Exhibit 10.1

EXECUTION COPY

 

 

$1,000,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 9, 2010,

Among

AFFINION GROUP HOLDINGS, INC.,

AFFINION GROUP, INC.,

as Borrower,

THE LENDERS PARTY HERETO,

and

BANK OF AMERICA, N.A,

as Administrative Agent and Collateral Agent

 

 

BANC OF AMERICA SECURITIES LLC,

and

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

as Syndication Agent,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES INC.

and

UBS SECURITIES LLC,

as Documentation Agents,

and

BANC OF AMERICA SECURITIES LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES INC.

and

UBS SECURITIES LLC,

as Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I DEFINITIONS

SECTION 1.01.

   Defined Terms    2

SECTION 1.02.

   Terms Generally    52

SECTION 1.03.

   Effectuation of Transfers    52

SECTION 1.04.

   Currency Translation    53

SECTION 1.05.

   Letter of Credit Amounts    53 ARTICLE II THE CREDITS

SECTION 2.01.

   Commitments    53

SECTION 2.02.

   Loans and Borrowings    54

SECTION 2.03.

   Requests for Borrowings    54

SECTION 2.04.

   Swingline Loans    55

SECTION 2.05.

   Letters of Credit    57

SECTION 2.06.

   Funding of Borrowings    64

SECTION 2.07.

   Interest Elections    64

SECTION 2.08.

   Termination and Reduction of Commitments    66

SECTION 2.09.

   Repayment of Loans; Evidence of Debt    66

SECTION 2.10.

   Repayment of Term Loans and Revolving Facility Loans    67

SECTION 2.11.

   Prepayment of Loans    69

SECTION 2.12.

   Fees    72

SECTION 2.13.

   Interest    73

SECTION 2.14.

   Alternate Rate of Interest    74

SECTION 2.15.

   Increased Costs    74

SECTION 2.16.

   Break Funding Payments    75

SECTION 2.17.

   Taxes    76

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    77

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders    79

SECTION 2.20.

   Incremental Commitments    80

SECTION 2.21.

   Illegality    83

SECTION 2.22.

   Cash Collateral    83

SECTION 2.23.

   Defaulting Lenders    84 ARTICLE III REPRESENTATIONS AND WARRANTIES

SECTION 3.01.

   Organization; Powers    86

SECTION 3.02.

   Authorization    86

SECTION 3.03.

   Enforceability    87

SECTION 3.04.

   Governmental Approvals    87

SECTION 3.05.

   Financial Statements    87

 

  ii    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.06.

   No Material Adverse Change or Material Adverse Effect    88

SECTION 3.07.

   Title to Properties; Possession Under Leases    88

SECTION 3.08.

   Subsidiaries    89

SECTION 3.09.

   Litigation; Compliance with Laws    89

SECTION 3.10.

   Federal Reserve Regulations    90

SECTION 3.11.

   Investment Company Act; Public Utility Holding Company Act    90

SECTION 3.12.

   Use of Proceeds    90

SECTION 3.13.

   Tax Returns    90

SECTION 3.14.

   No Material Misstatements    91

SECTION 3.15.

   Employee Benefit Plans    91

SECTION 3.16.

   Environmental Matters    92

SECTION 3.17.

   Security Documents    93

SECTION 3.18.

   Location of Real Property    94

SECTION 3.19.

   Solvency    94

SECTION 3.20.

   Labor Matters    95

SECTION 3.21.

   Insurance    95

SECTION 3.22.

   Senior Debt    95

SECTION 3.23.

   No Violation    95

SECTION 3.24.

   Holdings Indebtedness    96 ARTICLE IV CONDITIONS OF LENDING

SECTION 4.01.

   All Credit Events    96

SECTION 4.02.

   Restatement Effective Date    97 ARTICLE V AFFIRMATIVE COVENANTS

SECTION 5.01.

   Existence; Businesses and Properties    100

SECTION 5.02.

   Insurance    100

SECTION 5.03.

   Taxes    101

SECTION 5.04.

   Financial Statements, Reports, etc.    102

SECTION 5.05.

   Litigation and Other Notices    104

SECTION 5.06.

   Compliance with Laws    105

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections    105

SECTION 5.08.

   Payment of Obligations    105

SECTION 5.09.

   Use of Proceeds    105

SECTION 5.10.

   Compliance with Environmental Laws    105

SECTION 5.11.

   Further Assurances; Additional Security    105

SECTION 5.12.

   Fiscal Year; Accounting    108

SECTION 5.13.

   Rating    108

SECTION 5.14.

   Lender Meetings    108

SECTION 5.15.

   Compliance with Material Contracts    108

 

  iii    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VI NEGATIVE COVENANTS

SECTION 6.01.

   Indebtedness    109

SECTION 6.02.

   Liens    113

SECTION 6.03.

   Sale and Lease-Back Transactions    117

SECTION 6.04.

   Investments, Loans and Advances    118

SECTION 6.05.

   Mergers, Consolidations, Sales of Assets and Acquisitions    120

SECTION 6.06.

   Dividends and Distributions    122

SECTION 6.07.

   Transactions with Affiliates    125

SECTION 6.08.

   Business of Holdings, the Borrower and the Subsidiaries    128

SECTION 6.09.

   Limitation on Modifications and Payments of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.    129

SECTION 6.10.

   Consolidated Leverage Ratio    132

SECTION 6.11.

   Interest Coverage Ratio    132

SECTION 6.12.

   Swap Agreements    132

SECTION 6.13.

   Designated Senior Debt    132 ARTICLE VII EVENTS OF DEFAULT

SECTION 7.01.

   Events of Default    133

SECTION 7.02.

   Exclusion of Certain Subsidiaries    136

SECTION 7.03.

   Right to Cure    136 ARTICLE VIII THE AGENTS

SECTION 8.01.

   Appointment and Authority    136

SECTION 8.02.

   Rights as a Lender    137

SECTION 8.03.

   Exculpatory Provisions    137

SECTION 8.04.

   Reliance by Administrative Agent    138

SECTION 8.05.

   Delegation of Duties    139

SECTION 8.06.

   Resignation of Administrative Agent    139

SECTION 8.07.

   Non-Reliance on Administrative Agent and Other Lenders    140

SECTION 8.08.

   No Other Duties, Etc    140

SECTION 8.09.

   Administrative Agent May File Proofs of Claim    140

SECTION 8.10.

   Guarantee and Collateral Agreement    141 ARTICLE IX MISCELLANEOUS

SECTION 9.01.

   Notices    141

SECTION 9.02.

   Survival of Agreement    143

SECTION 9.03.

   Binding Effect    144

SECTION 9.04.

   Successors and Assigns    144

SECTION 9.05.

   Expenses; Indemnity    149

SECTION 9.06.

   Right of Set-off    151

SECTION 9.07.

   Payments Set Aside    151

SECTION 9.08.

   Applicable Law    151

SECTION 9.09.

   Waivers; Amendment    151

SECTION 9.10.

   Interest Rate Limitation    154

 

  iv    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.11.

   [Reserved]    154

SECTION 9.12.

   Entire Agreement    154

SECTION 9.13.

   WAIVER OF JURY TRIAL    154

SECTION 9.14.

   Severability    155

SECTION 9.15.

   Counterparts    155

SECTION 9.16.

   Headings    155

SECTION 9.17.

   Jurisdiction; Consent to Service of Process    155

SECTION 9.18.

   Confidentiality    156

SECTION 9.19.

   Direct Website Communications    156

SECTION 9.20.

   Release of Liens and Guarantees    158

SECTION 9.21.

   Power of Attorney    158

SECTION 9.22.

   U.S.A. Patriot Act    159

SECTION 9.23.

   No Advisory or Fiduciary Relationship    159

SECTION 9.24.

   Affiliate Lenders.    159

SECTION 9.25.

   Effect of Amendment and Restatement    160

 

  v    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of
Administrative Questionnaire Exhibit C-1    Form of Borrowing Request
Exhibit C-2    Form of Swingline Borrowing Request Exhibit D    Form of
Guarantee and Collateral Agreement Exhibit E    Form of Holdings Guarantee and
Pledge Agreement Exhibit F    Intellectual Property Security Agreement Exhibit G
   Auction Procedures Exhibit H    Form of Affiliated Lender Assignment and
Acceptance Schedule 1.01(a)    Existing Letters of Credit Schedule 1.01(b)   
Immaterial Subsidiaries Schedule 1.01(c)    Subsidiary Spin-offs
Schedule 1.01(d)    Unrestricted Subsidiaries Schedule 2.01    Commitments and
Lenders Schedule 2.05    Issuing Banks Schedule 3.01    Organization and Good
Standing Schedule 3.04    Governmental Approvals Schedule 3.05(b)   
Liabilities/Long-Term Obligations Schedule 3.07(b)    Possession under Leases
Schedule 3.08(a)    Subsidiaries Schedule 3.08(b)    Subscriptions Schedule 3.13
   Taxes Schedule 3.15    Employee Benefit Plans Schedule 3.16    Environmental
Matters Schedule 3.18    Real Property Schedule 3.20    Labor Matters
Schedule 3.21    Insurance Schedule 3.24    Holdings Indebtedness
Schedule 4.02(e)    Subsidiary Collateral Schedule 6.01    Indebtedness
Schedule 6.02(a)    Liens Schedule 6.04    Investments; Intercompany Loans
Schedule 6.07    Transactions with Affiliates Schedule 6.09(c)    Contractual
Encumbrances and Restrictions Schedule 9.01(a)(i)    Loan Party Notice
Information Schedule 9.01(a)(ii)    Administrative Agent Notice Information

 

  vi    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
April 9, 2010, is made by among AFFINION GROUP HOLDINGS, INC., a Delaware
corporation (“Holdings”), AFFINION GROUP, INC., a Delaware corporation (the
“Borrower”), the Lenders (as hereinafter defined) from time to time party
hereto, BANK OF AMERICA, N.A, as administrative agent (together with any
successor administrative agent appointed pursuant hereto, in such capacity, the
“Administrative Agent”) and as collateral agent (together with any successor
collateral agent appointed pursuant hereto, in such capacity, the “Collateral
Agent”) for the Lenders, CREDIT SUISSE SECURITIES (USA) LLC (“CSS”), as
syndication agent (in such capacity, the “Syndication Agent”), DEUTSCHE BANK
SECURITIES INC. (“DBS”), J.P. MORGAN SECURITIES INC. (“JPM”) and UBS SECURITIES
LLC (“UBS”), as documentation agents (in such capacity, each, a “Documentation
Agent” and collectively, the “Documentation Agents”), BANK OF AMERICA SECURITIES
LLC (“BAS’) and CSS, as joint lead arrangers (in such capacity, each, a “Joint
Lead Arranger” and together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM
and UBS, as joint bookrunners (in such capacity, each, a “Bookrunner” and
collectively, the “Bookrunners”).

WHEREAS, Holdings was organized by the Fund (as hereinafter defined), to acquire
(the “Acquisition”) (a) all of the Equity Interests in Cendant Marketing Group,
LLC (formerly known as Cendant Membership Services Holdings LLC, “CMG”), a
Delaware limited liability company and a direct wholly owned subsidiary of
Cendant Corporation, a Delaware corporation (the “Seller”), and (b) 10,000,000
ordinary shares of £1 each in the capital of Cendant International Holdings
Limited, a private company limited by shares incorporated in England and Wales
with registered number 3458969 and an indirect wholly owned subsidiary of the
Seller (“CIH” and, together with CMG, the “Companies”);

WHEREAS, in order to effect the Acquisition, Holdings created the Borrower, as
its wholly owned Subsidiary, and the Seller, Holdings and the Borrower entered
into the Purchase Agreement, dated as of July 26, 2005 (as amended by Amendment
No. 1, dated as of October 17, 2005, and as further amended from time to time in
accordance with the terms hereof and thereof, the “Purchase Agreement”), setting
forth the terms and conditions of the Acquisition;

WHEREAS, in connection with the consummation of the Acquisition and the payment
of certain fees and expenses related thereto, the Borrower entered into that
certain Credit Agreement, dated as of October 17, 2005 (as amended, restated,
supplemented or otherwise modified on or prior to the date hereof (the “Existing
Credit Agreement”) with Holdings, the lenders party thereto (the “Existing
Lenders”) and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit
Suisse, Cayman Islands Branch), as administrative agent for such lenders,
pursuant to which the Existing Lenders agreed to extend credit in the form of
(a) Tranche B Term Loans (as defined in the Existing Credit Agreement) on the
Closing Date in an aggregate principal amount not in excess of $860,000,000 and
(b) Revolving Facility Loans (as defined in the Existing Credit Agreement) and
Letters of Credit (as defined in the Existing Credit Agreement) at any time and
from time to time prior to the Revolving Facility Maturity Date (as defined in
the Existing Credit Agreement) in an aggregate principal amount at any time
outstanding not in excess of $100,000,000; and

 

   1    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

WHEREAS, Holdings and the Borrower have requested and the Administrative Agent
and the Lenders party hereto have agreed, to amend and restate the Existing
Credit Agreement in the manner set forth herein;

NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) 2.50%. The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, any ABR Revolving Loan or any Swingline
Loan to the Borrower.

“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.11(c).

“Adjusted Eurocurrency Rate” shall mean for any Interest Period with respect to
a Eurocurrency Loan, a rate per annum equal to the higher of (a) 1.50% and (b) a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Adjusted                        Eurocurrency Base Rate           
Eurocurrency Rate =    1.00 - Eurocurrency Reserve Percentage   

 

  2    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or in such other form as may be supplied by the Administrative
Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in Section 9.24.

“Affiliated Lender Assignment and Acceptance” shall have the meaning assigned to
such term in Section 9.04(h)).

“Agent Parties” shall have the meaning assigned to such term in Section 9.19(c).

“Agents” shall have the meaning assigned to such term in the preamble hereto.

“Agreement” shall have the meaning assigned to such term in the preamble hereto,
as amended from time to time in accordance with the terms hereof.

“Applicable Insurance Laws and Regulations” shall mean any laws, rules and
regulations of any government or governmental authority or agency, including of
any Applicable Insurance Regulatory Authority, applicable to the Insurance
Business or the Insurance Subsidiaries.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in (x) the state or other jurisdiction in which such
Insurance Subsidiary is domiciled or (y) to the extent asserting regulatory
jurisdiction over such Insurance Subsidiary, the insurance department, authority
or agency in each state or other jurisdiction in which such Insurance Subsidiary
is licensed, and shall include any Federal insurance regulatory department,
authority or agency that may be created in the future and that asserts
regulatory jurisdiction over such Insurance Subsidiary.

“Applicable Margin” shall mean for any day (a) with respect to any Tranche B
Term Loan and Revolving Facility Loan, 3.50% per annum in the case of any
Eurocurrency Loan, and 2.50% per annum in the case of any ABR Loan and (b) with
respect to the Commitment Fee, 0.75% per annum.

 

  3    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, (a) in respect of the Tranche B Term Loans,
with respect to any Tranche B Lender at any time, the percentage (carried out to
the ninth decimal place) of the Tranche B Term Loans represented by (i) such
Tranche B Lender’s Tranche B Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Tranche B Lender’s Tranche B Term
Loans at such time, (b) in respect of the Other Term Loans, with respect to any
Incremental Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Other Term Loans represented by (i) such Incremental
Term Loan Lender’s Incremental Term Loan Commitment at such time and
(ii) thereafter, the principal amount of such Tranche B Lender’s Tranche B Term
Loans at such time, and (c) in respect of the Revolving Facility Loans, with
respect to any Revolving Facility Lender at any time, the percentage (carried
out to the ninth decimal place) of the Revolving Facility Loans represented by
such Revolving Facility Lender’s Revolving Facility Commitment at such time. If
the commitment of each Revolving Facility Lender to make Revolving Facility
Loans and the obligation of the Issuing Bank to make L/C Advances have been
terminated pursuant to Section 7.01, or if the Revolving Facility Commitments
have expired, then the Applicable Percentage of each Revolving Facility Lender
in respect of the Revolving Facility Loans shall be determined based on the
relative amounts of the Revolving Facility Exposures of such Revolving Facility
Lender in respect of the total Revolving Facility Exposure most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of any of the Holdings, the Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

“Auction” shall have the meaning assigned to such term in Section 2.11(e).

“Auction Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Auction Procedures” shall mean the procedures set forth in Exhibit G hereto.

“Available Free Cash Flow Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount on such date of
determination (which may be a negative amount), plus

 

  4    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) the aggregate amount of proceeds received after the Restatement Effective
Date and prior to such date of determination that would have constituted Net
Proceeds pursuant to clause (a) of the definition thereof except for the
operation of clause (x) or (y) of the second proviso thereof (the
“Below-Threshold Asset Sale Proceeds”), plus

(c) the Cumulative Equity Proceeds Amount on such date of determination, minus

(d) the cumulative amount of Investments pursuant to Section 6.04(b)(iv)(B) from
and after the Restatement Effective Date and on or prior to such time, minus

(e) the cumulative amount of all dividends paid and distributions made pursuant
to Sections 6.06(h) and 6.06(l) from and after the Restatement Effective Date
and on or prior to such time, minus

(f) the cumulative amount of the Available Free Cash Flow Amount immediately
prior to the time of such determination used to repay, repurchase, redeem,
acquire, cancel or terminate Indebtedness pursuant to Section 6.09(b)(i) from
and after the Restatement Effective Date and on or prior to such time;

provided, however, for purposes of determining the amount of Available Free Cash
Flow Amount available for dividends and distributions under Section 6.06(h), the
calculation of the Available Free Cash Flow Amount shall not include any
Below-Threshold Asset Sale Proceeds to the extent the cumulative amount of such
Below-Threshold Asset Sale Proceeds exceeds the sum of the cumulative amounts
referred to in clauses (d), (e) and (f) above.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender at any time, an amount equal to the amount by which (a) the aggregate
amount of the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Exposure of such Revolving Facility
Lender at such time.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Banking Subsidiary” shall mean any Subsidiary that is an Insured Depository
Institution (as defined in Section 3 of the Federal Deposit Insurance Act,
12 U.S.C. § 1813).

“BAS” shall have the meaning assigned to such term in the preamble hereto.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
managers, as applicable, of such person (or, if such person is a partnership,
the board of directors or other governing body of the general partner of such
person) or any duly authorized committee thereof.

 

  5    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Bookrunners” shall have the meaning assigned to such term in the preamble
hereto.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5,000,000.

“Borrowing Multiple” shall mean $1,000,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Bridge Financing Documents” shall mean the Bridge Loan Agreement and the other
“Loan Documents” as defined in the Bridge Loan Agreement.

“Bridge Loan Agreement” shall mean the Senior Subordinated Bridge Loan Agreement
dated as of October 17, 2005 among Holdings, the Borrower, Credit Suisse,
Deutsche Bank AG Cayman Islands Branch, Banc of America Bridge LLC and BNP
Paribas as initial bridge lenders, and Credit Suisse, Cayman Islands Branch, as
administrative agent.

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures shall not include:

(a) expenditures with funds that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” but for the application
of the first proviso to such clause (a));

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries within 12 months of receipt of such proceeds;

 

  6    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary) and for which none of Holdings, the Borrower or any
Subsidiary has provided or is required to provide or incur or is otherwise
liable for, directly or indirectly, any consideration or obligation to such
third party or any other person (whether before, during or after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; or

(g) Investments in respect of a Permitted Business Acquisition.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any applicable
Issuing Bank or Swingline Lender (as applicable) and the Lenders, as collateral
for unreimbursed L/C Disbursements, Obligations in respect of Swingline Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the context may require), cash or deposit account balances or, if the
applicable Issuing Bank or Swingline Lender benefitting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the applicable Issuing Bank or the Swingline Lender (as
applicable). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to any person on a consolidated
basis for any period, Interest Expense for such period, less, without
duplication, the sum of

 

  7    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(a) pay-in-kind Interest Expense or other noncash Interest Expense (including as
a result of the effects of purchase accounting), (b) to the extent included in
Interest Expense, the amortization of any financing fees paid by, or on behalf
of, Holdings, the Borrower or any Subsidiary, including such fees paid in
connection with the Transactions and the Restatement Transactions, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements
and (d) cash interest income of Holdings, the Borrower and the Subsidiaries for
such period; provided, that Cash Interest Expense shall exclude any one-time
financing fees paid in connection with the Transactions or Restatement
Transactions or one-time amendment fees paid in connection with any amendment of
this Agreement.

“Cendant” shall mean Cendant Corporation, a Delaware corporation.

A “Change in Control” shall be deemed to occur if:

(a) a majority of the seats (other than vacant seats) on the Board of Directors
of Holdings shall at any time be occupied by persons who were neither
(a) nominated by the Board of Directors of Holdings or a Permitted Holder,
(b) appointed by directors so nominated nor (c) appointed by the Fund or a Fund
Affiliate; or

(b) a “change of control” shall occur under (i) the Senior Notes, the Senior
Subordinated Notes or any Permitted Refinancing Indebtedness in respect of any
of the foregoing, or (ii) the Seller Preferred Equity; or

(c) Holdings shall fail to own, directly or indirectly, beneficially and of
record, 100% of all issued and outstanding Equity Interests of the Borrower; or

(d) before a Qualifying IPO, Permitted Holders, collectively, shall fail to own
beneficially, directly or indirectly, in the aggregate Equity Interests
representing at least 51% of (i) the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Holdings or (ii) the common
stock represented by the issued and outstanding Equity Interests of Holdings; or

(e) on or after a Qualifying IPO, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than any one or more members of the Permitted Holders becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of (i) 35% or more
of the Equity Interests of Holdings entitled to vote for members of the board of
directors or equivalent governing body of such person on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right) and (ii) Equity Interests with
greater voting power than the Equity Interests owned by the Permitted Holders.

 

  8    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“CIH” shall have the meaning assigned to such term in the recitals hereto.

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans,
Tranche B Term Loans, Other Revolving Facility Loans, Other Term Loans or
Swingline Loans and (b) any Commitment, refers to whether such Commitment is a
Revolving Facility Commitment, Tranche B Commitment, Incremental Revolving
Facility Commitment with respect to Other Revolving Facility Loans or
Incremental Term Loan Commitment with respect to Other Term Loans. Other Term
Loans (together with the Incremental Term Loan Commitments in respect thereof)
and Other Revolving Facility Loans (together with the Incremental Revolving
Facility Commitments in respect thereof) that have different terms and
conditions shall be construed to be in different Classes.

“Closing Date” shall mean October 17, 2005.

“CMG” shall have the meaning assigned to such term in the recitals hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all “Collateral” and “Mortgaged Property” referred to in
the Security Documents (including the Mortgaged Properties) and all other
property that is or is intended to be subject to any Lien in favor of the
Administrative Agent or any Subagent for the benefit of the Lenders.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:

(a) on the Closing Date (or with respect to clauses (ii) and (iii) below, on the
Restatement Effective Date), the Administrative Agent shall have received
(i) from the Borrower and each other Loan Party a counterpart of the Guarantee
and Collateral Agreement, duly executed and delivered on behalf of such person,
(ii) from Holdings a counterpart of the Holdings Guarantee and Pledge Agreement,
duly executed and delivered on behalf of Holdings, and (iii) (except as provided
in Section 4.02(e)), from each Loan Party that directly owns any Equity
Interests of a Foreign Subsidiary (other than any Foreign Subsidiary organized
under the laws of an Excluded Jurisdiction), a counterpart of a Foreign Pledge
Agreement, duly executed and delivered on behalf of such person;

 

  9    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) on the Closing Date (except as provided in Section 4.02(e) with respect to
any Equity Interests issued by a Foreign Subsidiary), all outstanding Equity
Interests of the Borrower, all other outstanding Equity Interests directly owned
by any Loan Party (other than (x) the Equity Interests of a Banking Subsidiary
or an Insurance Subsidiary to the extent that a pledge of such Equity Interests
violates applicable law, (y) in the case of Holdings, the Equity Interests of a
special purpose person the sole assets of which are the Netcentives Assets, and
(z) the Equity Interests of the Unrestricted Travel Rewards Subsidiary), and all
Indebtedness owing to any Loan Party (other than intercompany indebtedness,
which is governed by clause (c) below) shall have been pledged pursuant to the
Guarantee and Collateral Agreement (or other applicable Security Document) and
the Administrative Agent shall have received certificates or other instruments
representing or evidencing all such Equity Interests (other than
(i) uncertificated Equity Interests, (ii) Equity Interests issued by Foreign
Subsidiaries organized under the laws of a jurisdiction where receipt of such
certificates or other instruments is not required for perfection of security
interests in such Equity Interests and (iii) Equity Interests issued by a
Foreign Subsidiary organized under the laws of an Excluded Jurisdiction) and any
notes or other instruments representing such Indebtedness in excess of
$10,000,000, together with stock powers, note powers or other instruments of
transfer with respect thereto endorsed in blank, provided, that in no event
shall more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary be pledged to secure Obligations of the Loan Parties;

(c) (i) all Indebtedness of Holdings, the Borrower and each Subsidiary (other
than (x) intercompany Indebtedness incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of the
Borrower and each Subsidiary, (y) any Indebtedness not exceeding $1,000,000 and
(z) to the extent that a pledge of such promissory note or instrument would
violate applicable law) that is owing to any Loan Party (A) shall be evidenced
by a promissory note or an instrument in form satisfactory to the Administrative
Agent and (B) except for (x) Indebtedness of any Foreign Subsidiary owing to the
Borrower or a Domestic Subsidiary for so long as the pledge of such Indebtedness
would be deemed an incurrence of Indebtedness under the Senior Notes or the
Senior Subordinated Notes and (y) Indebtedness of the Borrower or any Domestic
Subsidiary owing to the Borrower or a Domestic Subsidiary at any time that the
pledge of such Indebtedness would be deemed an incurrence of Indebtedness under
the Senior Notes Indenture or the Senior Subordinated Notes Indenture and, in
each case, the Indebtedness arising from such pledge is not expressly permitted
Indebtedness under the Senior Notes Indenture or the Senior Subordinated Notes
Indentures as “Permitted Debt” (or similar term) and could not otherwise be
incurred in accordance with the terms of the Senior Notes Indenture or the
Senior Subordinated Notes Indenture, shall have been pledged pursuant to the
Guarantee and Collateral Agreement (or other applicable Security Document), and
(ii) the Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank (other than with respect to any such
intercompany debt the perfection of the pledge of which does not require
delivery to the Administrative Agent);

 

  10    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(d) except as otherwise contemplated by any Security Document (including with
regard to deposit accounts), all documents and instruments, (including, in the
United States of America, filings of Uniform Commercial Code financing
statements and filings with the United States Copyright Office and the United
States Patent and Trademark Office) and all other actions required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or the recording or taken concurrently with, or
promptly following, the execution and delivery of each such Security Document;

(e) except as set forth pursuant to any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and

(f) subject to Section 5.11(g), in the case of any person that (i) becomes a
Subsidiary Loan Party after the Restatement Effective Date, the Administrative
Agent shall have received from such Subsidiary Loan Party, (A) a supplement to
the Guarantee and Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such person, (B) with respect to any Foreign
Pledge Agreement that the Administrative Agent determines, based on the advice
of counsel, to be necessary or advisable in connection with the pledge of Equity
Interests or Indebtedness of a Foreign Subsidiary (other than a pledge of Equity
Interests of any Foreign Subsidiary that is not directly owned by it or that is
organized under the laws of an Excluded Jurisdiction) owned by such Subsidiary
Loan Party, a counterpart thereof, duly executed and delivered on behalf of such
person, (C) such other Security Documents as may be required to be delivered
pursuant to Section 5.11, and (D) evidence that any other requirements of
Section 5.11 shall have been complied with and (ii) becomes such a Subsidiary
Loan Party, the Administrative Agent shall have received from the parent of such
Subsidiary Loan Party, (A) supplements to the applicable Security Documents
pursuant to which it shall have pledged the Equity Interests in the other
Subsidiaries owned by it, or other Security Documents, effecting the pledge of
such Equity Interests in favor of the Administrative Agent, subject to the same
exceptions and limitations as set forth in paragraph (c) above, (B) certificates
and instruments representing or evidencing such Equity Interests, subject to the
same exceptions and limitations as set forth in paragraph (c) above.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment, Tranche B Term Loan Commitment, Incremental Revolving

 

  11    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Facility Commitment and/or Incremental Term Loan Commitment, (b) with respect to
the Swingline Lender, its Swingline Commitment and (c) with respect to any
Issuing Bank, such Issuing Bank’s L/C Commitment.

“Communications” shall have the meaning assigned to such term in
Section 9.19(a).

“Companies” shall have the meaning assigned to such term in the recitals hereto.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, bankers’ acceptances, Indebtedness for borrowed
money, Disqualified Stock and Indebtedness in respect of the deferred purchase
price of property or services of the Borrower and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, the sum, without
duplication, of:

(a) the consolidated interest expense (net of interest income) to the extent it
relates to Indebtedness of the Borrower and the Subsidiaries for such period,
and to the extent such expense was deducted in computing Consolidated Net
Income, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers’ acceptance financings, and net of the effect of all payments made or
received pursuant to obligations under any Swap Agreement, but excluding the
amortization or write-off of deferred financing fees or expenses of any bridge
or other financing fee in connection with the Transactions and the Restatement
Transactions; plus

(b) the consolidated interest of the Borrower and the Subsidiaries that was
capitalized during such period; plus

(c) any interest expense on Indebtedness of another person that is Guaranteed by
the Borrower and the Subsidiaries or secured by a Lien on assets of the Borrower
and the Subsidiaries, whether or not such Guarantee or Lien is called upon;

 

   12    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

in each case, on a consolidated basis and in accordance with GAAP.

“Consolidated Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Total Debt as of such date to (b) EBITDA for the period of
four consecutive fiscal quarters of the Borrower most recently ended and
Reported as of such date, all determined on a consolidated basis in accordance
with GAAP; provided, that EBITDA shall be determined for the applicable Test
Period on a Pro Forma Basis.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis, plus the amount that the provision for taxes
exceeds cash taxes paid by such person and its Restricted Subsidiaries in such
period; provided, however, that, without duplication,

(a) any net after-tax extraordinary or nonrecurring or unusual gains, losses,
income, expense or charges (less all fees and expenses relating thereto),
including, without limitation, any severance, relocation or other restructuring
expenses, fees or charges actually paid in cash relating to plant, store and
office closure, consolidation, downsizing and/or shutdown costs (including
future lease commitments and contract termination costs with respect thereto),
acquisition integration costs, and expenses or charges related to any offering
of Equity Interests or debt securities of Holdings or any direct or indirect
parent of Holdings, any Investment, acquisition, disposition, recapitalization
or issuance, repayment, refinancing, amendment or modification of Indebtedness
(in each case, whether or not successful), and any fees, expenses, charges or
change in control payments related to the Restatement Transactions and the
Transactions (including any transition-related expenses incurred before, on or
after the Closing Date), in each case, shall be excluded;

(b) any increase in amortization or depreciation or any one-time non-cash
charges resulting from purchase accounting in connection with any acquisition
that is consummated on or after the Closing Date shall be excluded;

(c) the cumulative effect of a change in accounting principles during such
period shall be excluded;

(d) any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;

(e) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
senior management or the Board of Directors of the Borrower) shall be excluded;

(f) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (i) indebtedness,
and (ii) Swap Agreements and other derivative instruments to the extent that
such gains or losses have been realized by the Borrower, in each case, shall be
excluded;

 

  13    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(g) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments actually paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof in
respect of such period;

(h) the Net Income for such period of any subsidiary of such person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such subsidiary or its equity holders,
unless such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Consolidated Net
Income of such person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such subsidiary to such person or a subsidiary of such person (subject to
the provisions of this clause (h)), to the extent not already included therein;

(i) any non-cash impairment charge or asset write-off resulting from the
application of Statement of Financial Accounting Standards No. 142 and 144, and
the amortization of intangibles arising pursuant to No. 141, shall be excluded;

(j) any non cash expenses realized or resulting from employee benefit plans or
post employment benefit plans, long-term incentive plans or grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, directors and employees of such person or any of its Subsidiaries
shall be excluded;

(k) any one-time non-cash compensation charges shall be excluded;

(l) non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 and
related interpretations shall be excluded;

(m) the effects of purchase accounting as a result of the Acquisition shall be
excluded;

(n) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded (until such time as such items require an expenditure of
cash);

(o) any currency translation gains and losses realized from currency
remeasurements of Indebtedness, and any net loss or gain realized from any Swap
Agreements for currency exchange risk, in each case, that are actually paid in
cash, shall be excluded;

(p) (i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included; and

 

  14    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(q) to the extent not already reflected in Consolidated Net Income, the amount
of any accrual, reserve or other charge that reduces Net Income of such person
that was taken in respect of expected or actual Losses by reason of (x) any
legal proceedings disclosed in the Offering Circular, including the financial
statements included therein, or relating to the same facts and circumstances as
disclosed, or (y) a breach or violation of law, in each case, shall be excluded;
provided, that (as certified in a Certificate delivered to the Administrative
Agent and signed by any two of the principal executive officer, the principal
financial officer, the treasurer or the principal accounting officer of the
Borrower) the Borrower has (i) a reasonable good faith belief that it is
entitled to be indemnified by Cendant pursuant to the Purchase Agreement in
respect of such Losses in an amount greater than or equal to the amount to be
excluded from the calculation of Consolidated Net Income pursuant to this
clause (q) and (ii) provided Cendant a notice in respect of the Borrower’s
intent to seek indemnity; provided, further, that (x) if Net Income is increased
as a result of any amounts received from Cendant in respect of such an indemnity
and the right to be so indemnified was used in a prior period to increase
Consolidated Net Income pursuant to this clause (q), such amounts received shall
be excluded from Consolidated Net Income and (y) to the extent the actual
indemnity received is less than the expected indemnity amount excluded in a
prior period pursuant to this clause (q), Consolidated Net Income shall be
reduced by the difference in the period in which such lower actual indemnity
amounts are received or in which a final judgment of a court of competent
jurisdiction is made that the Borrower is entitled to no indemnity.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Borrower as of
the last day of the fiscal quarter most recently ended and Reported.

“Consolidated Total Debt” at any date shall mean (i) Consolidated Debt on such
date less (ii) the Permitted Cash Amount, if any, on such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“CSS” shall have the meaning assigned to such term in the preamble hereto.

“Cumulative Equity Proceeds Amount” shall mean, at any time of determination, an
amount equal to, without duplication:

(a) 100% of the aggregate net proceeds (determined in a manner consistent with
the definition of “Net Proceeds”), including cash and the Fair Market Value of
tangible assets other than cash, received by the Borrower after the Closing Date
from the issue or sale of

 

  15    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Equity Interests of the Borrower to Holdings (excluding, without duplication,
Excluded Contributions, Excluded Equity Proceeds, Permitted Cure Securities
(including the Cure Amount) and Disqualified Stock) including Equity Interests
of Holdings (other than Disqualified Stock) issued upon conversion of
Indebtedness or Disqualified Stock to the extent the Borrower had received the
Net Proceeds of such Indebtedness or Disqualified Stock, plus

(b) 100% of the aggregate amount of contributions to the capital of the Borrower
by Holdings received in cash and the Fair Market Value of tangible assets other
than cash after the Closing Date (other than Excluded Contributions, Excluded
Equity Proceeds, Permitted Cure Securities (including the Cure Amount) and
Disqualified Stock), plus

(c) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash and the Fair Market Value of tangible assets other than cash received by
the Borrower or any Subsidiary after the Closing Date from:

(i) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Investments made by the Borrower and its Subsidiaries and from
repurchases and redemptions of such Investments from the Borrower and its
Subsidiaries by any person (other than Holdings, the Borrower or any of its
Subsidiaries) to the extent the Net Proceeds thereof are not required to be
applied pursuant to Section 2.11(b);

(ii) the sale (other than to the Holdings, Borrower or a Subsidiary of the
Borrower) of the Equity Interests of an Unrestricted Subsidiary to the extent
the Net Proceeds thereof are not required to be applied pursuant to
Section 2.11(b); or

(iii) a distribution, dividend or other payment from an Unrestricted Subsidiary.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date of
determination, an amount (which may be negative) equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for each Excess Cash Flow Period; plus

(b) for each Excess Cash Flow Interim Period during any Excess Cash Flow Period
in which the Borrower has elected to make an Excess Cash Flow Early Prepayment,
an amount equal to the Retained Percentage of the Excess Cash Flow for such
Excess Cash Flow Interim Period; plus

(c) an amount (which may be negative) equal to (i) the Retained Percentage of
Year To Date Excess Cash Flow for such Excess Cash Flow Period minus (ii) the
aggregate of all amounts, if any, added pursuant to clause (b) above during any
Excess Cash Flow Period.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Permitted

 

  16    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Investments or other cash equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and the Subsidiaries
as current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits.

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions and the Restatement Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for add-backs to EBITDA included in
clauses (a)(iv) and (a)(vi) of the definition of such term.

“DBS” shall have the meaning assigned to such term in the preamble hereto.

“Debt Service” shall mean, with respect to Holdings, the Borrower and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.23(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

  17    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by their terms (or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are redeemable or exchangeable), or upon the happening of any event,
(i) mature or are mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale),
(ii) are convertible or exchangeable other than at the option of the issuer
thereof for Indebtedness or Disqualified Stock or (iii) are redeemable at the
option of the holder thereof (other than upon the occurrence of a Change of
Control (or similar event), sale or disposition of all or substantially all of
the assets of the Borrower and its Subsidiaries, or the acceleration of the
Loans, subject, in each case, to the prior payment in full in cash of all
Obligations), in whole or in part, in each case prior to 91 days after the
latest to mature of any Tranche, Other Term Loan, if any, and Other Revolving
Loan, if any; provided, however, that only the portion of the Equity Interests
that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock; provided, further, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Borrower or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, still further, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock; provided, still
further, that the Seller Preferred Equity, as in effect on the date hereof,
shall not be deemed to be Disqualified Stock.

“Dividends” shall have the meaning assigned to such term in Section 6.06.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Dollar” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period (without giving effect to the amount added
to Net Income in calculating Consolidated Net Income for the excess of the
provision for taxes over cash taxes) plus (a) the sum of without duplication:

(i) to the extent deducted or otherwise excluded in calculating Consolidated Net
Income for such period, provision for taxes based on income, profits or capital
of the Borrower and the Subsidiaries for such period, without duplication,
including, without limitation, state franchise and similar taxes, and including
an amount equal to the amount

 

  18    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

of tax distributions actually made to the holders of Equity Interests of the
Borrower and the Subsidiaries in respect of such period in accordance with
Section 6.06(b), which shall be included as though such amounts had been paid as
income taxes directly by the Borrower or any Subsidiary; plus

(ii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, Consolidated Fixed Charges of the Borrower and the
Subsidiaries for such period; plus

(iii) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, depreciation, amortization (including amortization
of intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period) and other non-cash expenses (excluding any such non-cash
charges or expenses to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Borrower and the Subsidiaries for such
period; plus

(iv) to the extent deducted or otherwise excluded in calculating Consolidated
Net Income for such period, the amount of any business optimization expenses and
restructuring charges or expenses (which, for the avoidance of doubt, shall
include office and plant closures, facility consolidations, retention payments
and special supplemental bonus payable in connection with the Acquisition or
otherwise, exit costs, severance payments, systems establishment costs or excess
pension charges); provided, that the aggregate total amount of all such
restructuring charges and expenses that are actually paid in cash that may be
added back under this clause (iv) shall not exceed $25,000,000 for the relevant
Test Period; plus

(v) [Reserved];

(vi) to the extent permitted to be paid pursuant to Section 6.07(b), the amount
of management, monitoring, consulting and advisory fees and related expenses
paid to the Fund or any Fund Affiliate (or any accruals relating to such fees
and related expenses) during such period; provided, however, that such amount
shall not exceed in any four-fiscal quarter period the sum of (A) greater of
(x) $2,500,000, and (y) 1% of EBITDA of the Borrower and its Subsidiaries on a
consolidated basis plus any deferred fees (calculated without giving effect to
this clause (vi)) plus (B) 2% of the value of transactions permitted hereunder
and entered into by the Borrower or any of the Subsidiaries with respect to
which the Fund or any Fund Affiliate provides any of the aforementioned types of
services; plus

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Senior Notes, Senior Subordinated Notes, and the Obligations, and (y) any
amendment or other modification of the Obligations or other Indebtedness; plus

 

  19    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(viii) non-cash gains and losses with respect to Swap Agreements and other
derivative instruments; plus

(ix) non-cash currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net non-cash loss or gain resulting from
any Swap Agreement for currency exchange risk; minus

(b) non-cash items increasing such Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any non-cash items which
represent the reversal of any accrual of, or reserve for, anticipated cash
charges in any prior period and any items for which cash was received in any
prior period and excluding amounts increasing Consolidated Net Income pursuant
to clause (q) of the definition of Consolidated Net Income);

in each case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Consolidated Fixed Charges of, the depreciation and amortization
and other non-cash expenses or non-cash items of and the restructuring charges
or expenses of, a Subsidiary of the Borrower will be added to (or subtracted
from, in the case of non-cash items described in clause (b) above) Consolidated
Net Income to compute EBITDA, (A) in the same proportion that the Net Income of
such Subsidiary was added to compute such Consolidated Net Income of the
Borrower, and (B) only to the extent that a corresponding amount of the Net
Income of such Subsidiary would be permitted at the date of determination to be
dividended or distributed to the Borrower by such Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the euro in one or more
member states.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, directives, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the environment or
Hazardous Materials).

“Equity Financing” shall mean, in connection with the consummation of the
Acquisition, the issuance by Holdings of Equity Interests to the Permitted
Holders and the Seller Preferred Equity to the Seller and/or its designee.

 

  20    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Equity Financing Documents” shall mean, collectively, (a) the Registration
Rights Agreement, dated as of October 17, 2005, between Holdings and Affinion
Group Holdings, LLC, (b) the Subscription Agreement and Redemption Agreement,
dated as of October 17, 2005, between Holdings and Affinion Group Holdings, LLC,
(c) the Seller Warrants, and (d) the Seller Preferred Equity Documents, as the
same may be amended from time to time in accordance with the terms hereof and
thereof.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan; (e) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention, or the institution by
the PBGC of proceedings, to terminate any Plan or to appoint a trustee to
administer any Plan; (f) the incurrence by Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from Holdings, the Borrower, a Subsidiary
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“euro” or “€” shall mean the currency constituted by the Treaty on the European
Union and as referred to in the EMU Legislation.

 

  21    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” shall mean, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurocurrency Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank Eurocurrency market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Liabilities” has the meaning specified in the definition of
“Eurocurrency Reserve Percentage”.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurocurrency Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, EBITDA of the Borrower
and the Subsidiaries on a consolidated basis for such Excess Cash Flow Period,
minus, without duplication,

 

  22    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(a) Debt Service for such Excess Cash Flow Period, reduced by the aggregate
principal amount of voluntary prepayments of Consolidated Debt (other than
prepayments of the Loans) that would otherwise constitute scheduled principal
amortization during such Excess Cash Flow Period;

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness (other than any Term Loans) during such Excess Cash Flow Period, in
each case to the extent not financed, or intended to be financed, using the
proceeds of, without duplication, the incurrence of Indebtedness, the sale or
issuance of any Equity Interests, any Cumulative Equity Proceeds Amount or any
Net Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11
or the definition of the term “Net Proceeds”, in each case, to the extent that
the amount of such prepayment is not already reflected in Debt Service;

(c) (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash and
(ii) the aggregate consideration paid in cash during such Excess Cash Flow
Period in respect of Permitted Business Acquisitions and other Investments
permitted hereunder, in each case, to the extent not financed with the proceeds
of, without duplication, the incurrence of Indebtedness, the sale or issuance of
any Equity Interests, any component of Available Free Cash Flow Amount (which,
in the case of Cumulative Retained Excess Cash Flow Amount, only to the extent
attributable to a time prior to such Excess Cash Flow Period) or any Net
Proceeds not otherwise required to prepay the Loans pursuant to Section 2.11 or
the definition of the term “Net Proceeds” (less any amounts received in respect
thereof as a return of capital);

(d) Capital Expenditures that the Borrower or any Subsidiary shall, during such
Excess Cash Flow Period, become obligated to make but that are not made during
such Excess Cash Flow Period; provided, that (i) any amount so deducted that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period, and (ii) the Borrower
shall deliver a certificate to the Administrative Agent not later than 90 days
after the end of such Excess Cash Flow Period, signed by a Responsible Officer
of the Borrower and certifying that such Capital Expenditures and the delivery
of the related equipment will be made in the following Excess Cash Flow Period;
provided, further, that if any such Capital Expenditures so deducted are either
(A) not so made in the following Excess Cash Flow Period or (B) made in the
following Excess Cash Flow Period with the proceeds of, without duplication, the
incurrence of Indebtedness, the sale or issuance of any Equity Interests, any
component of Available Free Cash Flow Amount (which, in the case of Cumulative
Retained Excess Cash Flow Amount, only to the extent attributable to a time
prior to such Excess Cash Flow Period) or any Net Proceeds not otherwise
required to prepay the Loans pursuant to Section 2.11 or the definition of the
term “Net Proceeds”, the amount of such Capital Expenditures not so made or so
financed shall be added to the calculation of Excess Cash Flow in such following
Excess Cash Flow Period;

 

  23    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(e) Taxes paid in cash by Holdings, the Borrower and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period and for which
reserves have been established, including income tax expense and withholding tax
expense incurred in connection with cross-border transactions involving the
Foreign Subsidiaries; provided, that any amount so deducted that will be paid
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period;

(f) an amount equal to any increase in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or Cash
Interest Expense;

(h) permitted dividends or distributions or repurchases of its Equity Interests
paid in cash by the Borrower to Holdings during such Excess Cash Flow Period and
permitted dividends paid by any Subsidiary to any person other than the Borrower
or any of the Subsidiaries during such Excess Cash Flow Period, in each case in
accordance with Section 6.06 (other than any permitted dividends or
distributions made under Section 6.06(e);

(i) without duplication of any exclusions to the calculation of Consolidated Net
Income or EBITDA, amounts paid in cash during such Excess Cash Flow Period on
account of (A) items that were accounted for as noncash reductions of Net Income
in determining Consolidated Net Income or as noncash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and the Subsidiaries in a prior
Excess Cash Flow Period and (B) reserves or accruals established in purchase
accounting;

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith to the
extent that the income or gain realized from the transaction giving rise to such
Net Proceeds exceeds the aggregate amount of all such mandatory prepayments and
Capital Expenditures made with such Net Proceeds, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrower and the Subsidiaries or did not represent cash received
by the Borrower and the Subsidiaries, in each case on a consolidated basis
during such Excess Cash Flow Period,

plus, without duplication,

 

  24    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(a) an amount equal to any decrease in Working Capital of the Borrower and the
Subsidiaries for such Excess Cash Flow Period;

(b) all proceeds received during such Excess Cash Flow Period of Capital Lease
Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
pursuant to Section 6.03 and any other Indebtedness, in each case to the extent
used to finance any Capital Expenditure (other than Indebtedness under this
Agreement to the extent there is no corresponding deduction to Excess Cash Flow
above in respect of the use of such Borrowings);

(c) all amounts referred to in clause (c) or (d) above to the extent funded
with, without duplication, (i) the proceeds of the sale or issuance of Equity
Interests of, or capital contributions to, the Borrower after the Restatement
Effective Date, (ii) any amount that would have constituted Net Proceeds under
clause (a) of the definition of the term “Net Proceeds” if not so spent or
(iii) any component of Available Free Cash Flow Amount (which, in the case of
Cumulative Retained Excess Cash Flow Amount, only to the extent attributable to
a time prior to such Excess Cash Flow Period), in each case to the extent there
is a corresponding deduction from Excess Cash Flow above;

(d) to the extent any permitted Capital Expenditures referred to in clause (d)
above and the delivery of the related equipment do not occur in the following
Excess Cash Flow Period specified in the certificate of the Borrower provided
pursuant to clause (d) above, the amount of such Capital Expenditures that were
not so made in such following Excess Cash Flow Period;

(e) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense;

(f) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period, except to the extent such gain consists of Net Proceeds
subject to Section 2.11(c);

(g) to the extent deducted in the computation of EBITDA, cash interest income;
and

(h) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (x) such items represented cash received by the Borrower or any
Subsidiary or (y) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Excess Cash Flow
Period;

provided, that for purposes of calculating Excess Cash Flow in connection with
any Excess Cash Flow Early Prepayment of Term Loans to be made in accordance
with Section 2.11(a)(ii) or Cumulative Retained Excess Cash Flow Amount for any
Excess Cash Flow Interim Period, Excess Cash Flow Period as used in this
definition shall be deemed to be Excess Cash Flow Interim Period.

 

  25    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Excess Cash Flow Early Prepayment” shall have the meaning assigned to such term
in Section 2.11(a)(ii).

“Excess Cash Flow Interim Period” shall mean during any Excess Cash Flow Period,
the one, two or three quarter period (taken as one accounting period) for which
an Excess Cash Flow Early Prepayment has been made (or calculated and not
required to be made) (a) commencing on the later of (i) the end of the
immediately preceding Excess Cash Flow Period and (ii) if an Excess Cash Flow
Early Prepayment shall have previously been made during such Excess Cash Flow
Period, the end of the immediately preceding Excess Cash Flow Interim Period
during such Excess Cash Flow Period and (b) ending on the last day of the most
recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are
available.

“Excess Cash Flow Period” shall mean (a) the fiscal year of the Borrower ending
on December 31, 2011, and (b) each fiscal year of the Borrower ended thereafter;
provided, that solely for purposes of determining the Available Free Cash Flow
Amount, such period shall be (i) the period taken as one accounting period
beginning on January 1, 2010, and ending on December 31, 2010, and (ii) each
fiscal year of the Borrower ended thereafter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Excluded Contributions” shall mean the Permitted Investments or other assets
(valued at their Fair Market Value as determined in good faith by senior
management or the Board of Directors of the Borrower) received by the Borrower
from:

(a) contributions in respect of its common stock and

(b) the sale (other than to a Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower or any of its Subsidiaries) of Equity
Interests (other than Disqualified Stock) of the Borrower to Holdings,

in each case, as designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower; provided, that,
notwithstanding anything to the contrary, Excluded Contributions shall not
include any amounts included in Cumulative Equity Proceeds Amount, any Excluded
Equity Proceeds and any Permitted Cure Securities (including the Cure Amount).

“Excluded Equity Proceeds” shall mean, during any fiscal year, the net proceeds
(determined in a manner consistent with the definition of “Net Proceeds”)
received by Holdings during such fiscal year from the sales and issuance of its
Equity Interests (other than Disqualified Stock) so long as (a) all such
proceeds are contributed in cash to the Borrower, (b) none of such proceeds are
included in Cumulative Equity Proceeds Amount (or otherwise in the calculation
of Available Free Cash Flow Amount), Excluded Contributions or Cure Amount, and
(c) such Equity Interests are not Permitted Cure Securities.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (as amended or waived from time to time).

 

  26    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Excluded Jurisdictions” shall mean any jurisdiction in which a Foreign
Subsidiary is formed or organized to the extent that (a) the perfection of the
pledge of Equity Interests in such Foreign Subsidiary pursuant to a Foreign
Pledge Agreement requires the consent or approval of any Governmental Authority
in such jurisdiction and such consent or approval is not readily obtainable in
the ordinary course, or violates applicable law, or (b) such Foreign Subsidiary,
taken on a consolidated basis with its subsidiaries, is an Immaterial
Subsidiary.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, the following taxes,
including interest, penalties or other additions thereto:

(a) income taxes imposed on (or measured by) its net income or franchise taxes
imposed on (or measured by) its gross or net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, in each case
including any political subdivision thereof,

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above,

(c) any withholding tax that is attributable to a Lender’s failure to comply
with Section 2.17(e) (other than as a result of a change in law), and

(d) any withholding tax that is in effect and would apply to amounts payable
hereunder by the Borrower at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office),

except, in the case of clause (d) above, to the extent that (i) such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from a Loan Party with
respect to any withholding tax pursuant to Section 2.17(a) or (ii) such
withholding tax shall have resulted from the making of any payment to a location
other than the office designated by the Administrative Agent or such Lender for
the receipt of payments of the applicable type.

“Existing Agent” shall mean Credit Suisse AG, Cayman Islands Branch (formerly
known as Credit Suisse, Cayman Islands Branch), in its capacity as
“Administrative Agent” under the Existing Credit Agreement and the Loan
Documents (as defined in the Existing Credit Agreement).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Existing Lenders” shall have the meaning assigned to such term in the recitals
hereto.

 

  27    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall mean, each letter of credit issued pursuant
to the Existing Credit Agreement and set forth on Schedule 1.01(a).

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing and able buyer, neither of whom is under undue pressure or
compulsion to complete the transaction.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” shall mean the Administrative Agency Fee Letter, dated as of
April 9, 2010, by and among Holdings, the Borrower, the Administrative Agent and
BAS, as such Fee Letter may be amended, restated, supplemented or otherwise
modified from time to time by the parties thereto.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Flow Through Entity” shall mean an entity that is treated as a partnership not
taxable as a corporation, a grantor trust or a disregarded entity for U.S.
federal income tax purposes or subject to treatment on a comparable basis for
purposes of state, local or foreign tax law.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a Foreign
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided, that in no event shall more than 65% of the issued and
outstanding voting Equity Interests of such Foreign Subsidiary be pledged to
secure Obligations of the Loan Parties.

“Foreign Subsidiary” shall mean any Subsidiary (together with its successors)
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America, any State thereof or the District of Columbia.

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

  28    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to each Issuing Bank, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit obligations other than Letter of
Credit obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” shall mean (i) Apollo Overseas Partners V, L.P., (ii) Apollo Netherlands
Partners V(A), L.P., (iii) Apollo Netherlands Partners (V)(B), L.P., (iv) Apollo
German Partners V GmbH KG & Co., and (v) Apollo Investment Fund V, L.P.

“Fund Affiliate” shall mean (a) each Affiliate of the Fund that is neither a
“portfolio company”, whether or not controlled, nor a company controlled by a
“portfolio company” or in which a “portfolio company” has made an investment
(including joint ventures) and (b) any individual who is a partner or employee
of the Fund.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on
a consistent basis, subject to the provisions of Section 1.02; provided, that
any reference to the application of GAAP in
Sections 3.13(a), 3.13(b), 3.20, 5.03, 5.07 and 6.02(e), to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality, regulator or regulatory or
legislative body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, that the term “Guarantee” shall

 

  29    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Restatement Effective Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, in the form of Exhibit D, as amended, supplemented or otherwise
modified from time to time, among the Borrower and each Subsidiary Loan Party,
the Administrative Agent and the Collateral Agent.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Holdings Credit Agreement” shall mean the Credit Agreement dated as of
January 31, 2007, among Holdings, the lenders party thereto, Deutsche Bank Trust
Company Americas, as administrative agent and Bank of America Securities LLC, as
syndication agent, as in effect on the Restatement Effective Date, and as
amended from time to time thereafter.

“Holdings Indebtedness” shall mean any Indebtedness incurred by Holdings under
and pursuant to the Holdings Credit Agreement (or any Permitted Refinancing
Indebtedness in respect of the foregoing).

“Holdings Guarantee and Pledge Agreement” shall mean the Guarantee and Pledge
Agreement, in the form of Exhibit E, as amended, supplemented or otherwise
modified from time to time, among Holdings, the Administrative Agent and the
Collateral Agent.

“Honor Date” shall have the meaning assigned to such term in Section 2.05.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended and Reported,
have assets with a value in excess of 5% of the Consolidated Total Assets or
revenues representing in excess of 5% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) taken together with
all Unrestricted Subsidiaries designated pursuant to clause (ii) of the
definition thereof and all other Immaterial Subsidiaries as of the last day of
the fiscal quarter of the Borrower most recently ended and Reported, did not
have assets with a value in excess of 10% of the Consolidated Total Assets or
revenues representing in excess of 10% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date; provided, that (i) for
purposes of the definition of “Excluded Jurisdiction”, the assets and revenues
of such Subsidiary shall be deemed to include all assets and revenues of such
Subsidiary’s Subsidiaries on a consolidated basis and (ii) any Subsidiary that
is a “Significant Subsidiary” as such term (or any similar term) is used in the
Senior Notes Indenture or the Senior Subordinated Notes Indenture shall not be
an “Immaterial Subsidiary” hereunder. Each Immaterial Subsidiary shall be set
forth in Schedule 1.01(b), and the Borrower shall update such Schedule from time
to time

 

  30    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

after the Closing Date as necessary to reflect all Immaterial Subsidiaries at
such time (the selection of Subsidiaries to be added to or removed from such
Schedule to be made as the Borrower may determine).

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
Incremental General Amount plus the Incremental Refinancing Amount over (b) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Facility Commitments established prior to such time pursuant to
Section 2.20.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental General Amount” shall mean the greater of (a) $300,000,000 and
(b) EBITDA for the period of four consecutive fiscal quarters most recently
ended as of the last day of the fiscal quarter of the Borrower most recently
ended and Reported.

“Incremental Refinancing Amount” shall mean $455,000,000, plus any unpaid
accrued interest and premium (including tender premium) with respect to
Indebtedness that is purchased, redeemed, retired, acquired, cancelled or
terminated with the proceeds of Loans incurred pursuant to Section 2.20 and
original issue discounts, underwriting discounts, defeasance costs, fees,
commissions and expenses, as applicable.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.20, to make Incremental Revolving
Facility Loans to the Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.

“Incremental Revolving Facility Loans” shall mean Revolving Facility Loans made
by one or more Lenders to the Borrower pursuant to Section 2.01(c). Incremental
Revolving Facility Loans may be made in the form of additional Revolving
Facility Loans or, to the extent permitted by Section 2.20 and provided for in
the relevant Incremental Assumption Agreement, Other Revolving Facility Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term Loans to the
Borrower.

 

  31    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Tranche B Term Loans or, to the extent permitted by
Section 2.20 and provided for in the relevant Incremental Assumption Agreement,
Other Term Loans.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than current trade liabilities and current
intercompany liabilities (but not any refinancings, extensions, renewals or
replacements thereof) incurred in the ordinary course of business and maturing
within 365 days after the incurrence thereof), (e) all Guarantees by such person
of Indebtedness of others, (f) all Capital Lease Obligations of such person,
(g) all payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Swap Agreements, (h) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (i) the principal component of all obligations of
such person in respect of bankers’ acceptances and (j) the amount of all
obligations of such person with respect to the redemption, repayment or other
repurchase of any Disqualified Stock (excluding accrued dividends that have not
increased the liquidation preference of such Disqualified Stock). The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof; provided, however, that,
notwithstanding the foregoing, solely for purposes of calculating any financial
covenant in Section 6.10 or Section 6.11 or calculating any financial ratio,
Indebtedness shall be deemed not to include (i) contingent obligations incurred
in the ordinary course of business, (ii) deferred or prepaid revenues,
(iii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (iv) with respect to the Borrower, the Seller Preferred Stock, whether
or not reflected as a liability of the Borrower on the balance sheet of the
Borrower, as in effect as of the Restatement Effective Date and as permitted to
be amended pursuant to Section 6.08(b), so long as the Borrower and its
Subsidiaries do not have any obligations or liabilities in respect thereof,
contingent or otherwise, (v) obligations to make payments in respect of money
backed guarantees offered to customers in the ordinary course of business,
(vi) obligations to make payments to one or more insurers in respect of profit
sharing arrangements entered into in the ordinary course of business, or
(vii) any Indebtedness of Holdings deemed to be Indebtedness of the Borrower on
its balance sheet under GAAP but for which the Borrower and its Subsidiaries do
not have any obligations or liabilities, contingent or otherwise.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter, with the written

 

  32    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

consent of the Administrative Agent, by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to Agent that are to be no longer considered
“Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum,
dated March, 2010, as modified or supplemented prior to the Restatement
Effective Date.

“Insurance Business” shall mean one or more aspects of the business of
soliciting, administering, selling, issuing or underwriting insurance or
reinsurance.

“Insurance Reserves” shall mean all reserves required by Applicable Insurance
Laws and Regulations to by maintained by any company engaged in the Insurance
Business, including, without limitation, adequate reserves for incurred losses
and incurred loss adjustment expenses, whether or not reported.

“Insurance Subsidiary” shall mean any Subsidiary that is licensed by any
Applicable Insurance Regulatory Authority to conduct, and conducts, an Insurance
Business.

“Intellectual Property Security Agreement” shall mean the Assignment of
Intellectual Property Security Agreement, in the form of Exhibit F, as amended,
supplemented or otherwise modified from time to time, among Holdings, the
Borrower and each Subsidiary Loan Party and the Administrative Agent.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense of the Borrower and the Subsidiaries, in each case,
for the applicable period of four consecutive fiscal quarters of the Borrower,
all determined on a consolidated basis in accordance with GAAP.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing or Revolving Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication, (a) gross interest expense of such person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) net payments and receipts (if any) pursuant to interest rate hedging
obligations, and excluding amortization of deferred financing fees and expensing
of any bridge or other financing fees, (b) capitalized interest of such person,
whether paid or accrued, and (c) commissions, discounts, yield and other fees
and charges incurred for such period in connection with any receivables
financing of such person or any of its subsidiaries that are payable to persons
other than Holdings, the Borrower and the Subsidiaries.

 

  33    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last day of each calendar quarter (being
the last day of March, June, September and December of each year).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders agree to make interest periods of such length available), as the
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Investment” shall have the meaning set forth in Section 6.04.

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuer Documents” shall have the meaning set forth in Section 2.05(a).

“Issuing Bank” shall mean each Issuing Bank set forth on Schedule 2.05 and each
other Issuing Bank designated pursuant to Section 2.05(j), in each case in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). An Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
preamble hereto.

“JPM” shall have the meaning assigned to such term in the preamble hereto.

“Laws” shall mean, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any

 

  34    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” shall mean, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.05. The
initial aggregate amount of the L/C Commitments of all Issuing Banks is
$50,000,000.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Facility
Lender at any time shall be its Applicable Percentage of the total L/C Exposure
at such time.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.20, including, as applicable the Swingline Lender, and in respect of
Letters of Credit, each Issuing Bank.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans to the
Borrower.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 and shall include the Existing Letters of Credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any applicable Issuing Bank.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities

 

  35    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities; provided, that in no event shall an operating lease or an agreement
to sell be deemed to constitute a Lien.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any promissory note issued under Section 2.09(e), and solely for
the purposes of 7.01(c) hereof, the Fee Letter.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans (and shall include any Loans under the Incremental Revolving
Facility Commitments or Incremental Term Loan Commitments).

“Local Time” shall mean New York City time.

“Losses” shall have the meaning assigned to such term in Section 6.01(v).

“Majority Lenders” of any Tranche shall mean, at any time, Lenders under such
Tranche having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Tranche and unused Commitments under
such Tranche at such time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of Holdings and the Borrower on the
Restatement Effective Date together with (a) any new directors of Holdings or
the Borrower whose election by such Boards of Directors or whose nomination for
election by the shareholders of Holdings was approved by a vote of a majority of
the directors of Holdings then still in office who were either directors on the
Restatement Effective Date or whose election or nomination was previously so
approved and (b) executive officers and other management personnel of Holdings
or the Borrower hired at a time when the directors on the Restatement Effective
Date together with the directors so approved constituted a majority of the
directors of Holdings.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean the existence of any event, development or
circumstance that, subsequent to December 31, 2009, has had or could reasonably
be expected to have a material adverse effect on (a) the business, property,
operations or condition of the Borrower and the Subsidiaries, taken as a whole,
or (b) the validity or enforceability of any material Loan Document or the
rights and remedies of the Administrative Agent and the Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount exceeding $40,000,000.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

 

  36    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Maximum Rate” shall have the meaning assigned to such term in Section 9.10.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean each real property encumbered by a Mortgage
pursuant to Section 5.11.

“Mortgages” shall mean the mortgages, debentures, hypothecs, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered pursuant to Section 5.11, as amended, supplemented or
otherwise modified from time to time, with respect to Mortgaged Properties, each
in form and substance reasonably satisfactory to the Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary or
any ERISA Affiliate is making or accruing an obligation to make contributions,
or has within any of the preceding six plan years made or accrued an obligation
to make contributions.

“Netcentives Assets” shall mean the portfolio of patents that relate to online
award redemption programs, which expire on December 14, 2015.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends minus an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such person or
any parent of such person in respect of a period in accordance with
Section 6.06(b)(i) as if such amounts had been paid as income taxes directly by
such person but only to the extent such amounts have not already been accounted
for as taxes reducing the net income (loss) of such person.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by any Loan Party (including any
cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of real property) to any
person of any asset or assets of the Borrower or any Subsidiary Loan Party
(other than those pursuant to Section 6.05(a), (b), (c), (e), (f) (except to the
extent of any cash consideration), (g), (i), (j), or (m)) net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset (other than pursuant hereto), other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith and (ii) Taxes paid or payable as a result
thereof; provided, that, if no Event of Default exists, the Borrower or

 

  37    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

any Subsidiary may deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly after receipt of any such proceeds
setting forth the Borrower’s or such Subsidiary’s intention to use, or to commit
to use, any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrower and the
Subsidiary Loan Parties or to make investments in Permitted Business
Acquisitions or Investments permitted by Section 6.04, in each case, if such
certificate shall have been delivered, within twelve months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent (A) not so used (or committed to be used) within such twelve-month period
or (B) if committed to be used within such twelve-month period, not so used
within 18 months of such receipt); provided, further, that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Proceeds unless such proceeds shall exceed $5,000,000 and (y) no
proceeds shall constitute Net Proceeds in any fiscal year until the aggregate
amount of all such proceeds in such fiscal year shall exceed $10,000,000;
provided, still further, that pending such reinvestment, such proceeds may be
applied to temporarily reduce outstanding Revolving Facility Loans; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by any Loan
Party of any Indebtedness (other than Excluded Indebtedness), net of all taxes
and fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Borrower or any Affiliate of
either of them shall be disregarded, except for financial advisory fees
customary in type and amount paid to Affiliates of the Fund.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall, unless otherwise indicated, have the meaning assigned to
the term “Loan Document Obligations” in the Guarantee and Collateral Agreement.

“Offering Circular” shall mean the offering circular dated October 3, 2005
prepared in connection with the offering of the Senior Notes.

“OID” shall have the meaning assigned to such term in Section 2.20(b).

“Other Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.20(a).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

 

  38    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.20(a).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(r).

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower, in a form reasonably satisfactory to the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, a person or division or
line of business of a person (or any subsequent investment made in a person,
division or line of business previously acquired in a Permitted Business
Acquisition) if (a) such acquisition was not preceded by, or effected pursuant
to, an unsolicited or hostile offer by the acquirer or an Affiliate of the
acquirer; and (b) immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) (A) the Borrower and the Subsidiaries shall be in Pro
Forma Compliance after giving effect to such acquisition, calculated as of the
last day of the most recently ended and Reported fiscal quarter, and the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect, together with all relevant
financial information for such Subsidiary or assets, and (B) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness (except for
Indebtedness permitted by Section 6.01); and (iv) to the extent required by
Section 5.11, the Collateral and Guarantee Requirement will be satisfied with
respect to such acquired person and the equity interests of such acquired
person.

“Permitted Cash Amount” shall mean, as of any date of determination, an amount
equal to the aggregate total amount of all Unrestricted Cash and Permitted
Investments held by the Borrower and its Subsidiaries on such date; provided
that during the two-year period commencing on the Restatement Effective Date,
the “Permitted Cash Amount” shall be an amount equal to the lesser of
$50,000,000, and the actual aggregate total amount of all Unrestricted Cash and
Permitted Investments held by the Borrower and its Subsidiaries; provided,
further, that the aggregate amount of Unrestricted Cash and Permitted
Investments of all Subsidiaries that are not Loan Parties hereunder which may be
included in any calculation of “Permitted Cash Amount” shall be an amount equal
to the lesser of $15,000,000, and the actual amount of Unrestricted Cash and
Permitted Investments held by the non-Loan Party Subsidiaries.

“Permitted Cure Security” shall mean Equity Interests of Holdings other than
Disqualified Stock.

“Permitted Holder” shall mean each of (a) the Fund and the Fund Affiliates and
(b) the Management Group, with respect to not more than 10% of the total voting
power of the Equity Interests of Holdings or the Borrower.

 

  39    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) U.S. Dollars, Sterling, euros, or, in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

(b) securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Mexico or any member state of the European Union, in each case, with
maturities not exceeding two years after the date of acquisition;

(c) in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, in each case with maturities not exceeding 270 days
after the date of acquisition and held by it from time to time in the ordinary
course of business;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits and demand deposits (in their respective local currencies), in
each case with any commercial bank having capital and surplus in excess of
$500,000,000 or the foreign currency equivalent thereof and whose long-term debt
is rated “A” or the equivalent thereof by Moody’s or S&P (or, in the case of an
obligor domiciled outside of the United States, reasonably equivalent ratings of
another internationally recognized credit rating agency);

(e) repurchase obligations for underlying securities of the types described in
clauses (b) and (d) above entered into with any financial institution meeting
the qualifications specified in clause (d) above;

(f) commercial paper issued by a corporation (other than an Affiliate of
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or,
in the case of an obligor domiciled outside of the United States, reasonably
equivalent ratings of another internationally recognized credit rating agency)
and in each case maturing within one year after the date of acquisition;

(g) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P in each case
with maturities not exceeding two years from the date of acquisition;

(h) Indebtedness issued by persons (other than the Fund or any of its
Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher from
Moody’s (or, in the case of an obligor domiciled outside of the United States,
reasonably equivalent ratings of another internationally recognized credit
rating agency) in each case with maturities not exceeding two years from the
date of acquisition; and

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above.

 

  40    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and original issue
discounts, underwriting discounts, fees, commissions and expenses), (b) the
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not Loan Parties hereunder, or greater guarantees or
security, than the Indebtedness being Refinanced, (e) if the Indebtedness being
Refinanced is secured by any collateral (whether equally and ratably with, or
junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of
Indebtedness of Foreign Subsidiaries that are not Loan Parties otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms no less favorable to the Secured Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced, and (f) in the case of any Permitted
Subordinated Indebtedness, the Senior Notes or the Senior Subordinated Notes,
has no scheduled amortization, payments of principal, sinking fund payments or
similar scheduled payments, other than regularly scheduled payments of interest.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.19(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement or a Foreign Pledge Agreement, as applicable.

“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (a) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of Section 68(f) of the Code, and (b) the character (long-term or
short-term capital gain, dividend income or other ordinary income) of the
applicable income).

 

  41    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment,
disposition, merger, amalgamation or consolidation (including the Transactions
and the Restatement Transactions) (or any similar transaction or transactions
not otherwise permitted under Section 6.04 or 6.05 that require a waiver or
consent of the Required Lenders and such waiver or consent has been obtained),
any dividend, distribution or other similar payment, any designation of any
Subsidiary as an Unrestricted Subsidiary and any designation of any Unrestricted
Subsidiary as a Subsidiary, and any restructurings of the business of Holdings,
the Borrower or any of the Subsidiaries that Holdings, the Borrower or any of
its Subsidiaries has determined to make and/or made and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
the definition of the term “Permitted Business Acquisition” or pursuant to
Sections 2.11(b), 6.01, 6.02, 6.06 or 6.09, occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or Liens
or dividend is consummated) and (ii) (A) for any designation of an Unrestricted
Subsidiary as a Subsidiary, effect shall be given to such designation and all
other such designations of Unrestricted Subsidiaries as Subsidiaries after the
first day of the relevant Reference Period and on or prior to the date of the
applicable designation of an Unrestricted Subsidiary as a Subsidiary,
collectively, and (B) any designation of a Subsidiary as an Unrestricted
Subsidiary, effect shall be given to such designation and all other designations
of Subsidiaries as Unrestricted Subsidiaries after the first day of the relevant
Reference Period and on or prior to the date of the then applicable designation
of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of this term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower. Any such pro forma calculation may include adjustments appropriate, in
the reasonable good faith determination of the Borrower, to reflect operating
expense reductions, other operating improvements or synergies reasonably
expected to result from the applicable pro forma event (including, to the extent
applicable, from the Restatement Transactions) in the 12 month period following
the consummation of the pro forma event. The Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements or synergies and information and calculations
supporting them in reasonable detail.

 

  42    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Pro Forma Closing Balance Sheet” shall have the meaning assigned to such term
in Section 3.05(a)(i).

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the date of such determination (calculated on a Pro
Forma Basis and giving pro forma effect to the event giving rise to such
determination).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Restatement Effective Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.19(b).

“Purchase Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Qualifying IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings or any direct or indirect parent of Holdings which
generates cash proceeds of at least $50,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

  43    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Reported” shall mean, with respect to any fiscal quarter or Excess Cashflow
Period of the Borrower, the delivery to the Administrative Agent of the
financial statements required to be delivered with respect to the end of such
fiscal quarter or such Excess Cashflow Period under Section 5.04(a) or (b), as
applicable.

“Repricing Transaction” means any repayment, refinancing, substitution or
replacement, in whole or in part, of principal of outstanding Tranche B Term
Loans, directly or indirectly, from the net proceeds of any Indebtedness of
Holdings, the Borrower or any of its Subsidiaries having an effective interest
rate margin or weighted average yield (as determined by the Administrative Agent
consistent with generally accepted financial practice) that is less than the
Applicable Margin for, or weighted average yield (as determined by the
Administrative Agent on the same basis) of, the Tranche B Term Loans, including,
without limitation, as may be effected through any Incremental Term Loans or any
other new or additional loans under this Agreement or by an amendment of any
provisions of this Agreement relating to the Applicable Margin for, or weighted
average yield of, the Tranche B Term Loans.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) L/C Exposure, (c) Swingline Exposure and
(d) Available Unused Commitments that, taken together, represent more than 50%
of the sum of (w) all Loans (other than Swingline Loans) outstanding, (x) L/C
Exposure, (y) Swingline Exposure and (z) the total Available Unused Commitments
at such time. The Loans, L/C Exposure, Swingline Exposure and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Senior Secured
Leverage Ratio calculated as of the end of any Excess Cash Flow Period (or
Excess Cash Flow Interim

 

  44    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Period) is (i) less than or equal to 2.50 to 1.00, the Required Percentage shall
be 25% and (ii) less than or equal to 1.75 to 1.00, the Required Percentage
shall be 0% and (b) with respect to any Excess Cash Flow Period (or Excess Cash
Flow Interim Period) or portion thereof occurring during the fiscal year ended
December 31, 2010, the Required Percentage shall be 0%.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restatement Effective Date” shall mean April 9, 2010.

“Restatement Transactions” shall mean, collectively, the transactions to occur
pursuant to the Loan Documents, including (a) the execution and delivery of the
Loan Documents on the Restatement Effective Date, (b) the initial borrowings
hereunder and the application of the proceeds thereof; and (c) the payment of
all fees and expenses in connection therewith to be paid on, prior to or
subsequent to the Restatement Effective Date and owing in connection with the
foregoing.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revolving Availability Period” shall mean, with respect to the Revolving
Facility Commitments, the period from and including the Restatement Effective
Date to but excluding the earlier of the Revolving Facility Maturity Date and
the date of termination of the Revolving Facility Commitments.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to any Revolving
Facility Lender, such Lender’s commitment to make Revolving Facility Loans
pursuant to Section 2.01, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Facility Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 2.20 or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Revolving Facility Commitment, as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
as of the Restatement Effective Date is $125,000,000.

“Revolving Facility Exposure” shall mean, at any time, the sum of the aggregate
principal amount of the Revolving Facility Loans outstanding at such time and
the aggregate L/C Exposure at such time; provided, that for purposes of
Sections 2.01(b), 2.04(a)(ii), 2.05(b)(ii), 2.08(b)(ii) and 2.11(d), “Revolving
Facility Exposure” shall also include the aggregate Swingline Exposure at such
time. The Revolving Facility Exposure of any Lender at any time shall be such
Lender’s Applicable Percentage of the total Revolving Facility Exposure at such
time.

 

  45    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Exposure, or an Incremental
Revolving Facility Lender.

“Revolving Facility Loans” shall mean a loan made by a Revolving Facility Lender
pursuant to Section 2.01(b) and Other Revolving Facility Loans. Each Revolving
Facility Loan shall be a Eurocurrency Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean April 9, 2015.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw Hill Companies, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Holdings Guarantee and Pledge Agreement, the Foreign Pledge
Agreements, the Intellectual Property Security Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.11, in each
case, as amended from time to time in accordance with the terms hereof and
thereof.

“Security Trust Deed” shall mean a security trust deed entered into between the
Administrative Agent, as security trustee thereunder, and the applicable
grantors thereunder, in form and substance reasonably acceptable to the
Administrative Agent.

“Seller” shall have the meaning assigned to such term in the recitals hereto.

“Seller Preferred Equity” shall mean the Seller Preferred Stock, as amended from
time to time in accordance with the terms hereof and thereof.

“Seller Preferred Equity Documents” shall mean the certificate of designation
governing the Seller Preferred Stock and the Securityholder Rights Agreement
dated as of October 17, 2005, among Holdings, Affinion Group Holdings, LLC and
Cendant, in each case as amended from time to time in accordance with the terms
hereof and thereof.

“Seller Preferred Stock” shall mean the Series A Redeemable Exchangeable
Preferred Stock issued by Holdings on October 17, 2005, plus any accrued and
unpaid dividends paid-in-kind with respect to the Seller Preferred Stock from
and after the Closing Date.

 

   46    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Seller Warrants” shall mean the Warrant to Purchase Common Stock of Holdings
dated October 17, 2005, or any warrant or warrants issued in connection with the
partial exercise thereof, in each case as amended from time to time in
accordance with the terms hereof and thereof.

“Senior Notes” shall mean (i) $270,000,000 in initial aggregate principal amount
of 10.125% Senior Notes due 2013 yielding gross cash proceeds of $266,387,400 on
or prior to the Closing Date, and such additional 10.125% Senior Notes due 2013
or Senior Notes with the same terms other than coupon and maturity date, which
may be the same as or later than (but not earlier than) the maturity date of
10.125% Senior Notes due 2013, (ii) $34,000,000 in initial aggregate principal
amount of 10.125% Senior Notes due 2013 issued on May 3, 2006, and
(iii) $150,000,000 in initial aggregate principal amount of 10.125% Senior Notes
due 2013 issued on June 5, 2009.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes
Indentures and any documents, supplements, instruments and agreements delivered
in connection therewith.

“Senior Notes Indentures” shall mean the (i) indenture, dated as of October 17,
2005, among the Borrower, the subsidiary guarantors parties thereto and Wells
Fargo Bank, N.A., and (ii) indenture, dated as of June 5, 2009, among the
Borrower, the subsidiary guarantors parties thereto and Wells Fargo Bank, N.A.,
in each case, as amended and supplemented from time to time in accordance with
the terms hereof and thereof.

“Senior Secured Debt” at any date shall mean the aggregate principal amount of
Consolidated Total Debt of the Borrower and its Subsidiaries outstanding at such
date that consists of, without duplication, Indebtedness that in each case is
then secured by Liens on property or assets of the Borrower and its Subsidiaries
(other than property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby) and both such
Consolidated Debt and the Liens securing the same are not subordinated to the
Obligations, or the Liens securing the same, respectively.

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Senior
Secured Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended and Reported as of such
date, all determined on a consolidated basis in accordance with GAAP; provided,
that EBITDA shall be determined for the relevant Test Period on a Pro Forma
Basis.

“Senior Subordinated Notes” shall mean $355,500,000 in initial aggregate
principal amount of 11.5% Senior Subordinated Notes due 2015 issued on April 26,
2006 pursuant to the Senior Subordinated Notes Indenture.

“Senior Subordinated Notes Documents” shall mean, collectively, the Senior
Subordinated Notes, the Senior Subordinated Notes Indenture and any documents,
supplements, instruments and agreements delivered in connection therewith.

“Senior Subordinated Notes Due Date” shall mean October 15, 2015.

 

   47    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Senior Subordinated Notes Indenture” shall mean, the indenture dated as of
April 26, 2006 among the Borrower, the subsidiary guarantors parties thereto and
Wells Fargo National Bank, N.A., as trustee.

“Similar Business” shall mean any business or activity of the Borrower or any of
its Subsidiaries currently conducted or proposed as of the Restatement Effective
Date, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof, or is complementary,
incidental, ancillary or related thereto.

“Statutory Reserves” shall mean, with respect to any currency, the aggregate of
the maximum reserve, liquid asset, fees or similar requirements (including any
marginal, special, emergency or supplemental reserves or other requirements)
established by any central bank, monetary authority, the Board, the Financial
Services Authority, the European Central Bank or other Governmental Authority
for any category of deposits or liabilities customarily used to fund loans in
such currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of U.S. Dollar-denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower other than any Unrestricted Subsidiary.

“Subsidiary Loan Party” shall mean each Wholly Owned Domestic Subsidiary of the
Borrower other than (a) Safecard Services Insurance Co., (b) any Banking
Subsidiary, (c) any Unrestricted Subsidiary and (d) to the extent prohibited
Applicable Insurance Laws and Regulations, any Insurance Subsidiary.

“Subsidiary Spin-off” shall mean each Subsidiary listed on Schedule 1.01(c).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or

 

   48    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any of the
Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The initial aggregate amount of the Swingline Commitments is
$30,000,000.

“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” shall mean Bank of America, in its capacity as a lender of
Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Facility Maturity Date” shall mean the date that is 91 days prior to the
Senior Subordinated Notes Due Date; provided, however, that if prior to such
91st day, either (i) the Senior Subordinated Notes Due Date is extended to a
date that is at least 91 days after October 9, 2016, or (ii) the obligations
under the Senior Subordinated Notes are (x) repaid in full or (y) refinanced,
replaced or defeased in full with new loans and/or debt securities, in each case
with maturity date(s) occurring after October 9, 2016 (and provided, further,
that if any of such new loans and/or debt securities shall be junior in right of
repayment to the facilities under this Agreement, then the maturity date(s) of
all such junior loans and/or debt securities shall occur at least 91 days after
October 9, 2016), then in either case, the “Term Facility Maturity Date” shall
be October 9, 2016.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a).

 

   49    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Term Loans” shall mean Tranche B Term Loans and Other Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended and
Reported (taken as one accounting period).

“Tranche” shall mean a category of Commitments and extensions of credits
thereunder. For purposes hereof, each of the following comprises a separate
Tranche: (a) the Revolving Facility Commitments and the Revolving Facility Loans
and (b) the Tranche B Term Loan Commitments and the Tranche B Term Loans.

“Tranche B Lender” shall mean a Lender with a Tranche B Term Loan Commitment or
an outstanding Tranche B Term Loan.

“Tranche B Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Tranche B Term Loans hereunder on the
Restatement Effective Date, expressed as an amount representing the maximum
aggregate permitted principal amount of the Tranche B Term Loans to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 2.20 or pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Tranche B Term Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance or Incremental Assumption Agreement pursuant to
which such Lender shall have assumed its Tranche B Term Loan Commitment, as
applicable. The aggregate amount of the Lenders’ Tranche B Term Loan Commitments
as of the Restatement Effective Date is $875,000,000.

“Tranche B Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to clause (a) of Section 2.01.

“Transaction Documents” shall mean the Purchase Agreement and all material
exhibits and schedules thereto and all agreements expressly contemplated
thereby, the Loan Documents, the Senior Notes Documents, the Bridge Financing
Documents and/or, as applicable, the Senior Subordinated Notes Documents and the
Equity Financing Documents, in each case as amended from time to time in
accordance with the terms hereof and thereof.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the Acquisition; (b) the execution and
delivery of the Loan Documents (as defined in the Existing Credit Agreement) and
the initial borrowings hereunder; (c) the Equity Financing; (d) the issuance,
and initial purchase, of the Senior Notes; (e) the funding of the loans under
the Bridge Financing Documents (and the refinancing thereof with Senior
Subordinated Notes and Senior Notes); and (e) the payment of all fees and
expenses in connection therewith to be paid on, prior to or subsequent to the
Closing Date and owing in connection with the foregoing.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurocurrency Rate and ABR.

 

   50    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“UBS” shall have the meaning assigned to such term in the preamble hereto.

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Borrower
identified on Schedule 1.01(d) hereto and (ii) any additional subsidiary of the
Borrower designated as such by the Borrower that, together with Affinion
Investments, LLC and all other Unrestricted Subsidiaries designated pursuant to
this clause (ii), constitutes in the aggregate less than 10% of (A) aggregate
EBITDA on a trailing twelve months’ basis and (B) Consolidated Total Assets at
such date of determination, calculated as of the last day of the most recently
ended and Reported fiscal quarter; provided, that, at any time an Unrestricted
Subsidiary designation pursuant to this clause (ii) causes the aggregate EBITDA
or aggregate assets test set forth above to no longer be satisfied, the
Unrestricted Subsidiary or Unrestricted Subsidiaries, as applicable, that has or
have either the highest sales or the largest book value of assets, as
applicable, of all such Unrestricted Subsidiaries as of the last day of the most
recently ended and Reported fiscal quarter shall automatically constitute a
Subsidiary and cease to constitute an Unrestricted Subsidiary and the Borrower
shall promptly cause the appropriate Security Documents to be executed and
delivered to the Administrative Agent (such that, following such conversion of
each such Unrestricted Subsidiary to a Subsidiary, the Collateral and Guarantee
Requirement shall be satisfied and the remaining Unrestricted Subsidiaries shall
satisfy this definition); provided, that the EBITDA attributable to Banking
Subsidiaries that are Unrestricted Subsidiaries shall not be included in the
foregoing determination, only so long as the cumulative amount of Investments
made by the Borrower and its Subsidiaries in Banking Subsidiaries does not
exceed $20,000,000 in the aggregate.

“Unrestricted Travel Rewards Subsidiary” shall mean the Unrestricted Subsidiary
of the Borrower the sole asset of which is a copy (but not the original) of the
source code for the loyalty program established and/or to be established by
Travel Rewards, Inc., a Delaware corporation.

“U.S.A. Patriot Act” shall mean the U.S.A. Patriot Act, Title III of Pub.L.
107-56 (signed into law October 26, 2001).

“U.S. Dollars” or “$” shall mean lawful money of the United States of America.

“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Borrower.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

   51    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Year To Date Excess Cash Flow” shall mean, at any time of determination with
respect to any Excess Cash Flow Period, the Excess Cash Flow for the period
commencing on the end of the immediately preceding Excess Cash Flow Period and
ending on, as applicable, the last day of the most recent Excess Cash Flow
Interim Period during such Excess Cash Flow Period or the last day of such
Excess Cash Flow Period.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or other document or agreement shall mean such document as
amended, restated, supplemented or otherwise modified from time to time. Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions and
Restatement Transactions (or such portion thereof as shall be consummated as of
the date of the applicable representation or warranty), unless the context
otherwise requires.

 

   52    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 1.04. Currency Translation. For purposes of determining compliance as of
any date with Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07, amounts
incurred or outstanding in currencies other than U.S. Dollars shall be
translated into U.S. Dollars at the exchange rates in effect on the first
Business Day of the fiscal quarter in which such determination occurs or in
respect of which such determination is being made, as such exchange rates shall
be determined in good faith by the Borrower. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in U.S. Dollars
in Section 6.01, 6.02, 6.03, 6.04, 6.05, 6.06 or 6.07 or paragraph (f) or (j) of
Section 7.01 being exceeded solely as a result of changes in currency exchange
rates from those applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall at all times be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such times.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Tranche B Lender agrees to make Tranche B Term Loans to the Borrower in
U.S. Dollars on the Restatement Effective Date from its U.S. Lending Office in a
principal amount equal to 99.0% of its Tranche B Term Loan Commitment (and the
remaining 1.0% of each Tranche B Lender’s Tranche B Term Loan Commitment shall
be retained by such Tranche B Lender); provided, that for the avoidance of
doubt, the principal amount of each Tranche B Term Loan made hereunder shall be
an amount equal to 100% of the applicable Tranche B Lender’s Tranche B Term Loan
Commitment;

(b) each Revolving Facility Lender agrees from time to time during the Revolving
Availability Period to make Revolving Facility Loans in U.S. Dollars to the
Borrower from its U.S. Lending Office in an aggregate principal amount that will
not result in such Lender’s Revolving Facility Exposure exceeding such Lender’s
Revolving Facility Commitment;

(c) each Lender having an Incremental Term Loan Commitment or an Incremental
Revolving Facility Commitment agrees, subject to the terms and conditions set
forth in the applicable Incremental Assumption Agreement, to make Incremental
Term Loans to the Borrower and/or Incremental Revolving Facility Loans to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Loan Commitment or Incremental Revolving Facility Commitment, as the case may
be; and

 

   53    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(d) within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Facility
Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class (or, in the case of Swingline
Loans, in accordance with their respective Swingline Commitments).

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs or taxes
resulting from such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of the Borrowing Multiple
and not less than the Borrowing Minimum; provided, that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided, that there shall not at any time be more than a total of (i) ten
Eurocurrency Borrowings outstanding under each of the Tranche B Term Loans or
any Other Term Loans and (ii) ten Eurocurrency Borrowings outstanding under each
of the Revolving Facility or any Other Revolving Facility Loans.

(d) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Facility Maturity Date or the Term Facility Maturity Date, as applicable.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request (as provided in Section 9.01) by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing, (b) in the case of an ABR Term
Loan Borrowing, not later than 12:00 p.m., Local Time, one Business Day before
the date of the proposed Borrowing, and (c) in the case of an ABR Revolving
Borrowing, not later than 10:00 a.m., Local Time, on the day of the proposed
Borrowing; provided, that any such notice of an ABR Revolving Borrowing to
finance the

 

   54    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

reimbursement of an L/C Disbursement as contemplated by Section 2.05(e) may be
given not later than 11:00 a.m., Local Time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the Class of such Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may, in its sole discretion, make Swingline Loans in U.S. Dollars to the
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the Swingline Exposure exceeding the Swingline Commitment or (ii) the
Revolving Facility Exposure exceeding the total Revolving Facility Commitments;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Borrowing. Each Swingline Borrowing
shall be in an amount that is an integral multiple of $500,000, and not less
than $1,000,000. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy), not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be

 

   55    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

irrevocable and shall specify (i) the requested date (which shall be a Business
Day) and (ii) the amount of the requested Swingline Borrowing. The Swingline
Lender shall consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline Lender funding such Swingline Loan. The Swingline Lender shall
make each Swingline Loan to be made by it hereunder in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., Local Time, to the account of the Borrower (or, in
the case of a Swingline Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 p.m., Local Time, in its sole discretion, on any Business
Day require the Revolving Facility Lenders to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it.
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Facility Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Revolving
Facility Lender, specifying in such notice such Revolving Facility Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender, such Revolving Facility Lender’s Applicable Percentage of such
Swingline Loan or Loans (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan). Each Revolving
Facility Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Facility Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Facility Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Facility Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided, that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

   56    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.05, from time to time on any Business day during the Revolving
Availability Period and prior to the date that is thirty days prior to the
Revolving Facility Maturity Date, to issue Letters of Credit for the account of
the Borrower or its Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and to honor drawings of
Letters of Credit; and (ii) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any issuance of
any Letter of Credit, (x) the total Revolving Facility Exposure shall not exceed
the total Revolving Facility Commitments, (y) the Revolving Facility Exposure of
any Lender shall not exceed such Lender’s respective Revolving Facility
Commitment, and (z) the L/C Exposure shall not exceed the aggregate L/C
Commitments. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
issuance or amendment of such Letter of Credit so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Restatement Effective Date shall be
subject to the terms and conditions hereof. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of Letter of Credit Application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit (collectively, the “Issuer Documents”), the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension. (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the applicable Issuing Bank (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the applicable Issuing Bank and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the applicable Issuing
Bank may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
Issuing Bank: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the stated amount thereof; (C) the expiry
date thereof (and any “evergreen” renewals, if any, including the terms
thereof); (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such Issuing Bank may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (w) the Letter of Credit to be amended; (x) the proposed
date of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as such Issuing Bank may require.

 

   57    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Additionally, the Borrower shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such Issuing Bank will provide
the Administrative Agent with a copy thereof. Unless the applicable Issuing Bank
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article 4.01 shall not then be satisfied, then, subject
to the terms and conditions hereof, such applicable Issuing Bank shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such Issuing Bank’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Issuing Bank shall notify the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the applicable Issuing Bank under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the applicable Issuing Bank
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Administrative Agent shall promptly notify each Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof. In such event,
the Borrower shall be deemed to have requested a Borrowing of ABR Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of ABR Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.01 (other
than the delivery of a Borrowing Request). Any notice given by the applicable
Issuing Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

   58    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(ii) Each Lender shall upon any notice pursuant to Section 2.05(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable Issuing Bank at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.05(c)(iii), each Lender that so makes funds available shall be
deemed to have made an ABR Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Loans because the conditions set forth in Section 4.01 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the applicable Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate specified in Section 2.13. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 2.05(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.05.

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.05(c) to reimburse applicable Issuing Bank for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the applicable Issuing Bank.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse the
applicable Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.05(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the applicable Issuing Bank, the Borrower or any other person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Loans
pursuant to this Section 2.05(c) is subject to the conditions set forth in
Section 4.01 (other than delivery by the Borrower of a Borrowing Request). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrower to reimburse the applicable Issuing Bank for the amount of any
payment made by the Issuing Bank under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Bank any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable Issuing Bank shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately

 

   59    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

available to the applicable Issuing Bank at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable
Issuing Bank in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the applicable Issuing Bank in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the applicable Issuing Bank has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the applicable Issuing Bank any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 9.07 (including pursuant to any
settlement entered into by the applicable Issuing Bank in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
Issuing Bank its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Banks for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Bank
or any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

   60    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

(f) Role of the Issuing Banks. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the person executing or delivering any such document. Neither any Issuing Bank,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.
Neither any Issuing Bank, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of any Issuing
Bank shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.05(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against

 

   61    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

an Issuing Bank, and such Issuing Bank may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence or such
Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, any Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
no Issuing Bank shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

(h) Certain Conditions. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Issuing Bank
from issuing the Letter of Credit, or any Law applicable to the applicable
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the applicable
Issuing Bank shall prohibit, or request that the applicable Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the applicable Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
applicable Issuing Bank is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the applicable Issuing Bank
any unreimbursed loss, cost or expense which was not applicable on the
Restatement Effective Date and which the applicable Issuing Bank in good faith
deems material to it;

(ii) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Bank applicable to letters of credit generally;

(iii) the Letter of Credit is to be denominated in a currency other than
Dollars; or

(iv) any Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the applicable Issuing Bank (in its sole discretion)
with the Borrower or such Lender to eliminate the Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.23(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
obligations as to which the applicable Issuing Bank has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

   62    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(i) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Facility Maturity Date; provided, that
any Letter of Credit with a one-year tenor may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the applicable date referred to in clause (a) of this Section 2.05).

(j) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate up to four Lenders (in addition to Bank of
America), each of which agrees (in its sole discretion) to act in such capacity
and each of which is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

(l) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each month, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding month,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that such Issuing Bank shall not permit
any issuance, renewal, extension or amendment resulting in an increase in the
amount of any Letter of Credit to occur without first obtaining written (or,
with respect to any Issuing Bank, if the Administrative Agent so agrees with
respect to such Issuing Bank, telephonic) confirmation from the Administrative
Agent that it is then permitted under this Agreement, (iii) on each Business Day
on which such Issuing Bank makes any L/C Disbursement in respect of any Letter
of Credit issued, the date of such L/C

 

   63    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Disbursement and the amount of such L/C Disbursement, (iv) on any Business Day
on which the Borrower fails to reimburse an L/C Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such L/C Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided, that Swingline Loans shall
be made as provided in Section 2.04. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided, that L/C Advances made to finance a L/C
Borrowing pursuant to Section 2.05(b)(ii) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date and at the time required
by Section 2.06(a) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower each severally agree to pay
to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods

 

   64    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans resulting from an election made
with respect to any such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (as provided in Section 9.01) by
telephone, in the case of an election that would result in a Borrowing, by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower. Notwithstanding any other provision of this Section, the Borrower
shall not be permitted to (i) change the currency of any Borrowing, (ii) elect
an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing not available
under the Class of Commitments pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting outstanding credit extension is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with

 

   65    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments) and (ii) the Borrower shall not terminate or
reduce the Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the total Revolving Facility Exposure would exceed the total
Revolving Facility Commitments; provided further that, the Borrower may
terminate the unused Revolving Facility Commitments of any Defaulting Lender at
any time, or from time to time, in any amounts and without a pro rata reduction
of the Revolving Facility Commitments of the other Lenders.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class pursuant to this
Section 2.08 shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan of such Lender to the Borrower on the Revolving Facility
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender to the
Borrower as provided in Section 2.10 and (iii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan to the Borrower on the Revolving
Facility Maturity Date.

 

   66    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence, currencies
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10. Repayment of Term Loans and Revolving Facility Loans.

(a) (i) Subject to the other paragraphs of this Section, the Borrower shall
repay Tranche B Term Loans prior to 2:00 p.m., Local Time, on each date set
forth below in the aggregate principal amount set forth for such Borrowings
opposite such date (each such date being referred to as a “Term Loan Installment
Date”):

 

Date

   Tranche B Term
Loans  to Be Repaid June 30, 2010    $ 2,187,500 September 30, 2010    $
2,187,500 December 31, 2010    $ 2,187,500 March 31, 2011    $ 2,187,500
June 30, 2011    $ 2,187,500 September 30, 2011    $ 2,187,500 December 31, 2011
   $ 2,187,500 March 31, 2012    $ 2,187,500 June 30, 2012    $ 2,187,500
September 30, 2012    $ 2,187,500

 

   67    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

December 31, 2012    $ 2,187,500 March 31, 2013    $ 2,187,500 June 30, 2013   
$ 2,187,500 September 30, 2013    $ 2,187,500 December 31, 2013    $ 2,187,500
March 31, 2014    $ 2,187,500 June 30, 2014    $ 2,187,500 September 30, 2014   
$ 2,187,500 December 31, 2014    $ 2,187,500 March 31, 2015    $ 2,187,500
June 30, 2015    $ 2,187,500 September 30, 2015    $ 2,187,500 December 31, 2015
   $ 2,187,500 March 31, 2016    $ 2,187,500 June 30, 2016    $ 2,187,500
September 30, 2016    $ 2,187,500 Term Facility Maturity Date    $ 818,125,000

To the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Facility Maturity Date. If any payment under this clause
(i) shall be due on a day that is not a Business Day, the date for payment shall
be the next preceding Business Day.

(ii) In the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrower shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the Revolving Facility Maturity Date; provided, that
any Other Revolving Facility Loans shall be due and payable as set forth in the
relevant Incremental Assumption Agreement.

(c) Subject to Section 2.23, prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(a)(ii) and Section 2.11(c) to be applied to prepay Term Loans of
any Class shall be applied (A) to reduce in order of maturity the next twelve
unpaid quarterly scheduled amortization payments under paragraph (a) above in
respect of the Term Loans of such Class, and (B) thereafter, to reduce on a pro
rata basis (based on the amount of such amortization payments) the remaining
scheduled amortization payments in respect of the Term Loans of such Class; and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)(i)
shall be applied to the remaining installments thereof as directed by the
Borrower.

(d) Prior to any repayment of any Loan or Loans hereunder, the Borrower

 

   68    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

shall select the Borrowing or Borrowings constituting such Loan or Loans to be
repaid or reduced and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection (i) in the case of an ABR Borrowing,
not later than 12:00 p.m., Local Time, one Business Day before the scheduled
date of such repayment and (ii) in the case of a Eurocurrency Borrowing, not
later than 12:00 p.m., Local Time, three Business Days before the scheduled date
of such repayment or reduction. Subject to Section 2.23, any mandatory
prepayment of Term Loans shall be applied so that the aggregate amount of such
prepayment is allocated among the Tranche B Term Loans and Other Term Loans of
each Class, if any, pro rata based on the aggregate principal amount of
outstanding Loans of each such Class. In the case of prepayments under
Section 2.11(a)(i), the Borrower may in its sole discretion select the Borrowing
or Borrowings to be prepaid. Except as otherwise provided in Section 2.11(e),
each repayment of a Borrowing within any Class shall be applied ratably to the
Loans in such Class included in the repaid Borrowing. Notwithstanding anything
to the contrary in the immediately preceding sentence, the Borrower shall select
the Borrowing or Borrowings to be repaid and shall notify the Administrative
Agent by telephone (confirmed by telecopy) of such selection not later than
12:00 p.m., Local Time, on the scheduled date of such repayment. Repayments of
Borrowings shall be accompanied by accrued interest on the amount repaid.
Notwithstanding anything herein to the contrary (but in any event subject to
Section 2.16), the Borrower may rescind any notice of prepayment pursuant to
Section 2.11(a)(i), if such prepayment would have resulted from a refinancing or
repayment of the facilities under this Agreement (whether through the incurrence
of other Indebtedness, issuance of Equity Interests or otherwise), which
refinancing or repayment shall not be consummated or shall otherwise be delayed,
or condition such prepayment pursuant to Section 2.11(a)(i) on the consummation
of such refinancing or repayment.

(e) Notwithstanding anything to the contrary, each prepayment of Term Loans
pursuant to Section 2.11(a) made on or before the date that is one year after
the Restatement Effective Date in connection with any Repricing Transaction
shall be accompanied by a prepayment premium equal to 1.00% of the aggregate
principal amount of each such prepayment.

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right, in its sole discretion (i) at any time
and from time to time to prepay any Borrowing
in whole or in part, without premium or penalty (but subject to Section 2.16),
except as provided in Section 2.10(e), in an aggregate principal amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(d),
and (ii) during any fiscal year, not later than 45 days after the end of any
Excess Cash Flow Interim Period, to prepay the Term Loans in whole or in part in
accordance with
Sections 2.10(c) and (d), without premium or penalty (but subject to
Section 2.16), in an amount equal to (the “Excess Cash Flow Early Prepayment”)
the amount by which (A) the Required Percentage of Year to Date Excess Cash Flow
as of the last of day of such Excess Cash Flow Interim Period exceeds (B) the
sum of the aggregate principal amount of (1) voluntary prepayments of Term Loans
previously made pursuant to this Section 2.11(a) (including Excess Cash Flow
Early Prepayments for a prior Excess Cash Flow Interim Period in such fiscal
year), and (2) permanent voluntary reductions of Revolving Facility Commitments
pursuant to Section 2.08(b) to the

 

   69    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

extent that an equal amount of Revolving Facility Loans was simultaneously
repaid pursuant to Section 2.11(a), in each case, during such fiscal year;
provided, that (x) if the amount in clause (B) exceeds the amount in clause (A),
the amount of Term Loans to be prepaid in connection with such Excess Cash Flow
Prepayment shall be zero, (y) not later than the date on which the Borrower is
required to deliver financial statements with respect to the end of each Excess
Cash Flow Interim Period under Section 5.04(b), the Borrower will deliver to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower setting forth the calculation thereof in reasonable detail, and (z) no
more than two Excess Cash Flow Early Prepayments may be made in respect of any
fiscal year.

(b) All Net Proceeds shall be applied promptly after receipt thereof to prepay
Term Loans in accordance with paragraphs (c) and (d) of Section 2.10; provided,
that no prepayments of the Term Loans shall be required hereunder from Net
Proceeds pursuant to clause (b) of the definition thereof if, on the date of
receipt thereof, and after giving effect to the repayment, redemption,
incurrence, issuance or sale of any Indebtedness in connection with any
transaction giving rise to such Net Proceeds on a Pro Forma Basis, the Senior
Secured Leverage Ratio, calculated as of the last day of the fiscal quarter most
recently ended and Reported, shall be less than or equal to 2.00 to 1.00.

(c) Not later than 90 days after the end of each Excess Cash Flow Period (or
such later date, if any, on which the Borrower is permitted to deliver annual
audited statements under Section 5.04(a), commencing with the Excess Cash Flow
Period beginning on January 1, 2011), the Borrower shall calculate Excess Cash
Flow for such Excess Cash Flow Period and an amount equal to the amount by which
(A) the Required Percentage of such Excess Cash Flow exceeds (B) the sum of
(1) the aggregate principal amount of voluntary prepayments of Term Loans
pursuant to Section 2.11(a)(i), (2) permanent voluntary reductions of Revolving
Facility Commitments pursuant to Section 2.08(b) to the extent that an equal
amount of Revolving Facility Loans was simultaneously repaid pursuant to
Section 2.11(a), and (3) the aggregate principal amount of Excess Cash Flow
Early Prepayments pursuant to
Section 2.11(a)(ii), in each case, during such Excess Cash Flow Period, shall be
applied to prepay Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10; provided, that if the amount in clause (B) exceeds the amount in
clause (A), no such prepayment of Term Loans shall be required. Not later than
the date on which the Borrower is required to deliver financial statements with
respect to the end of each Excess Cash Flow Period under Section 5.04(a), the
Borrower will deliver to the Administrative Agent a certificate signed by a
Responsible Officer of the Borrower setting forth the amount, if any, of Excess
Cash Flow for such fiscal year, the amount of any required prepayment and the
calculation thereof in reasonable detail; provided, that no prepayments of the
Term Loans shall be required hereunder from Excess Cash Flow and no such
certificate need to be delivered if the Senior Secured Leverage Ratio on the
last day of the Borrower’s then most recently completed and Reported Excess
Cashflow Period was less than or equal to 1.75 to 1.00 unless any Excess Cash
Flow Early Prepayments were made during such Excess Cash Flow Period.

(d) In the event and on such occasion that the total Revolving Facility Exposure
exceeds the total Revolving Facility Commitments, the Borrower shall prepay
Revolving Facility Borrowings or Swingline Borrowings (or, if no such Borrowings
are outstanding, deposit Cash Collateral in an account with the Collateral Agent
pursuant to Section 2.22) in an aggregate amount equal to such excess.

 

  70    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement, the Borrower may prepay any Class or
Classes of outstanding Term Loans at a discount to par pursuant to one or more
auctions (each, an “Auction”) on the following basis (any such prepayment, an
“Auction Prepayment”):

(i) All Term Lenders (other than Defaulting Lenders) of the applicable Class or
Classes shall be permitted (but not required) to participate in each Auction.
Any such Lender who elects to participate in an Auction may choose to offer all
or part of such Lender’s Term Loans of the applicable Class for prepayment.

(ii) Each Auction Prepayment shall be subject to the conditions that (A) the
Administrative Agent shall have received a certificate to the effect that (I)
immediately prior to and after giving effect to the Auction Prepayment, no
Default shall have occurred and be continuing, (II) as of the date of the
Auction Notice (as defined in Exhibit G), the Borrower is not in possession of
any material non-public information with respect to Holdings or any of its
Subsidiaries that either (x) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive material non-public information with respect
to Holdings or any of its Subsidiaries) prior to such date or (y) if not
disclosed to the Lenders, could reasonably be expected to have a material effect
upon, or otherwise be material to, (1) a Lender’s decision to participate in any
Auction or (2) the market price of the Term Loans subject to such Auction, and
(III) each of the conditions to such Auction Prepayment has been satisfied,
(B) immediately prior to and after giving effect to the Auction Prepayment, the
sum of the unused Revolving Facility Commitments plus Unrestricted Cash and cash
equivalents held by Loan Parties shall not be less than $50,000,000, (C) each
offer of prepayment made pursuant to this Section 2.11(e) must be in an amount
not less than $1,000,000, (D) no Auction Prepayment shall be made from the
proceeds of any Revolving Facility Loan or Swingline Loan, and (E) any Auction
Prepayment shall be offered to all Lenders with Term Loans on a pro rata basis.

(iii) All Term Loans prepaid by the Borrower pursuant to this Section 2.11(e)
shall be accompanied by all accrued interest on the par principal amount so
prepaid to, but not including, the date of the Auction Prepayment. Auction
Prepayments shall not be subject to Section 2.16. The par principal amount of
Term Loans prepaid pursuant to this Section 2.11(e) shall be applied pro rata to
reduce the remaining scheduled installments of principal thereof pursuant to
Section 2.10(a)(i) or (ii), as applicable.

(iv) Each Auction shall comply with the Auction Procedures and any such other
procedures established by the Administrative Agent in its reasonable discretion
and agreed to by the Borrower.

(v) This Section 2.11(e) shall neither (A) require the Borrower to undertake any
Auction nor (B) limit or restrict the Borrower from making voluntary prepayments
of Term Loans in accordance with Section 2.11(a).

 

  71    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.12. Fees.

(a) The Borrower agrees to pay to each Revolving Facility Lender (other than any
Defaulting Lender), through the Administrative Agent, three Business Days after
the last day of March, June, September and December in each year, and three
Business Days after the date on which the Revolving Facility Commitments of all
the Revolving Facility Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Revolving Facility Lender during the preceding quarter (or
shorter period commencing with the Restatement Effective Date or ending with the
date on which the last of the Revolving Facility Commitments of such Lender
shall be terminated), which shall accrue at a rate equal to the Applicable
Margin. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days. For the purpose of calculating any
Lender’s Commitment Fee, the outstanding Swingline Loans during the period for
which such Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Revolving Facility Lender shall commence to accrue on
the Restatement Effective Date and shall cease to accrue on the date on which
the last of the Revolving Facility Commitments of such Lender shall be
terminated as provided herein.

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender, through the Administrative Agent, three Business Days after the last day
of March, June, September and December of each year and three Business Days
after the date on which the Revolving Facility Commitments of all the Lenders
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) on
such Lender’s Applicable Percentage of the daily aggregate L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Restatement
Effective Date or ending with the Revolving Facility Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Revolving Borrowings
effective for each day in such period; provided, however, that any L/C
Participation Fee otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Bank pursuant to
Section 2.22 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.23(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account, and (ii) to each Issuing Bank, for its own
account, (x) three Business Days after the last day of March, June, September
and December of each year and three Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fronting fee in respect of each Letter of Credit issued by
such Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/4 of 1% per annum of the daily average stated
amount of such Letter of Credit (or as otherwise agreed with such Issuing Bank),
plus (y) in connection with the issuance, amendment or transfer of any such
Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing charges (collectively, “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable on a
per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Fee Letter (the
“Administrative Agent Fees”).

 

  72    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted Eurocurrency Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, then (i) such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (B) in the case of any other amount, 2.00% plus
the interest rate that would have applied had such amount, during the period of
non-payment, constituted an ABR Loan, and (ii) all other principal of any Loan
then outstanding hereunder shall bear interest at a rate of 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.13; provided, that this paragraph (c) shall not apply to any
Event of Default that has been waived by the Lenders pursuant to Section 9.09.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments, and (iii) in the
case of the Term Loans, on the Term Facility Maturity Date; provided, that
(A) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (B) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (C) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All computations of interest for ABR Loans when the ABR is determined by
Bank of America’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.18(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

  73    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency, on any
day:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining any applicable Adjusted Eurocurrency Rate for such currency for
such Interest Period for such day; or

(b) the Administrative Agent is advised by the Required Lenders that any
applicable Adjusted Eurocurrency Rate for such currency for such Interest Period
for such day will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their Loans included in such Borrowing, for such Interest
Period or such day;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto, an ABR
Borrowing and (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
such currency, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such

 

  74    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided, that the Borrower shall not be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted
Eurocurrency Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the

 

  75    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

interest rate that such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Documents shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided, that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any Issuing Bank, as applicable, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Loan Party shall make such deductions and (iii) such Loan Party shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as applicable, on or with respect to any
payment by or on account of any obligation of such Loan Party hereunder or under
any other Loan Documents (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by such Borrower to permit such payments to be made
without such

 

  76    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

withholding tax or at a reduced rate; provided, that no Lender shall have any
obligation under this paragraph (e) with respect to any withholding Tax imposed
by any jurisdiction other than the United States if in the reasonable judgment
of such Lender such compliance would subject such Lender to any material
unreimbursed cost or expense or would otherwise be disadvantageous to such
Lender in any material respect.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which such Loan
Party has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or Lender in good faith and in its sole
discretion, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that such Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay as soon as reasonably practicable the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other person.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Unless otherwise specified, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document of principal or interest
in respect of any Loan (or of any breakage indemnity in respect of any Loan)
shall be made in the currency of such Loan; all other payments hereunder and
under each other Loan Document shall be made in U.S. Dollars, except as
otherwise expressly provided herein. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

 

  77    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of Swingline Loans and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal,
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans and accrued interest
thereon under any Tranche than the proportion received by any other Lender under
such Tranche, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Term Loans, Revolving Facility
Loans and participations in L/C Disbursements and Swingline Loans of other
Lenders under such Tranche to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders under such Tranche ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans under such Tranche; provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to
(x) any payment made pursuant to and in accordance with the express terms of
this Agreement (including, without limitation, Section 2.11(e) or the
application of funds arising from the existence of a Defaulting Lender), (y) the
application of Cash Collateral provided for in Section 2.22, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Disbursements or
Swingline Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the

 

  78    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of (A) (1) in the case of
Loans, the Federal Funds Effective Rate, (2) in the case of any other amounts
denominated in U.S. Dollars, the Federal Funds Effective Rate, and (3) in the
case of any other amount denominated in a currency other than U.S. Dollars, the
rate reasonably determined by the Administrative Agent to be the cost to it of
funding such amount, and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the applicable conditions set forth in Article IV
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(f) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.05(d) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any payment under
Section 9.05(d) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.05(d).

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require any such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received

 

  79    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

the prior written consent of the Administrative Agent (and, if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments, (iv) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.04, and (v) such assignment does not
conflict with any applicable Laws. A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply. Nothing in this Section 2.19 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is a
Defaulting Lender.

(c) If any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that pursuant to the terms of Section 9.09 requires the
consent of all the Lenders affected and with respect to which the Required
Lenders shall have granted their consent (any such Lender referred to above, a
“Non-Consenting Lender”), then so long as no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (i) replace any such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and Commitments hereunder to one or
more assignees reasonably acceptable to the Administrative Agent (and, if in
respect of any Revolving Facility Commitment or Revolving Facility Loan, the
Swingline Lender and the Issuing Bank) or (ii) require such Non-Consenting
Lender to assign all of its Term Loans hereunder or all of its Revolving
Facility Commitments or Revolving Facility Loans hereunder to one or more
assignees reasonably acceptable to the Administrative Agent (and, if in respect
of any Revolving Facility Commitment or Revolving Facility Loan, the Swingline
Lender and the Issuing Bank); provided, that (i) all Obligations of the Borrower
owing to such Non-Consenting Lender being replaced, including obligations
arising under Section 2.16 as a result of such replacement, and/or all
Obligations of the Borrower owing to such Non-Consenting Lender in respect of
any Loans required to be assigned shall be paid in full to such Non-Consenting
Lender concurrently with such assignment, and (ii) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. In
connection with any such assignment the Borrower, the Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04.

SECTION 2.20. Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount from one or more Incremental Term Lenders and/or Incremental Revolving
Facility Lenders (which may include any existing Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Facility Loans, as the case
may be, in their own discretion; provided, that

 

  80    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

each Incremental Term Lender and/or Incremental Revolving Facility Lender shall
be subject to the approval of the Administrative Agent (which approval shall not
be unreasonably withheld). Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $25,000,000 or equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective
(the “Increased Amount Date”) and (iii) (a) whether such Incremental Term Loan
Commitments are to be Tranche B Term Loan Commitments or commitments to make
term loans with pricing and/or amortization terms different from the Tranche B
Term Loans (“Other Term Loans”) and/or (b) whether such Incremental Revolving
Facility Commitments are to be Revolving Facility Commitments or commitments to
make revolving loans with pricing and/or amortization terms different from the
Revolving Facility Loans (“Other Revolving Facility Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the Incremental Term
Loans and/or Incremental Revolving Facility Loans to be made thereunder;
provided, that (i) the Other Term Loans and Other Revolving Facility Loans shall
rank pari passu or junior in right of payment and of security with the Tranche B
Term Loans and Revolving Facility Loans and (except as to pricing and
amortization) shall have the same terms as the Tranche B Term Loans, as
applicable, (ii) the final maturity date of (A) any Other Term Loans shall be no
earlier than the Term Loan Maturity Date and/or (BS) any Other Revolving
Facility Loans shall be no earlier than the Revolving Facility Maturity Date,
(iii) the weighted average life to maturity of any Other Term Loans shall be no
shorter than the weighted average life to maturity of the Term Loans, (iv) the
Other Revolving Facility Loans shall require no scheduled amortization or
mandatory commitment reductions prior to the Revolving Facility Maturity Date,
(v) only Incremental Term Loans may be incurred with respect to the Incremental
Refinancing Amount, and such Incremental Term Loans incurred with respect to the
Incremental Refinancing Amount shall only be used to purchase, prepay, repay,
redeem, retire, acquire, cancel or terminate Senior Notes or any Permitted
Refinancing Indebtedness in respect thereof, and (vi) in the event that the
Applicable Margin for any Other Term Loans or Other Revolving Facility Loans is
more than 50 basis points greater than the Applicable Margin for the Term Loans
or Revolving Facility Loans, as applicable, then the Applicable Margin for the
Term Loans or Revolving Facility Loans, as applicable, shall be increased to the
extent necessary so that the Applicable Margin for the Other Term Loans or Other
Revolving Facility Loans is no more than 50 basis points greater than the
Applicable Margin for the Term Loans or Revolving Facility Loans, as applicable;
provided further, that in determining the Applicable Margin applicable to the
Term Loans, Revolving Facility Loans, Other Term Loans and Other Revolving
Facility Loans, (x) original issue discount (“OID”) or upfront fees (which shall
be deemed to constitute like amounts of OID) payable by the Borrower to the
Lenders in the primary syndication thereof shall be included (with OID being
equated to interest based on an assumed four-year life to maturity),
(y) customary arrangement or commitment fees payable to the arrangers (or their
affiliates) of such loans shall be excluded and (z) if the Adjusted Eurocurrency

 

  81    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Rate “floor” applicable to the Other Term Loans or Other Revolving Facility
Loans is higher than the Adjusted Eurocurrency Rate “floor” applicable to the
Term Loans or Revolving Facility Loans, as applicable, the amount of such
difference shall be deemed to be an increase to the Applicable Margin for the
Other Term Loans or Other Revolving Facility Loans for purposes of determining
compliance with this clause (vi). The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Incremental Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments and/or Incremental Revolving Loan Commitments
evidenced thereby as provided for in Section 9.09(e). Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.20 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Restatement Effective Date under Section 4.02 and such additional documents and
filings (including amendments to the Mortgages and other Security Documents and
title endorsement bringdowns) as the Administrative Agent may reasonably require
to assure that the Incremental Term Loans and/or Incremental Revolving Facility
Loans are secured by the Collateral ratably with (or, to the extent agreed by
the applicable Incremental Term Lenders or Incremental Revolving Facility
Lenders in the applicable Incremental Assumption Agreement, junior to) the
existing Term Loans and Revolving Facility Loans, (iii) the Borrower would be in
Pro Forma Compliance, calculated as of the last day of the most recently ended
and Reported fiscal quarter, after giving effect to such Incremental Term Loan
Commitment and/or Incremental Revolving Facility Commitments and the Loans to be
made thereunder and the application of the proceeds therefrom as if made and
applied on such date, (iv) in the case of any Incremental Term Loans incurred
with respect to the Incremental Refinancing Amount (to purchase, repay, prepay,
redeem, retire, acquire, cancel or terminate any Senior Notes or any Permitted
Refinancing Indebtedness in respect thereof), the Senior Secured Leverage Ratio,
after giving effect to such Incremental Term Loan Commitment and the Loans to be
made thereunder and the application of the proceeds therefrom as if made and
applied on such date shall not be greater than 3.50:1.00, and (v) in the case of
any Incremental Term Loans or Incremental Revolving Facility Commitments
incurred with respect to the Incremental General Amount, the Senior Secured
Leverage Ratio, after giving effect to such Incremental Term Loans or
Incremental Revolving Facility Commitment and the application of the proceeds
therefrom on such date (and assuming that the entire amount of any Incremental
Revolving Facility Commitments has been borrowed), shall not be greater than
3.50:1:00.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans and/or Incremental Revolving Facility Loans (other than
Other Term Loans or Other

 

  82    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Revolving Facility Loans), when originally made, are included in each Borrowing
of outstanding Term Loans or Revolving Facility Loans under the same Tranche on
a pro rata basis, and the Borrower agrees that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.

SECTION 2.21. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Restatement Effective Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.22. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Bank if, as of the expiration date for all Letters of Credit set
forth in Section 2.05(c), any L/C Exposure for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all L/C Exposure.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Collateral Agent, for the benefit of the Administrative
Agent, the applicable Issuing Bank and the Lenders (including the Swingline
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent or the
Collateral Agent determines that Cash Collateral is subject to any right or
claim of any person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby, then (i) the Borrower (solely to
the extent that the applicable Cash Collateral was provided by the Borrower), or
(ii) the relevant Defaulting Lender (solely to the extent that the applicable
Cash Collateral was provided by such Defaulting Lender) will, promptly upon
demand by the Administrative Agent, pay or provide to the Collateral Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.22 or
Sections 2.04, 2.05, 2.11,

 

  83    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

2.23 or 7.01 in respect of Letters of Credit or Swingline Loans shall be held
and applied to the satisfaction of the specific Letter of Credit obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 9.04(b)(ii))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.22 may be
otherwise applied in accordance with Section 7.01), and (y) the person providing
Cash Collateral and the Issuing Bank or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

SECTION 2.23. Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.09.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.06), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Bank or Swingline Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent

 

  84    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

jurisdiction obtained by any Lender, Issuing Bank or Swingline Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. The Defaulting Lender (x) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender), and (y) shall be limited in its right to receive L/C
Participation Fees as provided in Section 2.12(b).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and the Issuing Bank agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and

 

  85    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Swingline Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages (without giving effect to Section 2.23(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings, the Borrower and each of the Subsidiaries (a) is a limited
liability company, unlimited liability company, corporation or partnership duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Restatement Transactions (a) have been duly
authorized by all corporate, stockholder or limited liability company or
partnership action required to be obtained by Holdings, the Borrower and such
Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents (including any limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Parties, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Parties
is a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause (i)
or (ii) of this Section 3.02, could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (iii) result in the creation
or imposition of any Lien upon

 

  86    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

or with respect to any property or assets now owned or hereafter acquired by
Holdings, the Borrower or any such Subsidiary Loan Parties, other than the Liens
created by the Loan Documents and Liens permitted by Section 6.02.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing and (iv) except to the extent set forth
in the applicable Foreign Pledge Agreements, any foreign laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries that are not Loan Parties.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Restatement Transactions, except for
(a) the filing of Uniform Commercial Code financing statements and equivalent
filings in foreign jurisdictions, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such as have been made or obtained and are
in full force and effect, (e) such other actions, consents, approvals,
registrations or filings with respect to which the failure to be obtained or
made could not reasonably be expected to have a Material Adverse Effect and
(f) filings or other actions listed on Schedule 3.04.

SECTION 3.05. Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders:

(i) The unaudited pro forma condensed combined balance sheet as of December 31,
2009 (the “Pro Forma Closing Balance Sheet”) of the Borrower, together with its
combined subsidiaries (in each case including the notes thereto), copies of
which have heretofore been furnished to each Lender, which have been prepared
giving effect to the Restatement Transactions (as if such events had occurred on
such date). The Pro Forma Closing Balance Sheet has been prepared in good faith
based on assumptions believed by Holdings and the Borrower to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items is subject to change). The Pro Forma Closing Balance
Sheet presents fairly in all material respects on a pro forma basis the
estimated financial position of the Borrower and its consolidated subsidiaries
as at December 31, 2009, assuming that the events specified in the second
preceding sentence had actually occurred at such date.

(ii) The audited combined balance sheets of the Borrower and its combined
Subsidiaries as at December 31, 2008 and December 31, 2009 and the related
combined statements of operations, changes in combined equity and cash flows of
the Borrower and

 

  87    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

its combined Subsidiaries for the fiscal years ended December 31, 2008 and
December 31, 2009, in each such case, copies of which have heretofore been
furnished to each Lender, which have been prepared in accordance with GAAP
applied consistently throughout the periods involved and Regulation S-X under
the Securities Act of 1933, as amended, and present fairly the financial
condition and results of operations of the Borrower and its combined
Subsidiaries, as of and on such dates set forth on such financial statements.

(b) Except as set forth in Schedule 3.05(b), none of the Borrower or the
Subsidiaries has any material Guarantees, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the
financial statements referred to in the preceding clauses (a)(i) and (ii).
During the period from December 31, 2009, to and including the Restatement
Effective Date there has been no disposition by Holdings, the Borrower or any of
its subsidiaries of any material part of its business or property that has not
been disclosed to the Administrative Agent.

SECTION 3.06. No Material Adverse Change or Material Adverse Effect. Since
December 31, 2009, there has been no event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Subsidiaries has good and valid record fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Properties), except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes and except where the failure to have such title,
interests or easements could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. All such properties and assets held
in fee simple are free and clear of Liens, other than Liens expressly permitted
by Section 6.02 or arising by operation of law.

(b) Each of the Borrower and the Subsidiaries has complied with all obligations
under all leases to which it is a party, except where the failure to comply
would not reasonably be considered to have Material Adverse Effect, and all such
leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Except as set forth on Schedule 3.07(b), the Borrower
and each of the Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of the Borrower and the Subsidiaries owns or possesses, or could obtain
ownership or possession of or rights under, on terms not materially adverse to
it, all patents, trademarks, service marks, trade names, copyrights, licenses
and rights with respect thereto necessary for the present conduct of its
business, without any conflict (of which the Borrower has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the their businesses, except where such conflicts and
restrictions could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

  88    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(d) As of the Restatement Effective Date, none of the Borrower or the
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Restatement
Effective Date.

(e) None of the Borrower or the Subsidiaries is obligated on the Restatement
Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries. (a) Schedule 3.08(a) sets forth as of the
Restatement Effective Date the name and jurisdiction of incorporation, formation
or organization of each direct and indirect subsidiary of Holdings. Except as
set forth on Schedule 3.08(a), as of the Restatement Effective Date, all of the
issued and outstanding Equity Interests of each subsidiary of Holdings is owned
directly by Holdings or by another subsidiary.

(b) As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the Borrower or any of the Subsidiaries, except rights of employees to
purchase Equity Interests of Holdings or as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws. (a) As of the Restatement
Effective Date, there are no actions, suits or proceedings at law or in equity
or, to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
the Borrower, threatened in writing against or affecting Holdings or the
Borrower or any of its subsidiaries or any business, property or rights of any
such person (i) that involve any Loan Document or the Restatement Transactions
or (ii) could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or materially adversely affect the Restatement
Transactions. As of the date of any Borrowing after the Restatement Effective
Date, there are no actions, suits or proceedings at law or in equity or, to the
knowledge of the Borrower, investigations by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrower,
threatened in writing against or affecting Holdings or the Borrower or any of
its subsidiaries or any business, property or rights of any such person which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(b) None of Holdings, the Borrower, the Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, Environmental Law,
ordinance, code or approval or any building permit) or any restriction of record
or agreement affecting any Mortgaged Property, or is in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

  89    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.10. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act; Public Utility Holding Company Act. None
of Holdings, the Borrower or the Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935, as amended.

SECTION 3.12. Use of Proceeds. The Borrower will use the proceeds of the Term
Loans borrowed on the Restatement Effective Date, to refinance Indebtedness
under the Existing Credit Agreement, for the payment of fees and expenses
payable in connection with the Restatement Transactions and for working capital
needs and other general corporate purposes (including, without limitation, for
Permitted Business Acquisitions and to make Permitted Investments). The Borrower
will use the proceeds of the Revolving Facility Loans and the Swingline Loans
for working capital needs and other general corporate purposes (including,
without limitation, for Permitted Acquisitions and to make Permitted
Investments). The Borrower will use the proceeds of the Letters of Credit solely
to support payment obligations incurred by the Borrower and its Subsidiaries.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Each of Holdings, the Borrower and the Subsidiaries (i) has timely filed or
caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects,
including, without limitation, relating to all periods or portions thereof
ending on or prior to the Restatement Effective Date and (ii) has timely paid or
caused to be timely paid all Taxes shown thereon to be due and payable by it and
all other material Taxes or assessments, except Taxes or assessments, including,
without limitation, relating to all periods or portions thereof ending on or
prior to the Restatement Effective Date that are being contested in good faith
by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP; and

(b) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Restatement Effective
Date, with

 

  90    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

respect to each of Holdings, the Borrower and the Subsidiaries, (i) there are no
claims being asserted in writing with respect to any Taxes, (ii) no presently
effective waivers or extensions of statutes of limitation with respect to Taxes
have been given or requested and (iii) no Tax returns are being examined by, and
no written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

SECTION 3.14. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Restatement Transactions and any other transactions contemplated hereby included
in the Information Memorandum or otherwise prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the Restatement Transactions or the
other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Restatement Effective Date and did not contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.

(b) Any Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrower or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Restatement Transactions or the other transactions
contemplated hereby (i) have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable as of the date thereof, as of the date
such Projections and estimates were furnished to the Lenders and as of the
Restatement Effective Date, and (ii) as of the Restatement Effective Date, have
not been modified in any material respect by the Borrower.

SECTION 3.15. Employee Benefit Plans. (a) Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
as set forth on Schedule 3.15: (i) each of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder and any similar applicable
law; no Reportable Event has occurred during the past five years as to which
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate was required to file
a report with the PBGC, other than reports that have been filed; (ii) no
Reportable Event has occurred during the past five years as to which Holdings,
the Borrower, a Subsidiary or any ERISA Affiliate was required to file a report
with the PBGC, other than reports that have been filed; (iii) the present value
of all benefit liabilities under each Plan of Holdings, the Borrower, the
Subsidiaries and the ERISA Affiliates (based on those assumptions used to fund
such Plan), as of the last annual valuation date applicable thereto for which a
valuation is available, does not exceed the value of the assets of such Plan,
and the present value of all benefit liabilities of all underfunded Plans (based
on those assumptions used to fund each such Plan), as of the last annual
valuation dates applicable thereto for which valuations are available, does not
exceed the value of the assets of all such underfunded Plans; (iv) no ERISA
Event has occurred or is reasonably expected to occur; and (v) none of Holdings,
the Borrower, the Subsidiaries or the ERISA Affiliates has received any

 

  97    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

written notification that any Multiemployer Plan is in reorganization or has
been terminated within the meaning of Title IV of ERISA, or has knowledge that
any Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated.

(b) Each of Holdings, the Borrower and the Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.

(c) None of Holdings, the Borrower or any of the Subsidiaries is or has at any
time been an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme that is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993), and none of Holdings,
the Borrower or any of the Subsidiaries is or has at any time been “connected”
with or an “associate” of (as those terms are used in sections 39 and 43 of the
Pensions Act 2004) such an employer, other than any such scheme, connection or
association that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.16. Environmental Matters. Except as disclosed on Schedule 3.16 and
except as to matters that could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of the Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or threatened, that allege a violation of
or liability under any applicable Environmental Laws, in each case relating to
the Borrower or any of the Subsidiaries, (ii) each of the Borrower and the
Subsidiaries has obtained and maintained all permits, licenses and other
approvals necessary for its operations to comply with all applicable
Environmental Laws and is, and during the term of all applicable statutes of
limitation, has been, in compliance with the terms of such permits, licenses and
other approvals and with all other applicable Environmental Laws, (iii) there
has been no material written environmental assessment or audit conducted since
January 1, 2005, by the Borrower or any of the Subsidiaries of any property
currently owned or leased by the Borrower or any of the Subsidiaries that has
not been made available to the Administrative Agent prior to the date hereof,
(iv) no Hazardous Material is located at, on or under any property currently or,
to the knowledge of the Borrower, formerly owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of the
Subsidiaries under any applicable Environmental Laws, and no Hazardous Material
has been generated, owned, treated, stored, handled or controlled by the
Borrower or any of its Subsidiaries and transported to or Released at any
location in a manner that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of the Subsidiaries under any
Environmental Laws, and (v) there are no written agreements in which the
Borrower or any of the Subsidiaries has expressly assumed or undertaken
responsibility, and such assumption or undertaking of responsibility has not
expired or otherwise terminated, for any liability or obligation of any other
person arising under or relating to applicable Environmental Laws, which in any
such case has not been made available to the Administrative Agent prior to the
date hereof.

 

  92    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.17. Security Documents. (a) Each of the Guarantee and Collateral
Agreement and the Holdings Guarantee and Pledge Agreement is effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the extent intended to be created thereby. In
the case of the Pledged Collateral described in the Guarantee and Collateral
Agreement and the Holdings Guarantee and Pledge Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement (other than the Intellectual
Property (as defined in the Guarantee and Collateral Agreement)), when financing
statements and other filings specified on Schedule 6 of the Perfection
Certificate in appropriate form are filed in the offices specified on Schedule 6
of the Perfection Certificate, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in
(to the extent required thereby), all right, title and interest of the Loan
Parties in such Collateral and, subject to Section 9-315 of the New York Uniform
Commercial Code, the proceeds thereof, as security for the Obligations to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person
(except, in the case of Collateral other than Pledged Collateral, Liens
expressly permitted by Section 6.02 and Liens having priority by operation of
law).

(b) When the Intellectual Property Security Agreement is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property (to the extent intended to be created thereby), in each
case prior and superior in right to any other person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors thereunder after the Closing Date) except
Liens permitted by Section 6.02 and Liens having priority by operation of Law.

(c) Each Foreign Pledge Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof to the fullest extent permissible under applicable law. In the
case of the Pledged Collateral described in a Foreign Pledge Agreement, when
certificates representing such Pledged Collateral (if any) are delivered to the
Collateral Agent, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, (subject to Section 6.02) prior and superior in
right to any other person except Liens having priority by operation of the law
governing such Foreign Pledge Agreement.

(d) The Mortgages executed and delivered after the Closing Date pursuant to
Section 5.11 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable Lien on all
of the Loan Parties’ right, title and

 

  93    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Property and, to
the extent applicable, subject to Section 9-315 of the Uniform Commercial Code,
the proceeds thereof, in each case prior and superior in right to any other
person, other than with respect to the rights of a person pursuant to Liens
expressly permitted by Section 6.02 and Liens having priority by operation of
law.

(e) After taking the actions specified for perfection therein, each Security
Document (excluding the Foreign Pledge Agreements, the Guarantee and Collateral
Agreement, the Holdings Guarantee and Pledge Agreement and the Mortgages, each
of which is covered by another paragraph of this Section 3.17), when executed
and delivered, will be effective under applicable law to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral subject thereto (to the extent
intended to be created thereby), and will constitute a fully perfected Lien on
and security interest in all right, title and interest of the Loan Parties in
the Collateral subject thereto (to extent required thereby), prior and superior
to the rights of any other person, except for rights secured by Liens expressly
permitted by Section 6.02 and Liens having priority by operation of law.

(f) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
applicable Foreign Pledge Agreements, none of the Borrower or any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

SECTION 3.18. Location of Real Property. Schedule 3.18 lists completely and
correctly as of the Restatement Effective Date all material real property owned
by Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Restatement Effective Date, Holdings, the Borrower and the
Subsidiary Loan Parties own in fee all the real property set forth as being
owned by them on such Schedule 3.18.

SECTION 3.19. Solvency. (a) Immediately after giving effect to the Restatement
Transactions on the Restatement Effective Date, (i) the sum of the assets of the
Borrower (individually) and Holdings, the Borrower and the Subsidiaries on a
consolidated basis, both at a fair valuation and at present fair salable value,
exceeds the liabilities, including contingent, subordinated, unmatured,
unliquidated, and disputed liabilities of the Borrower (individually) and
Holdings, the Borrower and the Subsidiaries on a consolidated basis,
respectively; (ii) the Borrower (individually) and Holdings, the Borrower and
the Subsidiaries on a consolidated basis, respectively, have sufficient capital
with which to conduct their business; and (iii) the Borrower (individually) and
Holdings, the Borrower and the Subsidiaries on a consolidated basis have not
incurred debts beyond their ability to pay such debts as they mature. For
purposes of this definition, “debt” means any liability on a claim, and “claim”
means (i) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (ii) a right to an
equitable remedy for breach of performance to the extent such

 

  94    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

breach gives rise to a payment, whether or not such right to an equitable remedy
is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured. With respect to any such contingent
liabilities, such liabilities shall be computed at the amount which, in light of
all the facts and circumstances existing at the time, represents the amount
which can reasonably be expected to become an actual or matured liability.

(b) Neither of Holdings or the Borrower intends to, or believes that it or any
Subsidiary Loan Party will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing and amounts of cash to be received
by it or any such Subsidiary Loan Party and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary Loan Party.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings, the
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of Holdings, the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; (c) all payments due from Holdings, the Borrower or any of
the Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of the Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP; and (d) Holdings, the Borrower and the Subsidiaries are in compliance with
all applicable laws, agreements, policies, plans and programs relating to
employment and employment practices. Except as set forth on Schedule 3.20,
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which Holdings, the Borrower or any of the Subsidiaries (or any
predecessor) is a party or by which Holdings, the Borrower or any of the
Subsidiaries (or any predecessor) is bound.

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Borrower or the Subsidiaries as of the Restatement Effective Date. As of
such date, such insurance is in full force and effect. Such insurance complies
with the requirements of this Agreement and the other Loan Documents and the
Borrower believes that the insurance maintained by or on behalf of Holdings, the
Borrower and the Subsidiaries is adequate.

SECTION 3.22. Senior Debt. The Obligations constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the Senior Subordinated Notes Indenture and under the documentation
governing any Permitted Subordinated Indebtedness, including any Permitted
Refinancing Indebtedness in respect of the Senior Subordinated Notes or such
Permitted Subordinated Indebtedness.

SECTION 3.23. No Violation. (a) None of Holdings, the Borrower or any Subsidiary
is (a) a party to any agreement or instrument, or subject to any corporate
restriction, that, individually or in the aggregate, has resulted, or could
reasonably be expected to result, in a Material Adverse Effect or (b) is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which any of
Holdings, the Borrower or any Subsidiary is a party that, individually or in the
aggregate, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect.

 

  95    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 3.24. Holdings Indebtedness. As of the Restatement Effective Date, and
prior to giving effect to the Restatement Transactions, Holdings’ only
Indebtedness is the Indebtedness set forth on Schedule 3.24.

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents that are
qualified by materiality shall be true and correct, and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, in each case on and as of the date of such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any (i) increase in the
stated amount of such Letter of Credit or (ii) extension of the expiration of
such Letter of Credit), as applicable, with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties that are qualified by materiality shall be true and correct, and the
representations and warranties that are not so qualified shall be true and
correct in all material respects, as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any (i) increase in the stated amount
of such Letter of Credit or (ii) extension of the expiration of such Letter of
Credit), as applicable, no Event of Default or Default shall have occurred and
be continuing or would result therefrom.

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any

 

  96    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(i) increase in the stated amount of such Letter of Credit or (ii) extension of
the expiration of such Letter of Credit) shall be deemed to constitute a
representation and warranty by the Borrower on the date of such Borrowing,
issuance, amendment, extension or renewal as applicable, as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Restatement Effective Date. On the Restatement Effective Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Restatement Effective Date, a favorable
written opinion of Akin Gump Strauss Hauer and Feld, LLP, special counsel for
Holdings, the Borrower and the other Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, dated the Restatement
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, and addressed to each Issuing Bank on the Restatement
Effective Date, the Administrative Agent and the Lenders, covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and each of Holdings, the Borrower and the other Loan
Parties hereby instructs its counsel to deliver such opinions.

(c) All legal matters incident to this Agreement, the borrowings and extensions
of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Restatement Effective Date.

(d) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation or formation, limited
liability agreement, partnership agreement or other constituent or governing
documents, including all amendments thereto, of each Loan Party, (a) if
applicable in such jurisdiction, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization,
and a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of each such Loan
Party as of a recent date from such Secretary of State (or other similar
official), and (b) otherwise, (i) certified by the Secretary or Assistant
Secretary of each such Loan Party or other person duly authorized by the
constituent documents of such Loan Party or (ii) otherwise in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by the constituent documents of
such Loan Party dated the Restatement Effective Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Restatement Effective Date and at all times since a date prior to
the date of the resolutions described in clause (B) below;

 

  97    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of resolutions (or
equivalent authorizing actions) duly adopted by the Board of Directors (or
equivalent governing body) of such Loan Party (or its managing general partner
or managing member) authorizing the execution, delivery and performance of the
Loan Documents to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Restatement
Effective Date;

(C) that the certificate or articles of incorporation, by-laws, limited
liability company agreement, articles of association, partnership agreement or
other equivalent constituent and governing documents of such Loan Party have not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above;

(D) as to the incumbency and specimen signature of each officer or other duly
authorized person executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

(iii) a certification of another officer or other duly authorized person as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer or other person duly authorized by such Loan Party executing the
certificate pursuant to clause (ii) above.

(e) The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Restatement Effective Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties and evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated by such

 

  98    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

filings (or similar documents) are permitted by Section 6.02 or have been
released; provided that, to the extent that it is not practicable for the
requirements of clause (iii) of clause (a) of the definition of “Collateral and
Guarantee Requirement” to be satisfied on or prior to the Restatement Effective
Date, then such requirements may be satisfied following the Restatement
Effective Date in accordance with Section 5.11(h).

(f) On the Closing Date, after giving effect to the Restatement Transactions and
the other transactions contemplated hereby, Holdings, the Borrower and the
Subsidiaries shall have outstanding no Indebtedness or preferred Equity
Interests other than (i) Indebtedness permitted pursuant to Section 6.01,
(ii) in the case of Holdings, the Indebtedness under the Holdings Credit
Agreement, and Guarantees of Indebtedness under the Loan Documents, and
(iii) the Seller Preferred Equity of Holdings.

(g) The Joint Lead Arrangers shall have received a customary certificate in from
a Responsible Officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that Holdings and its subsidiaries, on a
consolidated basis after giving effect to the Restatement Transactions and the
other transactions contemplated hereby, are solvent.

(h) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Restatement Effective Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Shearman & Sterling LLP and U.S. and local and
foreign counsel) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document.

(i) The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.02 of this Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

ARTICLE V

Affirmative Covenants

Each of Holdings (solely with respect to Section 5.01(a) and Section 5.06) and
the Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations) and until the Commitments have been terminated and
the principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and

 

   99    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each of Holdings (solely with respect to
Section 5.01(a) and Section 5.06) and the Borrower will, and will cause each of
the Material Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, (i) except as otherwise expressly permitted under Section 6.05,
and (ii) except for the liquidation or dissolution of Subsidiaries if the assets
of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in such
liquidation or dissolution; provided, that Subsidiaries that are Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Subsidiary Loan
Parties unless such liquidation is otherwise permitted by Section 6.05(b).

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, unless the failure to do so would not result, in each case, in a
Material Adverse Effect, (ii) comply in all material respects with all material
applicable laws, rules, regulations (including any zoning, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Mortgaged Properties) and judgments, writs,
injunctions, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted, and (iii) at all times maintain and preserve all
material property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses, taking into account the general degree to which such companies are
leveraged, and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and property casualty insurance policies to be
endorsed or otherwise amended to include appropriate loss payable endorsements,
including, with respect to Mortgaged Properties, a “standard” or “New York”
lender’s loss payable endorsement, in each case, in form and substance
reasonably satisfactory to the Administrative Agent, which endorsement shall
provide that, from and after the Restatement Effective Date, if the insurance
carrier shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to the Borrower or the other Loan Parties under such policies
directly to the Administrative

 

   100    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Agent; cause all such policies to provide that none of the Borrower, the
Administrative Agent or any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other provisions as the Administrative Agent may
reasonably (in light of a Default or a material development in respect of the
insured property) require from time to time to protect their interests; deliver
original or certified copies of all such policies or a certificate of an
insurance broker to the Administrative Agent; cause each such policy to provide
that it shall not be canceled, lapsed (including for nonrenewal) or terminated
upon less than 30 days’ prior written notice (or 10 days’ prior written notice
in the case of any failure to pay any premium due thereunder) thereof by the
insurer to the Administrative Agent; deliver to the Administrative Agent, prior
to the cancellation, lapse (including for nonrenewal) or termination of any such
policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor.

(c) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by Holdings, the Borrower or any
of the Subsidiaries; and promptly deliver to the Administrative Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then each of Holdings and the Borrower,
on behalf of itself and behalf of each of its subsidiaries, hereby agrees, to
the extent permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well

 

   101    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

as all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (a) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings, (b) Holdings, the Borrower or the affected Subsidiary, as
applicable, shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto, and (c) the failure to make such payment and
discharge could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each fiscal year, (i) a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year and, commencing with the
fiscal year ending December 31, 2010, setting forth in comparative form the
corresponding figures for the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and owners’ equity shall be audited by independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by the Borrower of Annual Reports on
Form 10-K of the Borrower and its consolidated subsidiaries shall satisfy the
requirements of this Section 5.04(a) to the extent such Annual Reports include
the information specified herein);

(b) within 45 days (or, if applicable, such shorter period as the SEC shall
specify for the filing of Quarterly Reports on Form 10-Q or, if applicable, such
longer period permitted under Rule 12b-25 under the Exchange Act) after the end
of each of the first three fiscal quarters of each fiscal year, commencing with
the fiscal quarter ending March 31, 2010 (it being agreed that such deliverables
shall be furnished no later than the date such requirements are complied with
under the Senior Notes Indenture), (i) a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Borrower and its subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, and (ii) management’s discussion and analysis of significant operational
and financial developments during such quarterly period, all of which shall be
in reasonable detail and which consolidated balance sheet and related statements
of operations and cash flows shall be certified by a Responsible Officer of the
Borrower on behalf of the Borrower as

 

   102    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

fairly presenting, in all material respects, the financial position and results
of operations of the Borrower and its subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that the delivery by the Borrower of
Quarterly Reports on Form 10-Q of the Borrower and its consolidated subsidiaries
shall satisfy the requirements of this Section 5.04(b) to the extent such
Quarterly Reports include the information specified herein);

(c) (i) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Responsible Officer of the
Borrower (A) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (B) setting forth computations in reasonable detail
demonstrating compliance with the covenants contained in Sections 6.10 and 6.11,
and (C) setting forth the calculation and uses of Available Free Cash Flow
Amount for the fiscal period then ended if the Borrower shall have used the
Available Free Cash Flow Amount for any purpose during such fiscal period, and
(ii) concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm opining on or certifying such
statements stating whether they obtained knowledge during the course of their
examination of such statements of any Default or Event of Default (which
certificate may be limited to accounting matters and disclaims responsibility
for legal interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other reports and statements filed by
Holdings, the Borrower or any of its subsidiaries with the SEC, or after an
initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or any website operated by the SEC containing “EDGAR” database
information;

(e) if, as a result of any change in accounting principles and policies from
those applied in the preparation of the financial statements referred to in
Section 3.05(a)(ii) for the fiscal year ended December 31, 2009, the
consolidated financial statements of the Borrower and its subsidiaries delivered
pursuant to paragraph (a) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Responsible
Officer on behalf of the Borrower reconciling such changes to what the financial
statements would have been without such changes;

(f) within 90 days after the beginning of each fiscal year, a detailed
consolidated quarterly budget for such fiscal year and, as soon as available,
significant revisions, if any, of such budget and quarterly projections with
respect to such fiscal year, including a description of underlying assumptions
with respect thereto (collectively, the “Budget”);

 

   103    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(g) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.11(f);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the Borrower or any Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of Holdings, the Borrower or any Subsidiary;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender); and

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
Holdings or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of its subsidiaries as to which an adverse
determination is reasonably probable and that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of its
subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

 

   104    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(d) the development of any ERISA Event that, together with all other ERISA
Events that have developed or occurred, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.10, or to laws related to
Taxes, which are the subject of Section 5.03.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

SECTION 5.08. Payment of Obligations. Pay its material Indebtedness and other
material obligations, including material Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (c) the failure to make such payment could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.09. Use of Proceeds. Use the proceeds of the Loans and the Letters of
Credit only as contemplated in Section 3.12.

SECTION 5.10. Compliance with Environmental Laws. Comply with all Environmental
Laws applicable to its operations and properties; and comply with and obtain and
renew all material permits, licenses and other approvals required pursuant to
Environmental Law for its operations and properties, except, in each case with
respect to this Section 5.10, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.11. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain

 

   105    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

satisfied, all at the expense of the Loan Parties, and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any asset (including any real property (other than real property covered
by Section 5.11(c) below) or improvements thereto or any interest therein) that
has an individual Fair Market Value in an amount, or if purchase price therefor
is, greater than $2,500,000 is acquired by Holdings, the Borrower or any other
Loan Party after the Restatement Effective Date or owned by an entity at the
time it becomes a Subsidiary Loan Party (in each case other than assets
constituting Collateral under a Security Document that become subject to the
Lien of such Security Document upon acquisition thereof and other than assets
that (i) are subject to secured financing arrangements containing restrictions
permitted by Section 6.09(c) pursuant to which a Lien on such assets securing
the Obligations is not permitted or (ii) are not required to become subject to
the Liens of the Administrative Agent pursuant to Section 5.11(g) or the
Security Documents), cause such asset to be subjected to a Lien securing the
Obligations pursuant to appropriate Security Documents and take, and cause the
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 5.11, all at
the expense of the Loan Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition of, and, upon
the written request of the Administrative Agent, grant and cause each of the
Subsidiary Loan Parties to grant to the Administrative Agent security interests
and mortgages in, such real property of the Borrower or any such Subsidiary Loan
Parties as are not covered by the original Mortgages (other than assets that
(i) are subject to permitted secured financing arrangements containing
restrictions permitted by Section 6.09(c), pursuant to which a Lien on such
assets securing the Obligations is not permitted or (ii) are not required to
become subject to the Liens of the Administrative Agent pursuant to
Section 5.11(g) or the Security Documents), to the extent acquired after the
Restatement Effective Date and having a value or purchase price at the time of
acquisition in excess of $2,500,000 pursuant to documentation in such form as is
reasonably satisfactory to the Administrative Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable perfected Liens superior to
and prior to the rights of all third persons subject to no other Liens except as
are permitted by Section 6.02 or arising by operation of law, at the time of
perfection thereof, record or file, and cause each such Subsidiary to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Administrative Agent required to be granted pursuant
to the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith, in each
case subject to paragraph (g) below. With respect to each such Additional
Mortgage, the Borrower shall deliver, or cause the applicable Subsidiary Loan
Party to deliver, to the Administrative Agent contemporaneously therewith a
title insurance policy or policies or marked up unconditional binder of title
insurance, paid for by the Borrower or the applicable Loan Party, issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as expressly permitted by Section 6.02 and Liens
arising by operation of law, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and a survey if
reasonably available with respect to property outside the United States.

 

   106    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(d) In connection with (i) the formation or acquisition of any direct or
indirect Domestic Subsidiary of Holdings or the Borrower or any direct Foreign
Subsidiary of any Loan Party or (ii) any existing direct or indirect subsidiary
of Holdings or the Borrower becoming a Subsidiary Loan Party, within ten
Business Days after the date of such formation, acquisition or Subsidiary
becoming a Subsidiary Loan Party, notify the Administrative Agent and the
Lenders thereof and, within 20 Business Days after such date or such longer
period as the Administrative Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such subsidiary and with
respect to any Equity Interest in or Indebtedness of such subsidiary owned by or
on behalf of any Loan Party, subject to Section 5.11(g).

(e) If any newly formed or acquired or any existing subsidiary of Holdings or
the Borrower becomes a “first tier” Foreign Subsidiary that is a Material
Subsidiary of any Loan Party, within ten Business Days after the date such
subsidiary becomes such a “first tier” Foreign Subsidiary, notify the
Administrative Agent and the Lenders thereof and, within 20 Business Days after
such date or such longer period as the Administrative Agent shall agree (or such
later date as may be the first practicable date because of delays caused by
foreign legal requirements, despite diligent efforts on the part of the Loan
Parties), cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such subsidiary owned by or on behalf of any
Loan Party, subject to Section 5.11(g).

(f) (i) Furnish to the Administrative Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the applicable Secured Parties (to the
extent intended to be created by the Security Documents) and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.11 need not be satisfied with respect to (i) any real property held by
the Borrower or any of the Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Restatement Effective Date in accordance
with this Agreement if, and to the extent that, and for so long as (A) such
Equity Interests constitute less 100% of all applicable Equity Interests of such
person and the persons holding the remainder of such Equity Interests are not
Affiliates, (B) doing so would violate or require a consent (that could not be
readily obtained without undue burden on the Loan Parties) under applicable law
or regulations or a contractual obligation binding on such Equity Interests,
including with regard to any Insurance Subsidiary and any future Banking
Subsidiary and (C) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Equity Interests,
(iii) any assets acquired after the Restatement Effective Date, to the extent
that, and for so long as, taking such actions would

 

   107    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

violate a contractual obligation binding on such assets that existed at the time
of the acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Lien permitted pursuant to Section 6.02(i)
or (j), (iv) any Unrestricted Subsidiary and (v) any Subsidiary or asset with
respect to which the Administrative Agent determines that the cost of the
satisfaction of the Collateral and Guarantee Requirement or the provisions of
this Section 5.11 with respect thereto exceeds the value of the security
afforded thereby; provided, that, upon the reasonable request of the
Administrative Agent, Holdings and the Borrower shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clauses (ii) and
(iii) above.

(h) In the event that any requirement set forth in Section 4.02(e) (as it
pertains to clause(a)(iii) of the definition of “Collateral and Guarantee
Requirement”) has not been satisfied in full on or prior to the Restatement
Effective Date, cause such requirement to be satisfied as promptly as
practicable after the Restatement Effective Date and, in any event, cause all
such requirements to be satisfied not later than five Business Days following
the Restatement Effective Date (or such later date, as the Administrative Agent
may agree, in its sole discretion, because of delays despite diligent efforts).

SECTION 5.12. Fiscal Year; Accounting. In the case of the Borrower, cause its
fiscal year to end on December 31.

SECTION 5.13. Rating. In the case of the Borrower, use commercially reasonable
efforts to maintain ratings from each of Moody’s and S&P for the Term Loans.

SECTION 5.14. Lender Meetings. In the case of the Borrower, upon the request of
the Administrative Agent, (a) participate in a meeting of the Administrative
Agent and the Lenders once during each fiscal year to be held at such time and
location as may be agreed upon by the Borrower and the Administrative Agent, and
(b) to the extent that the Borrower has not already participated in or scheduled
a similar conference call for such quarter in connection with the delivery of
its financial statements under the Senior Notes and/or the Senior Subordinated
Notes, participate in a telephonic conference call with the Administrative Agent
and the Lenders quarterly at such time as may be agreed upon by the Borrower and
the Administrative Agent.

SECTION 5.15. Compliance with Material Contracts. Perform and observe all of the
terms and conditions of each material agreement to be performed or observed by
it, maintain each such material agreement in full force and effect, enforce each
such material agreement in accordance with its terms, except where the failure
to do so, either individually or in the aggregate, could not be reasonably
likely to have a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Each of Holdings (solely with respect to Sections 6.08(b) and 6.09) and the
Borrower covenants and agrees with each Lender that, on and after the
Restatement Effective

 

   108    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Date, so long as this Agreement shall remain in effect (other than in respect of
contingent indemnification obligations) and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, Holdings will not (solely with respect to
Sections 6.08(b) and 6.09) and the Borrower will not, and will not cause or
permit any of the Material Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness (other than intercompany Indebtedness) of the Subsidiaries
existing, or incurred pursuant to facilities existing, on the Restatement
Effective Date and set forth on Schedule 6.01 and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness or, without duplication,
replacements of such facilities that would constitute Permitted Refinancing
Indebtedness with respect to such facilities if all Indebtedness available to be
incurred thereunder were outstanding on the date of such replacement;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Borrower and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness of the Borrower and the Subsidiaries owed to (including
obligations in respect of letters of credit or bank guarantees or similar
instruments for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person, in each case, provided in the
ordinary course of business; provided, that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided, that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party owing to the Borrower or any
Subsidiary Loan Party shall be subject to Section 6.04(b), and (ii) Indebtedness
of the Borrower to any Subsidiary and Indebtedness of any other Loan Party to
any Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(f) Indebtedness of the Borrower and the Subsidiaries in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case, reasonably required in the conduct of the
business (giving effect to any growth or expansion of such business permitted
hereunder), including those incurred to secure health, safety, insurance and
environmental obligations of the Borrower and its Subsidiaries as conducted in
accordance with good and prudent business industry practice and otherwise as
permitted by the Loan Documents;

 

   109    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (i) such Indebtedness (other
than credit or purchase cards) is extinguished within 10 Business Days of
notification to the Borrower of its incurrence and (ii) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Restatement Effective
Date or a person merged into or consolidated with the Borrower or any Subsidiary
after the Restatement Effective Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness, in each case, exists at the time
of such acquisition, merger or consolidation and is not created in contemplation
of such event and where such acquisition, merger or consolidation is permitted
by this Agreement, and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, that the aggregate principal amount of
such Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h) or
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed $115,000,000
in the aggregate;

(i) (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, (ii) any Permitted Refinancing Indebtedness in respect thereof, and
(iii) Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, collectively, in an aggregate principal amount that at the time
of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01 or this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed $115,000,000 in the aggregate;

(j) Indebtedness in respect of (i) the Senior Notes outstanding on the
Restatement Effective Date, (ii) the Senior Subordinated Notes outstanding on
the Restatement Effective Date, and (iii) any Permitted Refinancing Indebtedness
incurred to Refinance such Senior Notes or Senior Subordinated Notes;

(k) other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount at any time outstanding pursuant to this paragraph (k) not in
excess of $110,000,000;

(l) Guarantees by the Borrower or any Subsidiary of any Indebtedness of the

 

   110    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Borrower or any Subsidiary expressly permitted to be incurred under this
Agreement; provided, that, notwithstanding anything to the contrary in this
Section 6.01, (i) the Borrower and the Subsidiary Loan Parties shall not
Guarantee the Indebtedness of any Subsidiary that is not a Subsidiary Loan Party
unless such Guarantee is permitted under Section 6.04, (ii) any Guarantees by
the Borrower or any Subsidiary Loan Party under this Section 6.01(m) of any
other Indebtedness of a person that is subordinated to other Indebtedness of
such person shall be expressly subordinated to the Obligations on terms not less
favorable to the Lenders than the subordination terms of such other
Indebtedness, and (iii) no Subsidiary shall Guarantee the Senior Notes or the
Senior Subordinated Notes unless such Subsidiary is also a Subsidiary Loan Party
in compliance with the Collateral and Guarantee Requirement;

(m) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition,
in each case, to the extent such obligation or transaction is permitted by this
Agreement;

(n) reimbursement and similar obligations of Subsidiaries in respect of letters
of credit or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05) having an aggregate face amount not in excess of $12,000,000;

(o) Indebtedness of the Borrower and the Subsidiaries supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

(p) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(q) to the extent constituting Indebtedness, all premium (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.01;

(r) Indebtedness of the Borrower and the Subsidiaries incurred under lines of
credit or overdraft facilities extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by Lenders and, in each
case, established for the Borrower’s and such Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents (it being understood, however, that for a period of 90
consecutive days during each fiscal year of the Borrower the outstanding
principal amount of Indebtedness under the Overdraft Line shall not exceed
$30,000,000);

(s) deposits raised by any Material Subsidiary that is subject to state and/or
federal banking regulations that constitute Indebtedness owing to such depositor
and any discounts or borrowing by such Material Subsidiary;

 

   111    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(t) up to $50,000,000 in aggregate principal amount of Indebtedness of Foreign
Subsidiaries that are not Loan Parties at any time outstanding; provided, that
to the extent that the terms of such Indebtedness are permitted hereunder, any
increase in the amount of such Indebtedness as a result of capitalized or
paid-in-kind interest or accreted principal on such Indebtedness pursuant to
such terms shall not constitute a further issuance or incurrence of Indebtedness
for purposes of this Section 6.01(t);

(u) Indebtedness consisting of earn-outs and obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with Permitted Business Acquisitions or any other
Investment permitted hereunder;

(v) Indebtedness incurred by the Borrower or any of its Subsidiaries to fund
losses, damages, liabilities, claims, costs and expenses (including attorney’s
fees, interest, penalties, judgments and settlements, collectively, “Losses”),
by reason of any litigation disclosed in this Agreement (including the schedules
hereto) or the Offering Circular, including the financial statements included
therein, or relating to the same facts and circumstances as disclosed; provided,
that, as certified in an Officer’s Certificate executed by a Responsible Officer
of the Borrower (i) the Borrower has provided to Cendant a notice in respect of
such losses and has a reasonable good faith belief that it its entitled to be
indemnified by Cendant pursuant to the Purchase Agreement in respect of such
losses and (ii) the Indebtedness incurred pursuant to this clause (v) is in an
amount equal to or less than the amount of the losses for which indemnification
is claimed; provided, further, that (i) after 30 days of the Borrower receiving
funds in satisfaction of such indemnity or (ii) if Cendant gives written notice
to the Borrower or any Subsidiary Loan Party that it disputes the Borrower’s
entitlement to such indemnity with respect to such losses and (A) such dispute
is not challenged by the Borrower within 30 days of receipt of such notice or
(B) there is a final judgment of a court of competent jurisdiction confirming
that the Borrower is not entitled to such indemnity, which judgment is not
discharged, waived or stayed for a period of 60 days, any amounts incurred
pursuant to this clause (v) in respect of such indemnity that remain outstanding
shall no longer be permitted under this clause (v) and shall be deemed to be
incurred on such date;

(w) Indebtedness consisting of an unsecured corporate purchase card program in
an aggregate amount at any time outstanding pursuant to this paragraph (w) not
in excess of $45,000,000; and

(x) (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan Party
so long as (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) immediately after giving effect to
the issuance, incurrence or assumption of such Indebtedness, on a Pro Forma
Basis, (x) the Consolidated Leverage Ratio, calculated as of the last day of the
most recently completed and Reported fiscal quarter, shall not exceed 5.00 to
1.00, and (y) the Interest Coverage Ratio, calculated as of the last day of the
most recently completed and Reported fiscal quarter, shall not be less than 2.00
to 1.00, and (ii) Permitted Refinancing Indebtedness in respect thereof.

 

   112    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower or any Subsidiary of the Borrower) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the Subsidiaries existing on the Restatement
Effective Date and set forth on Schedule 6.02(a); provided, that (i) such Liens
shall secure only those obligations that they secure on the Restatement
Effective Date (and Permitted Refinancing Indebtedness in respect thereof
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary and (ii) in the case of a
Lien securing Permitted Refinancing Indebtedness, any such Lien is permitted,
subject to compliance with clause (e) of the definition of the term “Permitted
Refinancing Indebtedness”;

(b) any Lien created under the Loan Documents, the Overdraft Line or permitted
in respect of any Mortgaged Property by the terms of the applicable Mortgage;
provided, however, in no event shall the holders of the Indebtedness under the
Overdraft Line have the right to receive proceeds in respect of a claim in
excess of $30,000,000 in the aggregate, together with (i) any accrued and unpaid
interest in respect of Indebtedness under the Overdraft Line and (ii) any
accrued and unpaid fees and expenses owing by the Subsidiaries under the
Overdraft Line from the enforcement of any remedies available to the Secured
Parties under all of the Loan Documents;

(c) any Lien on any property or asset of the Borrower or any Subsidiary
(i) securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h) or (ii) acquired after the Restatement Effective Date in a
transaction permitted by this Agreement; provided, that such Lien (A) does not
apply to any other property or assets of Holdings, the Borrower or any of the
Subsidiaries not securing such Indebtedness or other obligations owing to the
same financier as the financier of such Indebtedness or other obligations or to
any person to which such financier has assigned such Indebtedness or other
obligations, at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness incurred
prior to such date and which Indebtedness is permitted hereunder, such
Indebtedness owing to the same financier as the financier of such Indebtedness
at the date of the acquisition, that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (B) such Lien is not created in contemplation of or in
connection with such acquisition, (C) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”
and (D) in the case of clause (ii) of this Section 6.02(c), (x) after giving
effect to any such Lien and the incurrence of Indebtedness, if any, secured by
such Lien is created, incurred, acquired or assumed (or any prior Indebtedness
becomes so secured) on a Pro Forma Basis, the Senior Secured Leverage Ratio,
calculated as of the last day of

 

   113    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

the most recently ended and Reported fiscal quarter, shall be less than or equal
to 2.75 to 1.00, (y) at the time of the incurrence of such Lien and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (z) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

(f) (i) deposits and other Liens made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings, the Borrower or any
Subsidiary;

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
public utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred by
Holdings, the Borrower or any Subsidiary in the ordinary course of business,
including those incurred to secure health, safety, insurance and environmental
obligations in the ordinary course of business;

(h) zoning restrictions, survey exceptions, easements, trackage rights, leases
(other than Capital Lease Obligations), licenses, special assessments,
rights-of-way, restrictions on or agreements dealing with the use of real
property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided, that (i) such security interests

 

   114    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

secure Indebtedness permitted by Section 6.01(i) (including any Permitted
Refinancing Indebtedness in respect thereof), (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 270 days after
such acquisition, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition or construction, including transaction costs incurred by the
Borrower or any Subsidiary in connection with such acquisition, and (iv) such
security interests do not apply to any other property or assets of Holdings, the
Borrower or any Subsidiary (other than to accessions to such equipment or other
property or improvements but not to other parts of the property to which any
such improvements are made); provided, further, that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender; provided, further, that
individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender; provided, still further, that such security interest shall not be
required to secure Indebtedness under Section 6.01(i), if (A) after giving
effect to any such Lien and the incurrence of Indebtedness secured by such Lien
is created, incurred, acquired or assumed (or any prior Indebtedness becomes so
secured) on a Pro Forma Basis, the Senior Secured Leverage Ratio, calculated as
of the last day of the most recently completed and Reported fiscal quarter,
shall be less than or equal to 3.00 to 1.00 (ii) at the time of the incurrence
of such Lien and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing or would result therefrom, and (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j); provided, that such Liens, to the extent that they secure
aggregate amounts of more than $40,000,000, shall be discharged within 60 days
of the creation thereof;

(l) other Liens with respect to property or assets of the Borrower or any
Subsidiary not constituting, or required to constitute, Collateral for the
Obligations; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Senior Secured Leverage Ratio, calculated as of the last day of
the most recently completed and Reported fiscal quarter, shall be less than or
equal to 3.00 to 1.00 (ii) at the time of the incurrence of such Lien and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (iii) the Indebtedness or other
obligations secured by such Lien are otherwise permitted by this Agreement;

(m) Liens disclosed by the title insurance policies delivered on or subsequent
to the Restatement Effective Date and pursuant to Section 5.11 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or

 

   115    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(n) any interest or title of a lessor under any leases or subleases entered into
by the Borrower or any Subsidiary in the ordinary course of business;

(o) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

(p) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(q) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f), (k) or (n) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;

(r) licenses of intellectual property and software that are not material to the
conduct of any of the business lines of the Borrower and the Subsidiaries and
the value of which does not constitute a material portion of the assets of the
Borrower and its Subsidiaries, taken as a whole, and such license does not
materially interfere with the ordinary course of conduct of the business of the
Borrower or any of its Subsidiaries;

(s) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(t) Liens on the assets of a Foreign Subsidiary that is not a Loan Party that
secure Indebtedness of such Foreign Subsidiary that is permitted to be incurred
under Section 6.01;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder with respect to any acquisition that would
constitute an Investment permitted by this Agreement;

(v) Liens arising out of consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business;

(w) Liens in favor of the Borrower or any Subsidiary Loan Party;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

 

   116    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(y) Liens of franchisors in the ordinary course of business not securing
Indebtedness;

(z) Liens on not more than $12,000,000 of deposits securing Swap Agreements
permitted to be incurred under Section 6.12;

(aa) Liens securing insurance premium financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(bb) Liens incurred to secure cash management services in the ordinary course of
business; provided, that such Liens are not incurred in connection with, and do
not secure, any borrowings or Indebtedness;

(cc) deposits or other Liens with respect to property or assets of the Borrower
or any Subsidiary; provided, that such property and assets shall have an
aggregate fair market value (valued at the time of creation of the Liens) of not
more than $18,000,000 at any time; and

(dd) leases and subleases not constituting Capital Lease Obligations of real
property not material to the conduct of any business line of the Borrower and
its Subsidiaries granted to others in the ordinary course of business that do
not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries.

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on (a) Pledged Collateral and (b) any Indebtedness of
the Borrower or any Subsidiary to the Borrower or a Domestic Subsidiary (unless
such Indebtedness shall have become subject to a first priority Lien securing
the Obligations), other than Liens in favor of the Administrative Agent for the
benefit of the Secured Parties and Liens permitted by Section 6.02(d) or (p),
and (ii) no Liens over any deposit account of the Borrower or any Subsidiary
Loan Party not in favor of the Administrative Agent for the benefit of the
Secured Parties other than Liens permitted by Sections 6.02(b), (d), (f), (g),
(k), (o)(i), (o)(ii), (p) or (bb) shall be perfected.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that (a) a Sale and Lease-Back Transaction shall be permitted with
respect to property (i) owned by the Borrower or any Domestic Subsidiary that is
acquired after the Restatement Effective Date so long as such Sale and
Lease-Back Transaction is consummated within 270 days of the acquisition of such
property, or (ii) owned by any Foreign Subsidiary that is not a Loan Party
regardless of when such property was acquired, and (b) at the time the lease in
connection therewith is entered into, and after giving effect to the entering
into of such lease, the Remaining Present Value of such lease (together with
Indebtedness

 

   117    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

outstanding pursuant to paragraphs (h) and (i) of Section 6.01 and the Remaining
Present Value of outstanding leases previously entered into under this
Section 6.03) would not exceed $115,000,000 in the aggregate.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), in any other person, except:

(a) Investments by Holdings in the Equity Interests of the Borrower at any time,
which Equity Interests will constitute Pledged Collateral;

(b) (i) Investments by the Borrower or the Subsidiaries in other Subsidiaries
and Unrestricted Subsidiaries effective as of the Restatement Effective Date as
set forth on Schedule 6.04; (ii) Investments by the Borrower or any Subsidiary
Loan Party in any Subsidiary Loan Party; (iii) Investments by any Foreign
Subsidiary that is not a Subsidiary Loan Party in any Foreign Subsidiary that is
not a Subsidiary Loan Party; and (iv) Investments by the Borrower or any
Subsidiary Loan Party in any Subsidiary not otherwise permitted in clause (ii)
above or in any Similar Business in an aggregate amount for all such Investments
made or deemed made pursuant to this Section 6.04(b)(iv) not to exceed (A) the
greater of (x) $115,000,000 and (y) 5% of Consolidated Total Assets plus (B) an
amount not to exceed the Available Free Cash Flow Amount on the date of such
Investment as elected by the Borrower to be applied to this
Section 6.04(b)(iv)(B), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Available Free Cash Flow Amount immediately prior to such election and the
amount thereof elected to be so applied; provided, that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations shall not be included in calculating the limitation
in this Section 6.04(b) at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;

(e) (i) loans and advances to employees of Holdings, the Borrower or any
Subsidiary in the ordinary course of business not to exceed $20,000,000 in the
aggregate at any time outstanding (calculated without regard to write-downs or
write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;

(f) (i) accounts receivable arising, and trade credit granted, in the ordinary
course of business, (ii) any securities received in satisfaction or partial
satisfaction of defaulted accounts receivable from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss and
(iii) any prepayments and other credits to suppliers made in the ordinary course
of business;

 

   118    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(g) Swap Agreements permitted pursuant to Section 6.12;

(h) Investments existing on the Restatement Effective Date and set forth on
Schedule 6.04;

(i) Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (k), (s) and (u);

(j) additional Investments by the Borrower or any of its Subsidiaries having an
aggregate Fair Market Value, taken together with all other Investments made
pursuant to this Section 6.04(j) that are at that time outstanding (after giving
effect to the sale of Investments made pursuant to this Section 6.04(j) to the
extent the proceeds of such sale received by the Borrower and its Subsidiaries
consists of cash and Permitted Investments), not to exceed the greater of
(x) $130,000,000 and (y) 5% of Consolidated Total Assets of the Borrower at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(k) Investments constituting Permitted Business Acquisitions;

(l) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(m) intercompany loans and other Investments between Foreign Subsidiaries that
are not Loan Parties;

(n) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business;

(o) the Acquisition;

(p) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(q) Investments of a Subsidiary acquired after the Restatement Effective Date or
of a person merged into or consolidated with a Subsidiary in accordance with
Section 6.05 after the Restatement Effective Date to the extent that (i) such
acquisition, merger or consolidation is permitted under this Section 6.04,
(ii) such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation, and (iii) such Investments were in
existence on the date of such acquisition, merger or consolidation; and

 

   119    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(r) Investments received substantially contemporaneously in exchange for Equity
Interests of Holdings; provided, that (i) no Change of Control would result
therefrom, and (ii) such Equity Interests do not constitute Disqualified Stock;

(s) Investments in joint ventures not in excess of $18,000,000 in the aggregate;

(t) Guarantees by (i) the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case, entered into by any Subsidiary Loan Party in the
ordinary course of business and (ii) any Foreign Subsidiary of operating leases
(other than Capital Lease Obligations) or of obligations that do not constitute
Indebtedness, in each case, entered into by any Foreign Subsidiary in the
ordinary course of business;

(u) Investments made with Excluded Contributions;

(v) Investments in a Banking Subsidiary not in excess of $18,000,000; and

(w) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04).

The amount of Investments made or deemed made pursuant to Section 6.04(b)(iv)
and Section 6.04(j) shall be valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof, but after
deducting any return of capital actually received by the Borrower or the
respective Subsidiary Loan Parties in respect of investments or loans
theretofore made after the Restatement Effective Date by them pursuant to such
Sections or, in the case of Guarantees made by them pursuant to such Sections,
after deducting any reduction in the amount thereof without having made payment
thereunder.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or purchase, lease
or otherwise acquire (in one transaction or a series of transactions) all of any
division, unit or business of any other person, except that this Section shall
not prohibit:

(a) (i) the lease, purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary, (ii) the acquisition of any other
asset in the ordinary course of business by the Borrower or any Subsidiary,
(iii) the sale of obsolete or worn out equipment or other property in the
ordinary course of business by the Borrower or any Subsidiary or (iv) the sale
of Permitted Investments in the ordinary course of business;

(b) if at the time thereof and immediately thereafter no Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger of any

 

  120    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Subsidiary into the Borrower in a transaction in which the Borrower is the
survivor, (ii) the merger or consolidation of any Domestic Subsidiary into or
with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party and, in the case of each of
clauses (i) and (ii), no person other than the Borrower or Subsidiary Loan Party
receives any consideration, (iii) the merger or consolidation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party or (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary (other than the Borrower) in accordance with
Section 5.01(a)(ii) if the Borrower determines in good faith that such
liquidation, change in form or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party shall be made in compliance with Section 6.07 and
the aggregate gross proceeds of any such sales, transfers, leases or other
dispositions plus the aggregate gross proceeds of any or all assets sold,
transferred or leased in reliance upon paragraph (h) below shall not exceed, in
any fiscal year of the Borrower, the greater of $110,000,000 and 5% of
Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and the Subsidiaries as a whole, as determined in good faith by
the management of the Borrower, which in the event of a swap with a Fair Market
Value in excess of (x) $15,000,000 shall be evidenced by a certificate from a
Responsible Officer of the Borrower and (y) $35,000,000 shall be set forth in a
resolution approved in good faith by at least a majority of the Board of
Directors of the Borrower;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided, that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) plus the aggregate
gross amount of such proceeds in reliance upon clause (i) in the proviso to
Section 6.05(c) above shall not exceed, in any fiscal year of the Borrower, the
greater of $110,000,000 and 5% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(b);

(i) any Permitted Business Acquisition or merger or consolidation in order to
effect a Permitted Business Acquisition; provided, that following any such
merger or

 

  121    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

consolidation (i) involving the Borrower, the Borrower is the surviving
corporation, (ii) involving a Domestic Subsidiary, the surviving or resulting
entity shall be a Subsidiary Loan Party that is a Wholly Owned Subsidiary and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Wholly Owned Subsidiary;

(j) non-exclusive licensing and cross-licensing arrangements involving any
technology or other intellectual property of the Borrower or any Subsidiary in
the ordinary course of business and other licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Subsidiary that are not material to the conduct of any of the
business lines of the Borrower and the Subsidiaries, and the value of which does
not constitute a material portion of the assets of the Borrower and its
Subsidiaries, taken as a whole, and that are not material to the ordinary course
of conduct of the business of the Borrower or any of its Subsidiaries;

(k) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(l) sales, leases or other dispositions of inventory, equipment or other assets
(excluding Equity Interests, assets constituting a business division, unit, line
of business, all or substantially all of the assets of any Material Subsidiary,
Sale and Lease-Back Transactions and receivables) of the Borrower and the
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of the
Subsidiaries; provided, that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

(m) the sale, transfer or other disposition by the Borrower or any of its
Subsidiaries of the Netcentives Assets to Holdings or any Affiliate of Holdings
on the Closing Date, including pursuant to Section 6.06(g);

(n) any Subsidiary Spin-off, to the extent Net Proceeds received are used to
repay the Loans in accordance with Section 2.11(a) or, subject to Section 6.09,
to repay or redeem the Senior Notes or the Senior Subordinated Notes; and

(o) any sale of Equity Interests in, or other securities of, an Unrestricted
Subsidiary.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (except as permitted to Loan Parties pursuant to Section 6.05(c))
unless such disposition is for Fair Market Value, and (iii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a), (d), (h) or
(l) of this Section 6.05 unless such disposition is for at least 75% cash
consideration; provided, that for purposes of clause (i), the amount of any
secured Indebtedness of the Borrower or any Subsidiary or other Indebtedness of
a Subsidiary that is not a Loan Party (as shown on the Borrower’s or such
Subsidiary’s most recent balance sheet or in the notes thereto) that is assumed
by the transferee of any such assets shall be deemed to be cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make, directly or indirectly, any other distribution
(by reduction of

 

  122    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any subsidiary of the Borrower to
purchase or acquire) any of its Equity Interests or set aside any amount for any
such purpose (other than through the issuance of additional Equity Interests of
the person redeeming, purchasing, retiring or acquiring such shares) (any of the
foregoing dividends, distributions, redemptions, repurchases, retirements, other
acquisitions or setting aside of amounts, “Dividends”); provided, however, that:

(a) (i) any Subsidiary may declare and pay dividends to, or make other
distributions to, the Borrower or any Subsidiary that is a direct parent of such
Subsidiary and, if not a Wholly Owned Subsidiary, to each other direct owner of
Equity Interests of such Subsidiary on a pro rata basis (or more favorable basis
from the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests; and (ii) to the extent permitted by Section 6.04, any
Subsidiary that is not a Wholly Owned Subsidiary may repurchase its Equity
Interests from any owner of the Equity Interests of such Subsidiary that is not
the Borrower or a Subsidiary;

(b) the Borrower may declare and pay dividends or make other distributions to
Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings and actual Tax liabilities of Holdings for the
consolidated group of which Holdings is parent to the extent that Holdings, and
not the Borrower, (A) files a consolidated U.S. federal tax return that includes
the Borrower and its Subsidiaries in an amount not to exceed the amount that the
Borrower and its Subsidiaries would have been required to pay in respect of
federal, state or local taxes, as the case may be, in respect of such year if
the Borrower and its Subsidiaries had paid such taxes directly as a stand-alone
taxpayer or stand-alone group, and (B) actually pays, or will pay, as the
consolidated tax payor, such taxes for the Borrower and its Subsidiaries, it
being agreed that if such dividends and distributions are paid to Holdings and
Holdings does not make such consolidated tax payments on the date when the
Borrower and its subsidiaries are required to pay such taxes, such failure shall
be an Event of Default that shall continue until all such taxes are paid,
(ii) fees and expenses related to any public offering or private placement of
equity securities of Holdings that is not consummated and maintaining the
corporate existence of the special purpose Unrestricted Subsidiary formed to own
the Netcentives Assets, (iii) other fees and expenses in connection with the
maintenance of its existence and its ownership of the Borrower, and (iv) so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, in order to permit Holdings to make (A) payments permitted by
Section 6.07(b) and (B) interest payments in respect of Indebtedness of Holdings
permitted by Section 6.09 (other than Guarantees of Indebtedness of the Borrower
or any of its Subsidiaries);

(c) the Borrower may declare and pay dividends or make other distributions to
Holdings in order to enable Holdings to purchase or redeem Equity Interests of
Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
Holdings, the Borrower

 

  123    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

or any of the Subsidiaries or by any Plan upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of dividends for such purchases or
redemptions under this Section 6.06(c) shall not exceed (i) in any fiscal year
(A) $15,000,000 (plus any amounts carried over from prior years, up to
$30,000,000 in the aggregate) plus (B) Excluded Equity Proceeds received from
directors, consultants, officers or employees of Holdings, the Borrower or any
Subsidiary in connection with permitted employee compensation and incentive
arrangements as set forth in a certificate of a Responsible Officer of the
Borrower, which, if not used in any fiscal year, may be carried forward to any
fiscal calendar year, and (ii) amounts received in respect of key man life
insurance policy proceeds;

(d) any person may make noncash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any person may make additional dividends or other
distributions in an aggregate amount with all other Dividends and other
distributions made pursuant to this clause (e) not to exceed $40,000,000;

(f) any person may make distributions to minority shareholders of any subsidiary
that is acquired pursuant to a Permitted Business Acquisition pursuant to
appraisal or dissenters’ rights with respect to shares of such subsidiary held
by such shareholders;

(g) the Borrower may declare and pay dividends to Holdings (i) on the Closing
Date consisting solely of the Netcentives Assets or (ii) from amounts received
from a concurrent dividend or other distribution or other concurrent payment
from the special purpose Unrestricted Subsidiary formed to own the Netcentives
Assets for so long as such person remains an Unrestricted Subsidiary; provided,
that no Default or Event of Default shall have occurred and be continuing or
would result therefrom;

(h) the Borrower may elect to declare and pay dividends to Holdings in an amount
not to exceed the excess, if any, of the Available Free Cash Flow Amount, such
election to be specified as provided in a written notice of a Responsible
Officer of the Borrower calculating in reasonable detail the amount of (x) the
aggregate total amount of all Dividends paid to Holdings pursuant to this clause
(h) and pursuant to clause (l) of this Section 6.06 from the Restatement
Effective Date through the date of such election, and (y) Available Free Cash
Flow Amount immediately prior to such election and the amount thereof elected to
be so applied; provided, that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and any related
transactions (including, without limitation, the incurrence of any
Indebtedness), and (ii) for any such Dividend, immediately after giving effect
to the payment of such Dividend and any related transactions (including, without
limitation, the incurrence of any Indebtedness) on a Pro Forma Basis (x) the
Consolidated Leverage Ratio, calculated as

 

  124    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

of the last day of the most recently completed and Reported fiscal quarter,
shall not exceed 5.00 to 1.00, and (y) the Interest Coverage Ratio, calculated
as of the last day of the most recently completed and Reported fiscal quarter,
shall not be less than 2.00 to 1.00;

(i) the Borrower or any Subsidiary may make any Dividend on the Closing Date
used to fund the Transactions and the fees and expenses related thereto or made
in connection with the consummation of the Transactions as described in the
Offering Circular (including payments made pursuant to or as contemplated by the
Transaction Documents, as in effect on the Closing Date);

(j) the Borrower or any Subsidiary may make payments of cash, or dividends,
distributions or advances to allow such person to make payments of cash, in lieu
of the issuance of fractional shares upon exercise of warrants or upon the
conversion or exchange of Equity Interests of such person; provided, however,
that the aggregate amount of such payments, dividends, distributions or advances
shall not exceed $5,000,000; and

(k) after a Qualifying IPO, the Borrower may make Dividends to Holdings so that
Holdings or any parent entity may make Dividends to its equity holders in an
amount equal to 6.0% per annum of the net proceeds from any public offering of
Equity Interests of the Borrower, Holdings or any parent entity; and

(l) the Borrower may declare and pay dividends to Holdings to enable Holdings to
make payments or purchases in respect of any Indebtedness of Holdings; provided,
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and any related transactions (including, without
limitation, the incurrence of any Indebtedness), and (ii) for any such Dividend,
immediately after giving effect to the payment of such Dividend and any related
transactions (including, without limitation, the incurrence of any Indebtedness)
on a Pro Forma Basis, the Consolidated Leverage Ratio, calculated as of the last
day of the most recently completed and Reported fiscal quarter, shall not exceed
5.00 to 1.00.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise expressly permitted
(or required) with such Affiliates or holders under this Agreement or (ii) upon
terms no less favorable to the Borrower or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a person that is
not an Affiliate; provided, that this clause (ii) shall not apply to (A) the
payment to the Fund of the monitoring and management and transaction fees and
expenses referred to in paragraph (b) below or fees and expenses payable on the
Closing Date, (B) the indemnification of directors of Holdings, the Borrower or
the Subsidiaries in accordance with customary practice or (C) to the extent
otherwise permitted under this Agreement (each of which shall not be prohibited
by this Section 6.07), the following:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, deferred compensation agreements, stock options and
stock ownership plans or similar employee benefit plans approved by the Board of
Directors of Holdings;

 

  125    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(ii) loans or advances to employees of Holdings, the Borrower or any of the
Subsidiaries in accordance with
Section 6.04(e);

(iii) transactions among the Borrower and the Subsidiary Loan Parties and
transactions among the Subsidiary Loan Parties;

(iv) the payment of fees and indemnities to directors, officers, employees and
consultants of Holdings, the Borrower and the Subsidiaries in the ordinary
course of business;

(v) the existence of, or the performance by the Borrower or any of its
Subsidiaries of its obligations under the terms of, the Transaction Documents,
agreements set forth on Schedule 6.07 and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Subsidiaries of
its obligations under, any future amendment to any such existing agreement or
under any similar agreement entered into after the Closing Date shall only be
permitted by this clause (v) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the original agreement as in effect on the Closing Date;

(vi) transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions, as described herein or contemplated by the
Transaction Documents;

(vii) any employment agreements entered into by Holdings, the Borrower or any of
the Subsidiaries in the ordinary course of business;

(viii) transactions permitted by, and complying with, the provisions of,
Section 6.04;

(ix) transactions permitted by, and complying with, the provisions of,
Section 6.05;

(x) transactions permitted by, and complying with the provisions of,
Section 6.06;

(xi) any purchase by the Permitted Holders or any director, officer, employee or
consultant of the Borrower or Holdings of Equity Interests of Holdings or any
contribution by Holdings to, or purchases of, equity capital of the Borrower;
provided that any Equity Interests of the Borrower shall be pledged to the
Administrative Agent on behalf of the Lenders pursuant to the Holdings Guarantee
and Pledge Agreement;

 

  126    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(xii) provided no Default or Event of Default shall have occurred and be
continuing or would result therefrom, payments by Holdings, the Borrower or any
of the Subsidiaries to the Fund or any Fund Affiliate made for any customary
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of Holdings, in good faith;

(xiii) payments or loans (or cancellation of loans) to employees or consultants
that are (A) approved by a majority of the Board of Directors or the managing
member of the Borrower in good faith, (B) made in compliance with applicable law
and (C) otherwise permitted under this Agreement;

(xiv) transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xv) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower and Holdings from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Borrower qualified to render such
letter and (B) reasonably satisfactory to the Administrative Agent, which letter
states that such transaction is on terms that are no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate;

(xvi) subject to paragraph (b) below, the payment of all fees, expenses, bonuses
and awards related to the Transactions and expressly required by the Purchase
Agreement and the payment of any fees to the Fund or any Fund Affiliate to the
extent contemplated by the Offering Circular on the Closing Date and thereafter,
as otherwise permitted by Section 6.07(b);

(xvii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower or the Subsidiaries;

(xviii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice;

(xix) transactions between Holdings, the Borrower or any of its Subsidiaries and
any person that is an Affiliate solely by virtue of having a director who is
also a director of Holdings, the Borrower or any direct or indirect parent
company of the Borrower, provided, however, that such director abstains from
voting as a director of Holdings or the Borrower or such direct or indirect
parent company, as the case may be, on any matter involving such other person;

 

  127    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(xx) intercompany transactions for the purpose of improving the consolidated tax
efficiency of the Borrower and the Subsidiaries;

(xxi) the termination of management agreements and payments in connection
therewith at the net present value of future payments;

(xxii) transactions among Subsidiaries that are not otherwise prohibited under
this Agreement;

(xxiii) entering into tax sharing agreements or arrangements approved by the
Board of Directors of Holdings or the Borrower;

(xxiv) any agreements or arrangements between a third party and an Affiliate of
the Borrower that are acquired or assumed by the Borrower or any Subsidiary in
connection with an acquisition or merger of such third party (or assets of such
third party) by or with the Borrower or any Subsidiary; provided, that (A) such
acquisition or merger is permitted under this Agreement and (B) such agreements
or arrangements are not entered into in contemplation of such acquisition or
merger or otherwise for the purpose of avoiding the restrictions imposed by this
Section 6.07; and

(xxv) any contribution to the capital of the Borrower by Holdings.

(b) Make any payment of or on account of monitoring or management or similar
fees payable to the Fund or any Fund Affiliate unless no Default or Event of
Default has occurred and is continuing and the aggregate amount of such payments
in any fiscal year does not exceed the sum of (i) the lesser of (x) $3,500,000
and (y) 2% of EBITDA of the Borrower and the Subsidiaries on a consolidated
basis for the immediately preceding fiscal year, plus (ii) any deferred fees,
plus (iii) 2% of the value of transactions with respect to which the Fund or any
Fund Affiliate provides any transaction, advisory or other services; provided,
that this Section 6.07(b) shall not restrict the payment of any fees to the Fund
or any Fund Affiliate on the Closing Date to the extent contemplated by the
Offering Circular.

SECTION 6.08. Business of Holdings, the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:

(a) in the case of the Borrower and any Material Subsidiary, (i) any business or
business activity conducted by any of them on the Restatement Effective Date and
any business or business activities incidental or related thereto, (ii) any
business or business activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto, including the
consummation of the Restatement Transactions, (iii) any business or business
activity that the senior management of the Borrower deems beneficial for the
Borrower or such Subsidiary, (iv) any business or business activity of any
person acquired pursuant to a Permitted Business Acquisition or (v) the
formation and maintenance of one or more Banking Subsidiaries; and

 

  128    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) in the case of Holdings, (i) ownership of the Equity Interests in the
Borrower and Equity Interests of a special purpose person formed to own the
Netcentives Assets, together with activities directly related thereto, and
(A) Holdings shall own no assets other than such Equity Interests, its books and
records, deposit accounts of Holdings existing prior to the Restatement
Effective Date, any replacement deposit accounts or additional deposit accounts
entered into in the ordinary course of Holdings’ business, all cash deposits
held therein, and cash paid to Holdings in accordance with the terms hereof, and
(B) Holdings shall not grant a Lien on any of its assets other than Liens
created pursuant to the Loan Documents and ordinary course Liens incurred under
customary deposit account agreements entered into by Holdings with respect to
deposit accounts existing prior to the Restatement Effective Date (and any
replacement deposit accounts entered into in the ordinary course of Holdings’
business); (ii) performance of its obligations under and in connection with the
Loan Documents, the Purchase Agreement and the other agreements contemplated by
the Purchase Agreement, the Holdings Credit Agreement (and the documentation
entered into by Holdings with respect to any Permitted Refinancing Indebtedness
in respect of the Holdings Credit Agreement), and any Indebtedness incurred by
Holdings; (iii) issuance of Equity Interests; (iv) activities in connection with
the ownership of the Equity Interests of a special purpose person formed to own
the Netcentives Assets, including the sale or disposition thereof; (v) as
otherwise required by law; and (vi) holding any cash received in accordance with
the terms hereof and investing such proceeds in Permitted Investments.
Notwithstanding anything contained in this clause (b), Holdings shall be
permitted to incur Indebtedness and to engage in any business activity necessary
or incidental to the performance of its obligations under any such Indebtedness
permitted to be incurred by Holdings, including, but not limited to, opening or
closing deposit accounts, transferring cash between accounts, making payments of
principal, interest and fees thereunder, purchasing or acquiring such
Indebtedness and providing required notices.

SECTION 6.09. Limitation on Modifications and Payments of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders the articles
or certificate of incorporation or by-laws or limited liability company
operating agreement or other organizational documents of the Borrower or any of
the Subsidiaries or amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner if such
granting or termination shall be materially adverse to the Lenders, the Purchase
Agreement.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the Senior Subordinated Notes (or
any Permitted Refinancing Indebtedness in respect thereof) or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of the Senior Subordinated
Notes or any Permitted Subordinated Indebtedness (or any Permitted Refinancing
Indebtedness in respect thereof), except for (A) Refinancing with Permitted
Refinancing Indebtedness in respect thereof permitted by Sections 6.01(j) and
6.01(x), (B) payments of regularly scheduled interest, other than payments in
respect of the Senior Subordinated Notes or Permitted Subordinated Indebtedness
(or any Permitted Refinancing Indebtedness in respect thereof) prohibited by the

 

  129    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

subordination provisions thereof, and (C) to the extent this Agreement is then
in effect, principal on the scheduled maturity date thereof; provided, however,
that Holdings or the Borrower may at any time and from time to time repay,
repurchase, redeem, acquire, cancel or terminate all or any portion of the
Senior Subordinated Notes (or any Permitted Refinancing Indebtedness in respect
thereof) without duplication, (v) with the net proceeds of any Indebtedness
incurred by Holdings, which have been contributed in cash as common equity to
the Borrower, (w) with Excluded Equity Proceeds not otherwise used for any other
purpose, as set forth in a certificate of a Responsible Officer of the Borrower,
(x) through the exchange of Equity Interests of Holdings, (y) in an aggregate
amount not to exceed the Available Free Cash Flow Basket Amount on the date of
such election as elected by the Borrower to be applied pursuant to this
clause (b)(i), such election to be specified in a written notice of a
Responsible Officer of the Borrower calculating in reasonable detail the amount
of Available Free Cash Flow Amount immediately prior to such election and the
amount thereof elected to be so applied, and (z) so long as no Default or Event
of Default has occurred and is continuing or would result therefrom and,
immediately after giving effect thereto on a Pro Forma Basis, the Senior Secured
Leverage Ratio, calculated as of the last day of the most recently completed and
Reported fiscal quarter, shall not exceed 2.00 to 1.00, with the Net Proceeds of
any Subsidiary Spin-off to the extent not applied to repay Loans in accordance
with Section 2.11(a); provided, further, that, with respect to this
clause (b)(i), at the time of such repayment, repurchase, redemption,
acquisition, cancellation or termination and after giving effect thereto and to
any borrowing in connection therewith, the Consolidated Leverage Ratio on a Pro
Forma Basis, calculated as of the last day of the most recently completed and
Reported fiscal quarter, does not exceed 5.00 to 1.00 and no Default or Event of
Default shall have occurred and be continuing or would result therefrom.

(ii) Amend or modify, or permit the amendment or modification of, any provision
of the Senior Notes Documents, the Senior Subordinated Notes Documents
(including any Permitted Refinancing Indebtedness in respect thereof), the
Seller Preferred Equity, or any agreement (including any document relating to
the Seller Preferred Equity) relating thereto, other than amendments or
modifications that (A) are not in any manner materially adverse to Lenders and
that do not affect the subordination provisions thereof (if any) in a manner
adverse to the Lenders or (B) otherwise comply with the definition of “Permitted
Refinancing Indebtedness.”

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances by any
Material Subsidiary to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by Holdings,
the Borrower or any Loan Party, or any Subsidiary required to be a Loan Party,
pursuant to the Security Documents, in each case, other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:

(A) (i) restrictions imposed by applicable law, (ii) restrictions on the payment
of dividends and distributions and the making of cash advances, contractual or
otherwise, imposed on Banking Subsidiaries and Insurance Subsidiaries, and
(iii) restrictions on the pledge of the direct Equity Interests of Banking
Subsidiaries and Insurance Subsidiaries under applicable laws;

(B) other than with respect to Holdings, contractual encumbrances or
restrictions (1) in effect on the Restatement Effective Date with respect to
Liens

 

  130    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

permitted under Section 6.02(a) or as otherwise disclosed on Schedule 6.09(c),
(2) on the granting of Liens pursuant to the Senior Notes Documents, the Senior
Subordinated Notes Documents (including any Permitted Refinancing Indebtedness
in respect thereof) incurred in compliance with Section 6.01, in each case, no
less favorable to the Lenders than those restrictions set forth in the Senior
Notes Indenture and the Senior Subordinated Notes Indenture on the Restatement
Effective Date, or (3) pursuant to documentation related to any permitted
renewal, extension or refinancing of any Indebtedness existing on the
Restatement Effective Date that does not expand the scope of any such
encumbrance or restriction or make such restriction more onerous;

(C) any restriction on the Equity Interests or assets of a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of such Equity
Interests or assets permitted under Section 6.05 pending the closing of such
sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to the assets of, or the Equity Interests in, joint
ventures entered into in the ordinary course of business;

(E) other than with respect to Holdings, any restrictions imposed by any
agreement relating to Indebtedness permitted by Section 6.01 and secured by a
Lien permitted by Section 6.02 to secure such Indebtedness to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 applicable to the asset to be
sold pending the consummation of such sale;

(J) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(K) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business that impose
restrictions on the property subject to such lease; or

(L) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary and such restriction does not apply to the Borrower or any
other Material Subsidiary or any of their respective assets.

 

  131    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.10. Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio on the last day of any fiscal quarter during any period set forth below to
exceed the ratio set forth opposite such period:

 

Period

   Ratio

Restatement Effective Date through March 31, 2011

   6.75 to 1.00

June 30, 2011 through March 31, 2012

   6.25 to 1.00

June 30, 2012 through March 31, 2013

   5.75 to 1.00

June 30, 2013 through March 31, 2014

   5.25 to 1.00

June 30, 2014 through March 31, 2015

   4.75 to 1.00

June 30, 2015 and thereafter

   4.25 to 1.00

SECTION 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio as of
the end of any fiscal quarter ending during any period set forth below to be
less than the ratio set forth below opposite such period:

 

Period

   Ratio

Restatement Effective Date through March 31, 2012

   1.75 to 1.00

June 30, 2012 through March 31, 2013

   1.85 to 1.00

June 30, 2013 through March 31, 2014

   1.90 to 1.00

June 30, 2014 through March 31, 2015

   2.00 to 1.00

June 30, 2015 and thereafter

   2.10 to 1.00

SECTION 6.12. Swap Agreements. Enter into any Swap Agreement other than (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities (including currency risks), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Holdings, the Borrower or any Subsidiary.

SECTION 6.13. Designated Senior Debt. Designate any other Indebtedness as
“Designated Senior Debt” (or the equivalent thereof) under the Senior
Subordinated Notes Indenture or under the documentation governing any Permitted
Subordinated Indebtedness, including any Permitted Refinancing Indebtedness in
respect of the Senior Subordinated Notes or such Permitted Subordinated
Indebtedness, in each case, other than the Obligations under this Agreement and
the obligations in respect of the Senior Notes and any Permitted Refinancing
Indebtedness in respect thereof.

 

  132    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in paragraph (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of five Business Days;

(d) any default shall be made in the due observance or performance by the
Borrower of any covenant or agreement contained in Section 5.01(a) (with respect
to the Borrower), 5.05(a), 5.09 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary Loan Party of any covenant or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days after notice
thereof from the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (a) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (b) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any Subsidiary shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided, that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any of its subsidiaries, or of a
substantial part of the property or assets of

 

  133    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Holdings, the Borrower or any of its subsidiaries, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, moratorium, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any of its
subsidiaries or for a substantial part of the property or assets of Holdings,
the Borrower or any of its subsidiaries or (iii) the winding-up or liquidation
of Holdings, the Borrower or any of its subsidiaries (except, in the case of any
subsidiary, in a transaction permitted by Section 6.05); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any of its subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, moratorium, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of its subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of its subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) the failure by Holdings, the Borrower or any Subsidiary Loan Party or any
Material Subsidiary to pay one or more final judgments aggregating in excess of
$40,000,000, which judgments are not discharged or effectively waived or stayed
for a period of 30 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, the Borrower or
any Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the Borrower, a
Subsidiary or any ERISA Affiliate shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan or (iv) any other event or condition shall occur or exist
with respect to a Plan or a Multiemployer Plan; and in each case in clauses (i)
through (iv) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to have a Material Adverse
Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary Loan Party (or, in the case of any
Security Document with respect to the pledge of Equity Interests of the
Borrower, the pledgor thereunder) not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to the Borrower and the Subsidiary Loan Parties on a consolidated basis or the
Equity Interests of the Borrower, shall cease to be, or shall be

 

  134    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

asserted in writing by the Borrower or any other Loan Party (or, in the case of
any Security Document with respect to the pledge of Equity Interests of the
Borrower, the pledgor thereunder) not to be, a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein) in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the limitations of foreign laws, rules and regulations as
they apply to pledges of Equity Interests in Foreign Subsidiaries or the
application thereof, or from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Guarantee and Collateral Agreement and the Holdings Guarantee
and Pledge Agreement, or to file Uniform Commercial Code continuation statements
or take the actions described on Schedule 3.04 and except to the extent that
such loss is covered by a lender’s title insurance policy and the Administrative
Agent shall be reasonably satisfied with the credit of such insurer, or
(iii) the Guarantees pursuant to the Security Documents by Holdings, the
Borrower or any material Subsidiary Loan Parties of any of the Obligations shall
cease to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by Holdings the Borrower or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations;

(m) the Obligations shall fail to constitute “Senior Debt” (or the equivalent
thereof) and “Designated Senior Debt” (or the equivalent thereof) under the
Senior Subordinated Notes Indenture and under the documentation governing any
Permitted Subordinated Indebtedness, including any Permitted Refinancing
Indebtedness in respect of the Senior Subordinated Notes or such Permitted
Subordinated Indebtedness;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans then
outstanding so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) demand Cash Collateral pursuant to Section 2.22; and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.22, without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

  135    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 7.02. Exclusion of Certain Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i) or
(j) of Section 7.01, any reference in any such clause to any subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

SECTION 7.03. Right to Cure. (a) Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the requirements of the covenants set forth in Section 6.10 or 6.11, until the
expiration of the 10th day subsequent to the date the certificate calculating
the covenants set forth in Sections 6.10 and 6.11 is required to be delivered
pursuant to Section 5.04(c), Holdings shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to its capital,
and, in each case with respect to Holdings, to contribute any such cash to the
capital of the Borrower (collectively, the “Cure Right”), and upon the receipt
by the Borrower of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings or the Borrower of such Cure Right, the calculation of EBITDA as used
in the covenants set forth in Sections 6.10 and 6.11 shall be recalculated
giving effect to the following pro forma adjustments:

(i) EBITDA shall be increased, solely for the purpose of measuring the covenants
set forth in Sections 6.10 and 6.11 and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

(ii) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the covenants set forth in
Sections 6.10 and 6.11, the Borrower shall be deemed to have satisfied the
requirements of the covenants set forth in Sections 6.10 and 6.11 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the covenants set forth in Sections 6.10 and 6.11 that had occurred shall be
deemed cured for the purposes of this Agreement.

(b) Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least one fiscal quarter in which
the Cure Right is not exercised, (ii) in each eight-fiscal-quarter period, there
shall be a period of at least four consecutive fiscal quarters during which the
Cure Right is not exercised and (iii) for purposes of this Section 7.03, the
Cure Amount utilized shall be no greater than the amount required for purposes
of complying with the covenants set forth in Section 6.10 and 6.11.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment and Authority.

(a) Each of the Lenders and each Issuing Bank hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The

 

  136    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “Collateral Agent” under the
Loan Documents, and each of the Lenders and the Issuing Bank hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and the Issuing Bank for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “Collateral
Agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.04(d), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

(c) Each of the Lenders and each Issuing Bank hereby acknowledges and ratifies
the resignation of the Existing Agent as “Administrative Agent” (as defined in
the Existing Credit Agreement), and waives any notice period and other
succession provisions applicable thereto. Notwithstanding the resignation of the
Existing Agent, the Existing Agent shall be entitled to the benefits of all
provisions of this Article VIII and of Article IX (including Section 9.05(b)),
as though the Existing Agent were the Administrative Agent under the Loan
Documents), as if set forth in full herein, with respect to all actions taken or
omitted to be taken by it in connection with its compliance with the terms of
this Agreement and the terms of that certain Successor Agent Agreement, dated on
or about the date hereof, among the Borrower, the Existing Agent and the
Successor Agent.

SECTION 8.02. Rights as a Lender. The person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

  137    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.01 and 9.09) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or an Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or an Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or an Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

  138    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article VIII shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States, and the Administrative Agent further agrees that for the 30 day period
immediately following its notice of resignation, it will not appoint a successor
unless the Borrower shall have consented to such successor, such consent not to
be unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except in its capacity as Collateral Agent holding collateral
security on behalf of any Secured Parties, it shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Banks directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article VIII and Section 9.05 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

 

  139    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Banks acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder

SECTION 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents or Joint Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender or an
Issuing Bank hereunder.

SECTION 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letters of Credit and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.12 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

  140    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.12 and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Banks any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Banks to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Banks in any such proceeding.

SECTION 8.10. Guarantee and Collateral Agreement. (a) The Lenders and the
Issuing Banks irrevocably authorize the Collateral Agent, at its option and in
its discretion, to

(i) release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (A) upon termination of the Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Collateral Agent and
the Issuing Banks shall have been made), (B) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (C) subject to Section 9.09, if approved, authorized or ratified in
writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02; and

(b) The Lenders and the Issuing Banks irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any guarantor from its
obligations under the Guarantee and Collateral Agreement if such person ceases
to be a Subsidiary Loan Party as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s or Collateral Agent’s, as
applicable, authority to release or subordinate its interest in particular types
or items of property, or to release any guarantor from its obligations under the
Guarantee and Collateral Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in

 

  141    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, to its address set forth on Schedule 9.01(a)(i), with
a copy to Apollo Investment Fund V, L.P., 9 West 57th Street, New York, New York
10019, Attention: Stan Parker;

(ii) if to the Administrative Agent, Collateral Agent, Swingline Lender or Bank
of America, as Issuing Bank, to the applicable address as set forth on Schedule
9.01(a)(ii); and

(iii) if to an Issuing Bank (other than Bank of America), to it at the address
or telecopy number set forth separately in writing.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or any
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

  142    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(c) Each of the Borrower, the Administrative Agent, each Issuing Bank and the
Swingline Lender may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Issuing Bank and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to the Communications that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(d) The Administrative Agent, each Issuing Bank and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Borrowing
Requests) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

  143    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have received copies hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder other than pursuant to a
merger permitted by Section 6.05(b) or (i) without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section (and any attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may at any time assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans (including for purposes of this
Section 9.04(b), participations in Letter of Credit obligations and in Swingline
Loans) at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld); provided, that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other person or in connection with
the initial syndication of the Loans; provided, that any liability of the
Borrower to an assignee that is an Approved Fund or affiliate of the assigning
Lender under Section 2.15 or 2.17 shall be limited to the amount, if any, that
would have been payable hereunder by the Borrower in the absence of such
assignment;

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Swingline Lender and the Issuing Bank; provided, that the consent of the
Issuing Bank shall not be required if such assignment is an assignment under the
Term Facility.

 

  144    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
trade date specified in the Assignment and Acceptance with respect to such
assignment or, if no trade date is so specified, as of the date such Assignment
and Acceptance is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than (x) $1,000,000 in respect of Term Loans, and (y) $5,000,000 in respect
of the Revolving Facility Loans, unless each of the Borrower and the
Administrative Agent otherwise consent; provided that simultaneous assignments
to two or more Related Funds or by two or more Related Funds to a single
Assignee shall be treated as one assignment for purposes of the minimum
assignment requirement, and shall be in an amount that is an integral multiple
of $1,000,000 (or the entire remaining amount of such Lender’s Commitment);

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which may be waived or reduced at the
Administrative Agent’s sole discretion); provided, that (i) assignments pursuant
to Section 2.19 shall not require the signature of the assigning Lender to
become effective and (ii) any such processing and recordation fee in connection
with assignments pursuant to Section 2.19 shall be paid by the Borrower or the
assignee;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

(D) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

  145    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is or will be engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its activities and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States of America a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Exposure owing to each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register, information regarding the
designation, and revocation of the designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it); provided, that (a) such

 

  146    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Lender’s obligations under this Agreement shall remain unchanged, (b) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (c) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to Section 9.04(a)(i) or clause (i), (ii),
(iii), (iv), (v) or (vi) of the first proviso to Section 9.09(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
such Participant may exist between such Lender and such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender; provided, that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

(d) Any Lender may, without the consent of the Administrative Agent or the
Borrower, at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank and in the case of any Lender that is a Fund, any pledge or assignment to
any holders of obligations owed, or securities issued, by such Lender, including
to any trustee for, or any other representative of, such holders, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided, that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

(e) The Borrower, at its expense and upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 9.04(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender;

 

  147    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto and each Loan Party
for any loss, cost, damage or expense arising out of its inability to institute
such a proceeding against such Conduit Lender during such period of forbearance.

(g) Notwithstanding the foregoing, no assignment may be made or participation
sold to (i) a natural person, (ii) an Ineligible Institution without the prior
written consent of the Borrower or (iii) any Defaulting Lender or any of its
subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (ii). Upon the
request of any Lender, the Administrative Agent shall inform such Lender as to
whether an actual proposed Participant or Assignee is an Ineligible Institution.

(h) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Affiliate Lender;
provided that:

(i) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(ii) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit H hereto (an
“Affiliated Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance;

(iii) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Facility Commitments or Revolving Facility Loans to any Affiliate
Lender;

(iv) no Term Loan may be assigned to an Affiliate Lender pursuant to this
Section 9.04(h) if, after giving effect to such assignment, Affiliate Lenders in
the aggregate would own Term Loans with a principal amount in excess of 25% of
the principal amount of all Term Loans then outstanding; and

(v) Affiliate Lenders will be subject to the restrictions specified in
Section 9.24.

(i) Resignation as an Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Facility Commitment and Revolving
Facility Loans pursuant to Section 9.04(b), Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as an Issuing Bank and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swingline Lender. In the
event of any such resignation as an Issuing Bank or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an Issuing Bank or Swingline Lender, as the case may be. If Bank of
America resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Bank and all unreimbursed L/C Disbursements with respect thereto (including the
right to require the Lenders

 

  148    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

to make ABR Loans or fund risk participations in unreimbursed amounts pursuant
to Section 2.05(c)). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.04(b). Upon the appointment of a successor Issuing Bank and/or
Swingline Lender, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of a retiring Issuing Bank or
Swingline Lender, as the case may be, and (b) the successor Issuing Banks shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent and its Affiliates
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution and delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) (including reasonable fees,
charges and disbursements of counsel for the Administrative Agent), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender and each Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Bank), in connection with the enforcement or protection of
their rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or the Letters of Credit issued hereunder, including all such out-of-pocket
costs incurred during any workout, restructuring or negotiations in respect of
such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, each Lender, their respective Affiliates and each
of their respective directors, trustees, officers, employees and agents (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
costs and expenses, including reasonable counsel fees, charges and disbursements
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Restatement Transactions and the other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing,

 

  149    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

whether based on contract, tort or any other theory, whether brought by a third
party, by the Borrower or any other Loan Party or any of the Borrower’s or such
Loan Party’s directors, shareholders or creditors; provided, that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are (x) determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment, satisfaction and discharge of
any of the Obligations, the resignation of the Administrative Agent or any
Issuing Bank or the Swingline Lender, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable no later
than ten Business Days after written demand therefor, accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), any Issuing Bank or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the applicable Issuing Bank or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the applicable Issuing Bank in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or applicable Issuing Bank in connection with such
capacity. The obligations of the Lenders under this subsection (e) are subject
to the provisions of Section 2.18(f).

 

  150    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings, the
Borrower or any other Subsidiary against any of and all the obligations of
Holdings or the Borrower now or hereafter existing under this Agreement or any
other Loan Document held by such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.23 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

SECTION 9.07. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Bank or any
Lender, or the Administrative Agent, any Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and Issuing Bank severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
Issuing Bank under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement

SECTION 9.08. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.09. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any

 

  151    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by Holdings, the Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on Holdings, the Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified, except as provided in
Section 2.20, or (x) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders and (y) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend, waive or reduce the amount of any scheduled installment of
principal or extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby, or
require any Lender to make available Interest Periods longer than six months
without its consent, without the prior written consent of the each Lender
adversely affected thereby,

(v) amend or modify the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the

 

   152    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Restatement
Effective Date),

(vi) release all or substantially all the Collateral or release any of Holdings,
the Borrower or any other Subsidiary Loan Party from its Guarantee under the
Guarantee and Collateral Agreement or Holdings Guarantee and Pledge Agreement,
as applicable, unless, in the case a Subsidiary Loan Party, all or substantially
all of the Equity Interests of such Subsidiary Loan Party are sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender,

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights of Lenders participating in any Tranche differently from
those of Lenders participating in another Tranche, without the consent of the
Majority Lenders participating in the adversely affected Tranche (it being
agreed that the Required Lenders may waive, in whole or in part, any prepayment
required by Section 2.11 so long as the application of any prepayment still
required to be made is not changed),

(viii) effect any waiver, amendment or modification of Section 5.02 of the
Guarantee and Collateral Agreement, Section 4.02 of the Holdings Guarantee and
Pledge Agreement, or any comparable provision of any other Security Document, in
a manner that materially adversely affects the rights in respect of payments or
collateral of Lenders, without the consent of each Lender so affected;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.09 and any consent by any Lender pursuant to this Section 9.09
shall bind any Assignee of such Lender.

(c) Without the consent of the Syndication Agent, the Documentation Agents or
any Joint Lead Arranger or Lender, the Loan Parties and the Administrative Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.

(d) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any other waiver, amendment or

 

  153    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

(e) Subject to the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(f) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loan Commitments or Incremental Revolving Facility Commitments on substantially
the same basis as the Term Loans or Revolving Facility Loans, as applicable.

SECTION 9.10. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.11. [Reserved].

SECTION 9.12. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect.

SECTION 9.13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO

 

  154    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.14. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. Without
limiting the foregoing provisions of this Section 9.14, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any Issuing Bank or the Swingline Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile (or other electronic) transmission pursuant to procedures approved
by the Administrative Agent shall be as effective as delivery of a manually
signed original.

SECTION 9.16. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.17. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, the Borrower or any other Loan Party or their properties in the courts
of any jurisdiction.

 

  155    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 9.18. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrower and the other Loan Parties furnished to it by
or on behalf of Holdings, the Borrower or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.18
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.18),
except: (a) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(b) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (c) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and representatives (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 9.18), (d) in order to enforce its rights under any Loan
Document in a legal proceeding, (e) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.18), (f) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by the provisions of this
Section), (g) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
or (h) subject to an agreement containing provisions substantially the same as
those of this Section.

SECTION 9.19. Direct Website Communications. (a) Delivery. (i) Each Loan Party
hereby agrees that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to this Agreement and any other Loan Document,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (a) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (b) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (c) provides notice of any Default or Event of Default under

 

  156    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

this Agreement or (d) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent. In
addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document but only to the extent requested by the Administrative Agent.
Nothing in this Section 9.18 shall prejudice the right of the Agents, the Joint
Lead Arrangers or any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document.

(ii) The Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address set forth in Section 9.01 shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (a) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (b) that
the foregoing notice may be sent to such e-mail address.

(b) Posting. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make the Communications available to the Lenders and
each Issuing Bank by posting the Communications on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such person’s
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Communications that may be distributed
to the Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, each Issuing Bank and the Lenders to treat
such Communications as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Communications marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.”

(c) Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY

 

  157    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, any Issuing Bank or any other person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Communications through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, any Issuing Bank or any other person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

SECTION 9.20. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of any of the Equity Interests or assets of any Loan Party (other than
the Equity Interests of the Borrower) to a person that is not (and is not
required to become) a Loan Party in a transaction not prohibited by this
Agreement, then the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense to release any Liens created by any Loan Document in respect
of such assets or Equity interests, and, in the case of a disposition of the
Equity Interests of any Subsidiary Loan Party in a transaction not prohibited by
this Agreement and as a result of which such Subsidiary Loan Party would cease
to be a Subsidiary Loan Party, terminate such Subsidiary Loan Party’s
obligations or Holdings’ obligations, as applicable, under the Guarantee and
Collateral Agreement or the Holdings Guarantee and Pledge Agreement. In
addition, the Administrative Agent agrees to take such actions as are reasonably
requested by Holdings or the Borrower and at the Borrower’s expense to terminate
the Liens and security interests created by the Loan Documents when all the
Obligations (other than contingent indemnities and expense reimbursement
obligations to the extent no claim therefor has been made) are paid in full and
all Letters of Credit and Commitments are terminated. Any representation,
warranty or covenant contained in any Loan Document relating to any such Equity
Interests, asset or subsidiary of the Borrower shall no longer be deemed to be
made once such Equity Interests or asset or subsidiary is so conveyed, sold,
leased, assigned, transferred or disposed of.

SECTION 9.21. Power of Attorney. Each Lender (including the Swingline Lender)
and each Issuing Bank hereby (i) authorizes the Administrative Agent as its
agent and attorney-in-fact to execute and deliver, on behalf of and in the name
of such Lender or Issuing Bank (or Affiliate), all and any Loan Documents
(including Security Documents) and related documentation, (ii) authorizes the
Administrative Agent to appoint any further agents or attorneys-in-fact to
execute and deliver, or otherwise to act, on behalf of and in the name of the
Administrative Agent for any such purpose and (iii) authorizes the
Administrative Agent to delegate its powers under this power of attorney and to
do any and all acts and to make and receive all declarations that are deemed
necessary or appropriate to the Administrative Agent.

 

  158    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SECTION 9.22. U.S.A. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the U.S.A. Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
U.S.A. Patriot Act.

SECTION 9.23. No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers, and the other Agents are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arranger, and the other Agents, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Joint Lead Arrangers, and the
other Agents each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other person and (B) neither the Administrative Agent,
the Joint Lead Arrangers, nor any of the other Agents has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers, and the
other Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Joint Lead Arrangers,
nor any of the other Agents has any obligation to disclose any of such interests
to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, the Joint Lead Arrangers, and the other Agents with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.24. Affiliate Lenders.

(a) Subject to clause (b) below, each Lender who is a Fund or an Affiliate of
the Fund (an “Affiliate Lender”), in connection with any (i) consent (or
decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document, or (iii) direction to the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action described in clause (i), (ii) or (iii) of the first proviso of
Section 9.09(b) or that adversely affects such Affiliate Lender (in its capacity
as a Lender) in any material respect as compared to other Lenders, shall be
deemed to have voted its interest as a Lender without discretion in such
proportion as the

 

  159    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

allocation of voting with respect to such matter by Lenders who are not
Affiliate Lenders. Subject to clause (b) below, the Borrower and each Affiliate
Lender hereby agrees that if a case under Title 11 of the United States Code is
commenced against the Borrower with respect to any plan of reorganization that
does not adversely affect any Affiliate Lender in any material respect as
compared to other Lenders (in its capacity as a Lender), the vote of any
Affiliate Lender with respect to any such plan of reorganization of the Borrower
or any Affiliate of the Borrower shall not be counted. Subject to clause
(b) below, each Affiliate Lender hereby irrevocably appoints the Administrative
Agent (such appointment being coupled with an interest) as such Affiliate
Lender’s attorney-in-fact, with full authority in the place and stead of such
Affiliate Lender and in the name of such Affiliate Lender, from time to time in
the Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent, the
Collateral Agent or any Lender to which representatives of the Borrower are not
then present, (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent, the Collateral Agent and/or one or more Lenders, except to
the extent such information or materials have been made available to the
Borrower or its representatives, or (iii) make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against Administrative Agent, the
Collateral Agent or any other Lender with respect to any duties or obligations
or alleged duties or obligations of such Agent or any other such Lender under
the Loan Documents.

SECTION 9.25. Effect of Amendment and Restatement.

(a) On the Restatement Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect except to evidence
(i) the incurrence by the Borrower of the “Obligations” under and as defined in
the Existing Credit Agreement (whether or not such “Obligations” are contingent
as of the Restatement Effective Date), (ii) the representations and warranties
made by Holdings and the Borrower prior to the Restatement Effective Date (which
representations and warranties shall not be superseded or rendered ineffective
by this Agreement as they pertain to the period prior to the Restatement
Effective Date) and (iii) any action or omission performed or required to be
performed pursuant to such Existing Credit Agreement prior to the Restatement
Effective Date (including any failure, prior to the Restatement Effective Date,
to comply with the covenants contained in such Existing Credit Agreement). The
parties hereto acknowledge and agree that (A) this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation or termination of the “Obligations” (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement as in effect
prior to the Restatement Effective Date and which remain outstanding, (B) the
“Obligations” are in all respects continuing (as amended and restated hereby and
which are hereinafter subject to the terms herein), (C) the Liens and security
interests as granted under the applicable Loan Documents securing payment of
such “Obligations” are in all respects continuing and in full force and effect
and are reaffirmed hereby, and (D) each party which was a Lender under, and as
defined in, the Existing Credit

 

  160    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

Agreement and which is not a Lender hereunder shall be deemed to have ratably
assigned all of its Loans and Commitments under, and as defined in, the Existing
Credit Agreement to the Lenders under this Agreement on the Restatement
Effective Date.

(b) On and after the Restatement Effective Date, (i) all references to the
“Credit Agreement”, “therein”, “thereof”, “thereunder” or words of similar
import when referring to the Existing Credit Agreement in the Loan Documents
(other than this Agreement) shall mean and shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby, (ii) all references
to any section (or subsection) of the Existing Credit Agreement in any Loan
Document (but not herein) shall be amended to become, mutatis mutandis,
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Restatement Effective Date, all
references to this Agreement herein (including for purposes of indemnification
and reimbursement of fees) shall be deemed to be reference to the Existing
Credit Agreement as amended and restated hereby.

(c) Each Loan Party hereby acknowledges and agrees, as of the date hereof, for
itself and for each of its Subsidiaries, that it does not have any claims,
offsets, counterclaims, cross-complaints, defenses or demands of any kind or
nature whatsoever under or relating to the Existing Credit Agreement, the other
“Loan Documents” (as defined in the Existing Credit Agreement) or any of the
obligations existing thereunder that could be asserted to reduce or eliminate
all or any part of the obligation of any Loan Party to pay any amounts owed
thereunder, or to assert any claim for affirmative relief or damages against the
“Administrative Agent” thereunder or any lender party thereto.

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

[SIGNATURE PAGES FOLLOW]

 

  161    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

AFFINION GROUP, INC. By:  

      /s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Executive Vice President and Chief Financial
Officer AFFINION GROUP HOLDINGS, INC. By:  

      /s/ Todd H. Siegel

  Name:   Todd H. Siegel   Title:   Executive Vice President and Chief Financial
Officer

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Lender By:
 

      /s/ David Strickert

  Name:   David Strickert   Title:   Senior Vice President

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA SECURITIES LLC, as Joint Lead Arranger and Joint Bookrunner By:
 

      /s/ John McCusker

  Name:   John McCusker   Title:   Managing Director

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arranger, Joint Bookrunner and
Syndication Agent By:  

      /s/ Edward L. Neuburg

  Name:   Edward L. Neuburg   Title:   Managing Director By:  

 

  Name:     Title:  

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

      /s/ Robert Hetu

  Name:   Robert Hetu   Title:   Managing Director By:  

      /s/ Christopher Day

  Name:   Christopher Day   Title:   Associate

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Joint Bookrunner and Documentation Agent By:  

      /s/ Frank Fazio

  Name:   Frank Fazio   Title:   Managing Director By:  

      /s/ Ed Roland

  Name:   Ed Roland   Title:   Managing Director

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

      /s/ Scottye Lindsey

  Name:   Scottye Lindsey   Title:   Director By:  

      /s/ Carin Keegan

  Name:   Carin Keegan   Title:   Director

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC., as Joint Bookrunner and Documentation Agent By:  

      /s/ Zev Garell

  Name:   Zev Garell   Title:   Vice President

 

  [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Lender

By:  

      /s/ John G. Kowalczuk

  Name:   John G. Kowalczuk   Title:   Executive Director

 

   [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Joint Bookrunner and Documentation Agent By:  

      /s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Attorney in Fact By:  

      /s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director

 

   [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By:  

      /s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director By:  

      /s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director

 

   [SIGNATURE PAGE]    AFFINION – A&R Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

EXISTING LETTERS OF CREDIT

 

Beneficiary

  

Number

  

Expiration

RLI Insurance Co.    TS-07003236    Evergreen Delta Airlines    TS-07004047   
Evergreen Altria Client Services    TS-07005317    Evergreen

Total L/C’s

     



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

IMMATERIAL SUBSIDIARIES

 

1. Entertainment Publications of Argentina, S.A.

 

2. Entertainment Publications de Mexico, S.A. de C.V.

 

3. Credit Card Sentinel Sweden AB

 

4. Affinion International Travel Limited



--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

SUBSIDIARY SPIN-OFF

Any Subsidiary that, at the time of determination, represents less than 33.33%
of EBITDA of the Borrower.



--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

UNRESTRICTED SUBSIDIARIES

 

1. Affinion Loyalty, LLC

 

2. Affinion Investments, LLC



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND LENDERS

I. Term Loan Facility

 

Lender

   Term Loan Commitment    Commitment
Percentage  

Bank of America, N.A.

   $ 875,000,000.00    100 %               

Total

   $ 875,000,000.00    100 % 

II. Revolving Credit Facility

 

Lender

   Revolving Facility Loan
Commitment    Commitment
Percentage  

Bank of America, N.A.

   $ 40,000,000.00    32 % 

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000.00    24 % 

Deutsche Bank AG New York Branch

   $ 25,000,000.00    20 % 

JPMorgan Chase Bank, N.A.

   $ 20,000,000.00    16 % 

UBS Loan Finance LLC

   $ 10,000,000.00    8 %               

Total

   $ 125,000,000.00    100 % 



--------------------------------------------------------------------------------

SCHEDULE 2.05

ISSUING BANKS

 

1. Bank of America, N.A.

 

2. Credit Suisse AG, Cayman Islands Branch, solely with respect to the Existing
Letters of Credit.



--------------------------------------------------------------------------------

SCHEDULE 3.01

ORGANIZATION AND GOOD STANDING

None.



--------------------------------------------------------------------------------

SCHEDULE 3.04

GOVERNMENTAL APPROVALS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.05(b)

LIABILITIES/LONG-TERM OBLIGATIONS

 

1. Potential sales tax exposure relating to an outsourcing agreement between TRL
Group, Inc. (fka Trilegiant Corporation) and Cendant Membership Services
Holdings Subsidiary, LLC (fka Cendant Membership Services Holdings Subsidiary,
Inc.) that was in effect from July 2001 through January 2004.

 

2. Potential sales tax exposure relating to the outsourcing agreement between
Trilegiant Corporation and TRL Group, Inc. (fka Trilegiant Corporation) that was
in effect from January 2004 through October 17, 2005.

 

3. Potential income tax exposure for Affinion International GmbH relating to a
transfer pricing matter which arose in 2005.



--------------------------------------------------------------------------------

SCHEDULE 3.07(b)

POSSESSION UNDER LEASES

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08(a)

SUBSIDIARIES

 

Company

   Jurisdiction of
Incorporation or
Formation    Ownership   Affinion Benefits Group, Inc. (fka Progeny Marketing
Innovations Inc.)    Delaware    100 %  Affinion Data Services, Inc. (fka
Cendant Data Services, Inc.)    Delaware    100 %  Affinion Group, Inc.   
Delaware    100 %  Affinion Group, LLC (fka Cendant Marketing Group, LLC)   
Delaware    100 %  Affinion International AB (fka Cims AB)    Sweden    100 % 
Affinion International AS (fka Cims AS)    Norway    100 %  Affinion
International ApS (fka Cims ApS)    Denmark    100 %  Affinion International
Assurances SARL (fka Cendant Assurances SARL)    France    100 %  Affinion
International B.V. (fka Cims B.V.)    Netherlands    100 %  Affinion
International GmbH (fka Cims GmbH)    Germany    100 %  Affinion International
Holdco (Proprietary) Limited (fka Cims South Africa Holdco (Proprietary)
Limited)    South Africa    100 %  Affinion International Holdings Limited (fka
Cendant International Holdings Limited)    UK    100 %  Affinion International
Holding S.r.l.    Italy    100 %  Affinion International Insurance Broker S.r.l.
(fka Cims Marketing Insurance Broker S.r.l)    Italy    100 %  Affinion
International Limited (fka Cims Limited)    UK    100 %  Affinion International
OY AB (fka Cendant Nordic Membership Services OY AB )    Finland    100 % 
Affinion International S.L. Sociedad Unipersonal (fka Cims Specialists Marketing
SA)    Spain    100 %  Affinion International S.r.l. (fka Cims S.r.l)    Italy
   100 %  Affinion International Travel BVBA    Belgium    100 %  Affinion
International Travel Holdco Limited    UK    100 %  Affinion International
Travel Limited    UK    100 %  Affinion International Travel Limited (fka
Affinion International Limited)    Ireland    100 %  Affinion International
Voyages SARL (fka Cendant Voyages SARL)    France    100 %  Affinion
Investments, LLC    Delaware    100 %  Affinion Loyalty, LLC    Delaware    100
%  Affinion Loyalty Group, Inc. (fka Trilegiant Loyalty Solutions, Inc.)   
Delaware    100 %  Affinion Net Patents, Inc.    Delaware    100 % 



--------------------------------------------------------------------------------

Company

   Jurisdiction of
Incorporation or
Formation   Ownership   Affinion Publishing, LLC (fka Affinion Publishing, Inc.
& Cendant Publishing, Inc.)    Delaware   100 %  Bassae Holding B.V.    The


Netherlands

  100 %  Cardwell Agency Inc.    Virginia   100 %  CCAA, Corporation    Delaware
  100 %  Cims Limited    UK   100 %  Cims South Africa (Proprietary) Limited   
South Africa   50 %  Consumer Alliance Group Inc.    New Brunswick
(Canada)   100 %  Credit Card Sentinel Limited    UK   100 %  Credit Card
Sentinel Sweden AB    Sweden   100 %  CUC Asia Holdings    Delaware   100 % 
Entertainment Publications de Mexico, S.A. de C.V.    Mexico   100 % 
Entertainment Publications Limited    UK   100 %  Entertainment Publications of
Argentina, S.A.    Argentina   100 %  Global Privacy Solutions, LLC    Delaware
  100 %  Long Term Preferred Care, Inc.    Tennessee   100 %  Loyaltybuild
Limited    Ireland   100 %  Mercato Impresa S.r.l.    Italy   100 %  PTG
Professional Travel GmbH    Germany   100 %  Safecard Services Insurance Company
   North Dakota   100 %  Travelers Advantage Services, Inc.    Delaware   100 % 
Trilegiant Auto Services, Inc.    Wyoming   100 %  Trilegiant Corporation (fka
CMS Subsidiary, Inc.)    Delaware   100 %  Trilegiant Insurance Services, Inc.
(fka Cendant Membership Insurance Services, Inc.)    Delaware   100 % 
Trilegiant Retail Services, Inc.    Delaware   100 %  Watchguard Registration
Services, Inc.    Indiana   100 % 



--------------------------------------------------------------------------------

SCHEDULE 3.08(b)

SUBSCRIPTIONS

 

1. Agreement between Bassae Holdings B.V. and MEM Marketing (Proprietary)
Limited pursuant to which Bassae Holdings B.V. has granted MEM Marketing
(Proprietary) Limited the option (which vests on January 1, 2011) to purchase
100% of the equity of Affinion International Holdco (Proprietary) Limited.

 

2. Seller Preferred Stock.

 

3. Seller Warrants.

 

4. Management Investor Rights Agreement among Holdings, Affinion Group Holdings,
LLC and the Holders party thereto.

 

5. Securityholder Rights Agreement among Holdings, Affinion Group Holdings, LLC
and Cendant.

 

6. Registration Rights Agreement between Holdings and Affinion Group Holdings,
LLC.



--------------------------------------------------------------------------------

SCHEDULE 3.13

TAXES

None.



--------------------------------------------------------------------------------

SCHEDULE 3.15

EMPLOYEE BENEFIT PLANS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.16

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.18

REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 3.20

LABOR MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE 3.21

INSURANCE

 

INSURER

(Best’s Rating)

 

COVERAGE

 

POLICY

NUMBER

 

TERM

HCC/US Specialty Insurance Company (HCC A+ XIV)  

AFFINION GROUP, INC.

Directors and Officers Liability

  14MGU09A18773   3/31/09-4/30//10 Great American (A XIII)     DFX3911915  
3/31/09-4/30//10 Allied World Assurance Company (US) Inc. (A XV)     C009255003
  3/31/09-4/30//10 Continental Casualty Company (C.N.A. A XV)     268150260  
3/31/09-4/30//10 Allied World Assurance Company (US) Inc. (A XV)     C009271003
  3/31/09-4/30//10 C N A /Continental Casualty Company (A XV)  

AFFINION GROUP, INC.

Employment Practices Liability

  287477397   12/31/09-12/31/10 Beazley ( A VIII)  

AFFINION GROUP, INC.

Errors & Omissions Liability

  QK0903439   12/31/09-12/31/10 American International Specialty Lines Insurance
Company (AIG A XV)  

AFFINION GROUP, INC.

Fiduciary Liability

  01-423-89-26   12/31/09-12/31/10 American International Specialty Lines
Insurance Company (AIG A+XV)  

AFFINION GROUP, INC.

Employed Lawyers Liability

  01-423-81-98   12/31/09-12/31/10 Chubb/ Federal Insurance Company (A++ XV)  

AFFINION GROUP, INC.

Crime Coverage

  6803-5316   12/31/09-12/31/10 AIG/ National Union Fire Insurance Company of
Pittsburgh, PA (A XV)  

AFFINION GROUP, INC.

Special Risk Coverage

  99-330-463   12/31/09-12/31/12



--------------------------------------------------------------------------------

INSURER

(Best’s Rating)

 

COVERAGE

 

POLICY

NUMBER

 

TERM

Twin City Fire Insurance Company (A XV)   AFFINION GROUP, INC.   41WB RF9174  
4/1/10-4/1/11   Workers’ Compensation and Employers Liability Hartford Casualty
Insurance Company (A XV)  

AFFINION GROUP, INC.

Automobile Liability and Physical Damage

  41UEN AK8712   4/1/10-4/1/11 Hartford Casualty Insurance Company (A XV)  

AFFINION GROUP, INC.

General Liability including Product/Completed Operations Liability

  41UEN AK8712   4/1/10-4/1/11

Hartford Casualty

Insurance Company (A XV)

 

AFFINION GROUP, INC.

Global Lead Umbrella Liability

  41XHUAK8751   4/1/10-4/1/11 Fireman’s Fund/National Surety Corporation (A XV)
 

AFFINION GROUP, INC.

Global Excess Liability

  SHX00072869753   4/1/10-4/1/11 XL Insurance Company (A XV)  

AFFINION GROUP, INC.

Global Property/Business Interruption

  US00011273PR09A   12/31/09- 12/31/10

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program (A XV)

 

AFFINION GROUP, INC.

International General Liability Master

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program (A XV)

 

AFFINION GROUP, INC.

International Auto Liability Master

  PHF D37757585   4/1/10-4/1/11



--------------------------------------------------------------------------------

INSURER

(Best’s Rating)

 

COVERAGE

 

POLICY

NUMBER

 

TERM

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

International Employers Liability Master

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

International Employee Dishonesty Master

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

International Money & Securities Master

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

International Kidnap & Extortion Master

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

International Accidental Death & Dismemberment Master

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

Local Admitted GL - UK, Denmark, France, Germany, Sweden, Belgium and Norway

  PHF D37757585   4/1/10-4/1/11



--------------------------------------------------------------------------------

INSURER

(Best’s Rating)

 

COVERAGE

 

POLICY

NUMBER

 

TERM

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

Local Admitted UK EL

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

Local Admitted Italy – GL & EL

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

Local Admitted -Spain GL

  PHF D37757585   4/1/10-4/1/11

The Hartford/

Hartford Casualty Insurance Company - ACE/Hartford Alliance Program

(A XV)

 

AFFINION GROUP, INC.

Local Admitted - South Africa

  PHF D37757585   4/1/10-4/1/11

Allianz Insurance plc

(A+ XV)

 

AFFINION GROUP, INC.

CIMS Europe-Motor Fleet Coverage

  72/BV/14520781/04   4/1/09-4/1/10

AMLIN Lloyd’s London

(A XV)

 

AFFINION GROUP, INC.

CIMS Europe-Employers Liability

  LI000054383   4/1/09-4/1/10

Royal & Sun Alliance

(A XV)

 

AFFINION GROUP, INC.

CIMS Europe Personal Accident/Travel Insurance

  PA04280554   4/1/09-4/1/10

Navigators Insurance Company

(A X)

 

AFFINION GROUP, INC.

Specie Coverage

  S09SP2017900   12/17/09-12/31/10



--------------------------------------------------------------------------------

SCHEDULE 3.24

HOLDINGS INDEBTEDNESS

 

1. Indebtedness under the Holdings Credit Agreement.

 

2. Indebtedness under the Loan Documents.

 

3. Indebtedness under interest rate Swap Agreements entered into with Deutsche
Bank AG.



--------------------------------------------------------------------------------

SCHEDULE 6.01

INDEBTEDNESS

 

A. Capital Leases

 

1.

Contract Hire Agreement between FIN-ECO Leasing and AI Srl, ALFA 159 1.9 JTDM
automobile. Vehicle Registration No. DA677XV, date of contract from 04 th May
2006 to 04th May 2010. Approximate outstanding balance as of 31 March, 2010: $4k

 

2. Lease Agreement WS J17571 dated as of 8/24/09 between Trilegiant Corporation
c/o Affinion Benefits Group, LLC and Xerox Corporation. (X700XC Printer,
144PSMXC Printer & DP155MC Printer). Approximate outstanding balance as of
31 March, 2010: $635k

 

3. Amendment Number 11 of Individual Site Agreement 7019556, dated as of 9/1/08
between Trilegiant Corporation and Xerox Corporation. (Xerox DocuColor iGen3
Digital Production Press). Approximate outstanding balance as of 31 March, 2010:
$476k

Earn Outs

There is an earn out following the Loyaltybuild acquisition (which acquisition
closed on December 11, 2008) in the amount previously disclosed to the Lenders.

There is an earn out following the Activate24 acquisition (which acquisition
closed on October 7, 2009) in the amount previously disclosed to the Lenders.

B. Other

Purchase Card Program, effective March 26, 2010 between Affinion Group, Inc. and
American Express with a line of credit in the amount previously disclosed to the
Lenders.



--------------------------------------------------------------------------------

SCHEDULE 6.02(a)

LIENS

 

A. UCC Financing Statements

 

Loan Party

  

Secured Party

   Filing Date    Filing No.   

Collateral Description

Long Term Preferred Care, Inc.

   Lion 2004 Receivables Trust    12/29/04    104-070636    Assigned Commission
Rights

Trilegiant Corporation

   State of Ohio Bureau of Workers’ Compensation    9/19/09    Account
Number:
8060001    Judgment Lien on Real and Personal Property

Trilegiant Corporation

   Xerox Corporation    9/5/08    2008 3013974    Equipment

Trilegiant Corporation

   Xerox Corporation    8/27/09    2009 2771019    Equipment

Affinion International Travel Limited is the recipient of a subordinated loan
from Affinion Group, Inc.(US) at the request of the Civil Aviation Authority.

Affinion International Travel Limited has restricted cash being cash collateral
against bank guarantee in favor of IATA, ABTA and CAA. There is nothing
outstanding on the bond.

Affinion International Travel BVBA has IATA bond and CBFA license bond which is
secured 100% by cash. There is nothing outstanding on the bond.

PTG Professional Travel GmbH has a travel bond which is secured 100% by cash.
There is nothing outstanding on the bond.



--------------------------------------------------------------------------------

B. Capital Leases

 

1.

Contract Hire Agreement between FIN-ECO Leasing and AI Srl, ALFA 159 1.9 JTDM
automobile. Vehicle Registration No. DA677XV, date of contract from 04 th May
2006 to 04th May 2010.

 

2. Lease Agreement WS J17571 dated as of 8/24/09 between Trilegiant Corporation
c/o Affinion Benefits Group, LLC and Xerox Corporation. (X700XC Printer,
144PSMXC Printer & DP155MC Printer).

 

3. Amendment Number 11 of Individual Site Agreement 7019556, dated as of 9/1/08
between Trilegiant Corporation and Xerox Corporation. (Xerox DocuColor iGen3
Digital Production Press).

Earn Outs

There is an earn out following the Loyaltybuild acquisition (which acquisition
closed on December 11, 2008) in the amount previously disclosed to the Lenders.

There is an earn out following the Activate24 acquisition (which acquisition
closed on October 7, 2009) in the amount previously disclosed to the Lenders.

 

C. Other

Security interests granted to Citibank (South Dakota, N.A.) (“Citibank”) by
Trilegiant Corporation (“Trilegiant”) in the Secured Accounts of Trilegiant
pursuant to the terms of the Program Provider Agreement dated as of July 2, 2001
between Citibank and Trilegiant, as amended on August 15, 2002, together with
the Program Exhibits thereto. The Citibank escrow bank balance is approximately
$80k as of March 31, 2010.



--------------------------------------------------------------------------------

SCHEDULE 6.04

INVESTMENTS; INTERCOMPANY LOANS

 

A. Investments

 

Parent

  

Subsidiary

   Equity
Ownership  

Affinion Group, Inc.

  

Affinion Group, LLC

   100 % 

Affinion Group, Inc.

  

Affinion Investments, LLC

   100 % 

Affinion Group, LLC

  

Affinion Benefits Group, LLC

   100 % 

Affinion Group, LLC

  

Cardwell Agency Inc.

   100 % 

Affinion Group, LLC

  

Trilegiant Corporation

   100 % 

Affinion Group, LLC

  

SafeCard Services Insurance Company

   100 % 

Affinion Group, LLC

  

Affinion Loyalty Group, Inc.

   100 % 

Affinion Group, LLC

  

Affinion Data Services, Inc.

   100 % 

Affinion Benefits Group, LLC

  

Affinion Publishing, LLC

   100 % 

Affinion Benefits Group, LLC

  

Long Term Preferred Care, Inc.

   100 % 

Affinion Loyalty Group, Inc.

  

Affinion Loyalty, LLC

   100 % 

Trilegiant Corporation

  

Global Privacy Solutions, LLC

   100 % 

Trilegiant Corporation

  

Watchguard Registration Services, Inc.

   100 % 

Trilegiant Corporation

  

CCAA, Corporation

   100 % 

Trilegiant Corporation

  

Travelers Advantage Services, Inc.

   100 % 

Trilegiant Corporation

  

Trilegiant Insurance Services, Inc.

   100 % 

Trilegiant Corporation

  

Trilegiant Retail Services, Inc.

   100 % 

Trilegiant Corporation

  

Trilegiant Auto Services, Inc.

   100 % 

Trilegiant Corporation

  

Credit Card Sentinel Sweden AB

   100 % 

Trilegiant Corporation

  

CUC Asia Holdings

   99 % 

Trilegiant Retail Services, Inc.

  

CUC Asia Holdings

   1 % 

Trilegiant Corporation

  

Entertainment Publications of Argentina, S.A

   100 % 

Trilegiant Corporation

  

Entertainment Publications de Mexico, S.A. de C.V.

   100 % 

Trilegiant Corporation

  

Consumer Alliance Group Inc.

   100 % 

CUC Asia Holdings

  

TZM Limited

   <5 % 

Affinion Group, Inc.

  

Affinion International Holdings Limited

   100 % 

Affinion International Holdings Limited

  

Affinion International Limited

   100 % 



--------------------------------------------------------------------------------

Parent

  

Subsidiary

   Equity
Ownership  

Affinion International Limited

  

Affinion International Travel Holdco Limited

   100 % 

Affinion International Limited

  

Bassae Holding B.V.

   100 % 

Affinion International Limited

  

Cims Limited

   100 % 

Affinion International Limited

  

Credit Card Sentinel Limited

   100 % 

Affinion International Limited

  

Entertainment Publications Ltd.

   100 % 

Affinion International Travel Holdco Limited

  

Affinion International Travel Limited

   100 % 

Affinion International Travel Holdco Limited

  

PTG Professional Travel GmbH

   100 % 

Affinion International Travel Holdco Limited

  

Affinion International Travel BVBA

   100 % 

Affinion International Travel Holdco Limited

  

Affinion International Travel Limited

   100 % 

Bassae Holding B.V.

  

Affinion International Assurances SARL

   100 % 

Bassae Holding B.V.

  

Affinion International Voyages SARL

   100 % 

Bassae Holding B.V.

  

Affinion International B.V.

   100 % 

Bassae Holding B.V.

  

Affinion International S.L. Sociedad Unipersonal

   100 % 

Bassae Holding B.V.

  

Loyaltybuild Limited

   100 % 

Bassae Holding B.V.

  

Affinion International GmbH

   100 % 

Bassae Holding B.V.

  

Affinion International Holding S.r.l.

   100 % 

Bassae Holding B.V.

  

Affinion International Holdco (Proprietary) Limited

   100 % 

Bassae Holding B.V.

  

Affinion International AS

   100 % 

Affinion International Holding S.r.l.

  

Mercato Impresa S.r.l.

   100 % 

Affinion International Holding S.r.l.

  

Affinion International S.r.l

   75 % 

Affinion International Limited

  

Affinion International S.r.l.

   5 % 

Affinion International S.r.l.

  

Affinion International Insurance Broker S.r.l

   95 % 

Affinion International Limited

  

Affinion International Insurance Broker S.r.l

   25 % 

Affinion International Holdco (Proprietary) Limited

  

Cims South Africa (Proprietary) Limited

   50 %1 

 

1

50% owned by MEM Marketing (Pty.) Ltd., a third party.

 

206



--------------------------------------------------------------------------------

Parent

  

Subsidiary

   Equity
Ownership  

Affinion International AS

  

Affinion International OY AB

   100 % 

Affinion International AS

  

Affinion International AB

   100 % 

Affinion International AS

  

Affinion International ApS

   100 % 

 

B. Intercompany Loans

 

Lender:

 

Borrower

 

Description

 

Date

Affinion Group, Inc.   Affinion International Travel Limited   Affinion
International Travel Limited acquisition   April 9, 2010 Affinion Group, Inc.  
Affinion International Limited   Affinion International Travel Limited
acquisition   April 9, 2010 Affinion Group, Inc.   Affinion International
Limited   Loyaltybuild Limited acquisition   April 9, 2010 Affinion Group, Inc.
  Bassae Holding B.V.   Mercato Impresa Srl acquisition   April 9, 2010



--------------------------------------------------------------------------------

SCHEDULE 6.07

TRANSACTIONS WITH AFFILIATES

 

1. Consulting Agreement dated as of the Closing Date between the Fund and
Borrower.

 

2. Warrant to Purchase Common Stock of Affinion Group Holdings, Inc., dated as
of the Closing Date, issued to Affinion Group, Inc. and transferred to Cendant
on the Closing Date.

 

3. Patent Assignment Agreement, dated as of October 17, 2005, by and between
Trilegiant Loyalty Solutions, Inc. and Affinion Net Patents, Inc.

 

4. Patent License Agreement by and between Affinion Net Patents, Inc. and
Trilegiant Loyalty Solutions, Inc.

 

5. Contribution Agreement between Holdings and Borrower.

 

6. License Agreement by and between Trilegiant Loyalty Solutions, Inc. and
Affinion Loyalty, LLC.

 

7. Vendor Agreement between Trilegiant Corporation and SOURCECORP Incorporated

 

8. Affinion Loyalty Group, Inc. entered into an Assignment and Assumption
Agreement, effective as of June 30, 2008, with Realogy Corporation (Avis Budget
Group, Inc. and Wyndham Corporation are also parties thereto).



--------------------------------------------------------------------------------

SCHEDULE 6.09(c)

CONTRACTUAL ENCUMBRANCES AND RESTRICTIONS

Restrictions on the granting of Liens by the equity holders of Affinion Loyalty,
LLC, pursuant to the Limited Liability Company Agreement of Affinion Loyalty,
LLC.



--------------------------------------------------------------------------------

SCHEDULE 9.01(a)(i)

LOAN PARTY NOTICE INFORMATION

If prior to April 19, 2010:

100 Connecticut Avenue

Norwalk, CT 06850

Attn: Chief Executive Officer

If after or on April 19, 2010:

6 Highridge Park

Stamford, CT 06905

Attn: Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE 9.01(a)(ii)

ADMINISTRATIVE AGENT NOTICE INFORMATION

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE NC 28255-0001

Mail Code: NC1-001-04-39

CHARLOTTE NC 28255-0001

Attention: Nilesh Patel

Telephone: 980.386.5094

Telecopier: 704.719.8870

Electronic Mail: npatel@baml.com

Bank of America payment instructions USD:

Bank of America NA

New York, NY

ABA 026009593

ACCT 1366212250600

ACCT Name: Credit Services

Ref: Affinion

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market St, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Anthea Del Bianco

Telephone: 415-436-2776

Telecopier: 415-503-5101

Electronic Mail: Anthea.del_bianco@baml.com



--------------------------------------------------------------------------------

COLLATERAL AGENT:

Bank of America, N.A.

1455 Market St, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Anthea Del Bianco

Telephone: 415-436-2776

Telecopier: 415-503-5101

Electronic Mail: Anthea.del_bianco @baml.com

L/C ISSUER:

Bank of America, N.A.

Sandra Leon

1000 W Temple

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Phone: 213-580-8369

FAX: 213-580-8440

email: sandra.leon@baml.com

SWING LINE LENDER:

Bank of America, N.A.

ONE INDEPENDENCE CENTER

101 N TRYON ST

CHARLOTTE NC 28255-0001

Mail Code: NC1-001-04-39

CHARLOTTE NC 28255-0001

Attention: James Hood III

Telephone: 980.386.4308

Telecopier: 704.409.0599

Electronic Mail: james.p.hood_iii@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

1. This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as
of the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

2. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit and Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

a.   Assignor:                      b.   Assignee:1
                                         
                                         
                                         
                                                 [and is an Affiliate/Approved
Fund of [Identify Lender]] c.   Borrower: Affinion Group, Inc. d.  
Administrative Agent: Bank of America, N.A., as Administrative Agent under the
Credit Agreement e.   Credit Agreement: Amended and Restated Credit Agreement
dated as of April 9, 2010 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Affinion
Group Holdings, Inc., a Delaware corporation (“Holdings”), Affinion Group, Inc.,
a Delaware corporation (the “Borrower”), the

 

 

1

Assignee cannot be an Ineligible Institution or an Affiliate Lender.

 

A-1



--------------------------------------------------------------------------------

  Lenders from time to time party thereto, Bank of America, N.A., as
administrative agent (“Bank of America” or, together with any successor
administrative agent, in such capacity, the “Administrative Agent”) and as
collateral agent (together with any successor collateral agent appointed
pursuant thereto, in such capacity, the “Collateral Agent”) for the Lenders,
Credit Suisse Securities Inc., as syndication agent (in such capacity, the
“Syndication Agent”), Deutsche Bank Securities Inc. (“DBS”), J.P. Morgan
Securities Inc. (“JPM”) and UBS Securities LLC (“UBS”), as documentation agents
(in such capacity, each, a “Documentation Agent” and collectively, the
“Documentation Agents”), Bank of America Securities LLC (“BAS’) and CSS, as
joint lead arrangers (in such capacity, each, a “Joint Lead Arranger” and
together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM and UBS, as joint
bookrunners (in such capacity, each, a “Bookrunner” and collectively, the
“Bookrunners”). f.   Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitments/Loans
for all Lenders    Amount of
Commitments/Loans
Assigned    Percentage Assigned
of Commitments/
Loans2

Revolving Facility Loan

         %

Tranche B Term Loan

         %

Effective Date:                 ,     , 20    . [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:     Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:     Title:  

 

Consented3 to and accepted:

BANK OF AMERICA, N.A.,

    AS ADMINISTRATIVE AGENT

By.  

 

  Name:     Title:   [Consented4 to:] AFFINION GROUP, INC. By:  

 

  Name:     Title:   [Consented5 to:] [NAME]

 

3

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

4

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

5

Consents of Issuing Bank and Swingline Bank to be included to the extent
required by Section 9.04(b) of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrowers, any of their Subsidiaries or Affiliates
or any other person of any of their respective obligations under any Loan
Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is not an
“Affiliate Lender”, as such term is defined in the Credit Agreement and (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender and, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ADMINISTRATIVE QUESTIONNAIRE

[Attached]

 

B-1



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

FAX ALONG WITH COMMITMENT LETTER TO: Anthea Del Bianco

FAX # 415-503-5101

 

I. Borrower Name:    Affinion Group, Inc    $125,000,000 Type of Credit
Facility: Revolver II. Legal Name of Lender of Record for Signature Page:

 

 

•   Signing Credit Agreement                     YES                      NO

 

•   Coming in via Assignment                     YES                      NO

 

III. Type of Lender:   

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:      V. Eurodollar Address:

 

    

 

 

    

 

 

    

 

 

    

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    

Credit Contact

  

Primary

Operations Contact

  

Secondary

Operations Contact

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

E Mail Address:

  

 

  

 

  

 

Does Secondary Operations Contact need copy of notices?              
YES                 NO

 

 

LOGO [g22693ex10_1pg217to220.jpg]   1   



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

    

Letter of Credit

Contact

  

Draft Documentation

Contact

  

Legal Counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

E Mail Address:

  

 

  

 

  

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

 

    (Bank Name)    

 

    (ABA #)    

 

    (Account #)    

 

    (Attention)    

VIII. Lender’s Fed Wire Payment Instructions:

Pay to:

 

 

(Bank Name)    

 

(ABA #)  

(City/State)

 

(Account #)  

(Account Name)

 

(Attention)    

 

 

LOGO [g22693ex10_1pg217to220.jpg]   2   



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):                  -              
                           

Tax Withholding Form Delivered to Bank of America*:

                     W-9

                     W-8BEN

                     W-8ECI

                     W-8EXP

                     W-8IMY

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

 

LOGO [g22693ex10_1pg217to220.jpg]   3   



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

LOGO [g22693ex10_1pg220.jpg]

X. Bank of America Payment Instructions:

Pay to:

Bank of America NA

New York, NY

ABA: 026009593

ACCT: 1366212250600

ACCT: Name: Large Corporate Servicing

Ref: Affinion Group Holdings, Inc

3/1/07 Revision

 

 

LOGO [g22693ex10_1pg217to220.jpg]   4   



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

BORROWING REQUEST

Bank of America, N.A.,

as Administrative Agent for the Lenders referred to below

One Independence Center

101 North Tryon Street

Charlotte, NC 28255

Attention:                 

Fax:                          

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
a Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as administrative agent (“Bank of America” or, together with
any successor administrative agent, in such capacity, the “Administrative
Agent”) and as collateral agent (together with any successor collateral agent
appointed pursuant thereto, in such capacity, the “Collateral Agent”) for the
Lenders, Credit Suisse Securities Inc., as syndication agent (in such capacity,
the “Syndication Agent”), Deutsche Bank Securities Inc. (“DBS”), J.P. Morgan
Securities Inc. (“JPM”) and UBS Securities LLC (“UBS”), as documentation agents
(in such capacity, each, a “Documentation Agent” and collectively, the
“Documentation Agents”), Bank of America Securities LLC (“BAS’) and CSS, as
joint lead arrangers (in such capacity, each, a “Joint Lead Arranger” and
together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM and UBS, as joint
bookrunners (in such capacity, each, a “Bookrunner” and collectively, the
“Bookrunners”). Terms defined in the Credit Agreement are used herein with the
same meanings. This notice constitutes a Borrowing Request and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:

 

(A)    Class of Borrowing: [Revolving Facility] [Tranche B Term Loans] [Other
Revolving Facility Loans] [Other Term Loans] (B)    Aggregate Amount of 
Borrowing1:                                                 
                                                                          

(C)    Date of Borrowing (which shall be a Business Day):            
                                                                               

 

1

In an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided, that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(c) of the Credit Agreement.

 

C-1-1



--------------------------------------------------------------------------------

                (D)    Type of Borrowing (ABR or Eurocurrency):                 
                                         
                                         
                                                                     

                (E)    Interest Period (if a Eurocurrency  Borrowing)2:       
                                         
                                         
                                                                          

                (F)   
Location and number of Borrower’s account to which proceeds of Borrowing are to be 
disbursed:                                       
                                   

 

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.3

 

Very truly yours, AFFINION GROUP, INC. By:  

 

  Name:     Title:  

 

2

Which must comply with the definition of “Interest Period” and in the case of
Revolving Borrowing, end not later than the Revolving Facility Maturity Date.

3

To be included in Borrowing Notices after the Closing Date.

 

C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

SWINGLINE BORROWING REQUEST

Bank of America, N.A.,

as Administrative Agent for the Lenders referred to below

One Independence Center

101 North Tryon Street

Charlotte, NC 28255

Attention:                 

Fax:                          

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
a Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as administrative agent (“Bank of America” or, together with
any successor administrative agent, in such capacity, the “Administrative
Agent”) and as collateral agent (together with any successor collateral agent
appointed pursuant thereto, in such capacity, the “Collateral Agent”) for the
Lenders, Credit Suisse Securities Inc., as syndication agent (in such capacity,
the “Syndication Agent”), Deutsche Bank Securities Inc. (“DBS”), J.P. Morgan
Securities Inc. (“JPM”) and UBS Securities LLC (“UBS”), as documentation agents
(in such capacity, each, a “Documentation Agent” and collectively, the
“Documentation Agents”), Bank of America Securities LLC (“BAS’) and CSS, as
joint lead arrangers (in such capacity, each, a “Joint Lead Arranger” and
together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM and UBS, as joint
bookrunners (in such capacity, each, a “Bookrunner” and collectively, the
“Bookrunners”). Terms defined in the Credit Agreement are used herein with the
same meanings. This notice constitutes a Swingline Borrowing Request and the
Borrower hereby requests Borrowings under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowings requested hereby:

 

                        (A)         Aggregate Amount of  Borrowing1:       
                                         
                                         
                                         
                                                

                        (B)  
      Date of Borrowing (which shall be a Business Day):      
                                         
                                         
                                                              

                        (C)  
      Location and number of Borrower’s account to which proceeds of Borrowing 
are to be disbursed:                                   
                                 

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.

[Signature page follows]

 

1

In the case of a Swingline Borrowing, not less than $1,000,000 and an integral
multiple of $500,000.

 

C-2-1



--------------------------------------------------------------------------------

Very truly yours, AFFINION GROUP, INC. By:  

 

  Name:     Title:  

 

C-2-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

GUARANTEE AND COLLATERAL AGREEMENT

[Attached]

 

D-1



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

April 9, 2010

among

AFFINION GROUP, INC.,

each Subsidiary of the Borrower identified herein,

and

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I. Definitions SECTION 1.01.    Credit Agreement    1
SECTION 1.02.    Other Defined Terms    2 ARTICLE II. Guarantee SECTION 2.01.   
Guarantee    5 SECTION 2.02.    Guarantee of Payment    5 SECTION 2.03.    No
Limitations, Etc    6 SECTION 2.04.    Reinstatement    8 SECTION 2.05.   
Agreement To Pay; Subrogation    8 SECTION 2.06.    Information    8
SECTION 2.07.    Maximum Liability    8 SECTION 2.08.    Payment Free and Clear
of Taxes    9 ARTICLE III. Pledge of Securities SECTION 3.01.    Pledge    9
SECTION 3.02.    Delivery of the Pledged Collateral    10 SECTION 3.03.   
Representations, Warranties and Covenants    10 SECTION 3.04.    Registration in
Nominee Name; Denominations    12 SECTION 3.05.    Voting Rights; Dividends and
Interest, etc    13 ARTICLE IV. Security Interests in Personal Property
SECTION 4.01.    Security Interest    15

 

  -ii-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

          Page SECTION 4.02.    Representations and Warranties    17
SECTION 4.03.    Covenants    19 SECTION 4.04.    Other Actions    22
SECTION 4.05.    Covenants Regarding Patent, Trademark and Copyright Collateral
   23 ARTICLE V. Remedies SECTION 5.01.    Remedies Upon Default    24
SECTION 5.02.    Application of Proceeds    26 SECTION 5.03.    Grant of License
to Use Intellectual Property    27 SECTION 5.04.    Securities Act, etc    27
SECTION 5.05.    Registration, etc    28 ARTICLE VI. Indemnity, Subrogation and
Subordination SECTION 6.01.    Indemnity and Subrogation    28 SECTION 6.02.   
Contribution and Subrogation    29 SECTION 6.03.    Subordination    29 ARTICLE
VII. Miscellaneous SECTION 7.01.    Notices    29 SECTION 7.02.    Security
Interest Absolute    30 SECTION 7.03.    Limitation By Law    30 SECTION 7.04.
   Binding Effect; Several Agreement    31 SECTION 7.05.    Successors and
Assigns    31 SECTION 7.06.    Administrative Agent’s Fees and Expenses;
Indemnification    31 SECTION 7.07.    Administrative Agent Appointed
Attorney-in-Fact    32 SECTION 7.08.    GOVERNING LAW    33

 

  -iii-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

          Page SECTION 7.09.    Waivers; Amendment    33 SECTION 7.10.    WAIVER
OF JURY TRIAL    33 SECTION 7.11.    Severability    34 SECTION 7.12.   
Counterparts    34 SECTION 7.13.    Headings    34 SECTION 7.14.   
Jurisdiction; Consent to Service of Process    34 SECTION 7.15.    Termination
or Release    34 SECTION 7.16.    Additional Subsidiaries    35 SECTION 7.17.   
Right of Set-off    35 Schedules       Schedule I    [Reserved.]    Schedule II
   Capital Stock; Debt Securities    Schedule III    Intellectual Property   
Exhibits       Exhibit I    Form of Supplement to the Amended and Restated
Guarantee and Collateral Agreement    Exhibit II    Form of Perfection
Certificate   

 

  -iv-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated and effective as
of April 9, 2010 (this “Agreement”), among AFFINION GROUP, INC., a Delaware
corporation (the “Borrower”), each Subsidiary of the Borrower identified herein
as a party (each, a “Subsidiary Party”) and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).

WHEREAS, the Borrower, Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), the lenders party thereto, Credit Suisse AG, Cayman Islands Branch
(formerly known as Credit Suisse, Cayman Islands Branch), as administrative
agent (the “Existing Agent”) for such lenders and the other parties thereto
entered into a Credit Agreement, dated as of October 17, 2005 (as amended prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, Holdings, the
Borrower, the Subsidiaries of the Borrower party thereto, and the Existing Agent
entered into that certain Guarantee and Collateral Agreement, dated as of
October 17, 2005 (as amended prior to the date hereto, the “Existing G&C
Agreement”);

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the lenders party thereto (the “Lenders”) are entering into an Amended and
Restated Credit Agreement, dated as of the date hereof, which amends and
restates the Existing Credit Agreement in its entirety and provides for the
Lenders to provide loans to the Borrower from time to time (such Credit
Agreement as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement; and

WHEREAS, the Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to make Loans, and each Issuing Bank to issue
Letters of Credit, to the Borrower in accordance with the terms of the Credit
Agreement;

Accordingly, the parties hereto agree that the Existing G&C Agreement is amended
and restated in full as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a securities account control agreement, a deposit
account control agreement, or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Copyright
License,” any third party licensor): (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Existing G&C Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

  -2-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC.

“Guarantors” means the Subsidiary Guarantors.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Pledgor, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, domain
names, confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Swap
Agreement that (i) is in effect on the Restatement Effective Date with a
counterparty that is a Lender under the Credit Agreement or an Affiliate of a
Lender under the Credit Agreement as of the Restatement Effective Date or
(ii) is entered into after the Restatement Effective Date with any counterparty
that is a Lender or an Affiliate of a Lender at the time such Swap Agreement is

 

  -3-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

entered into and is otherwise permitted under the Credit Agreement and (c) the
due and punctual payment and performance of all obligations of the Borrower and
any of its subsidiaries in respect of overdrafts and related liabilities owed to
Bank of America, N.A. (or any other Person designated by the Borrower as a
provider of cash management services and entitled to the benefit of this
Agreement) and arising from cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer, ACH
services and other cash management arrangements) permitted by Section 6.01(r) of
the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Patent License,”
any third party licensor): (a) all letters patent of the United States or the
equivalent thereof in any other country, and all applications for letters patent
of the United States or the equivalent thereof in any other country, including
those listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each
Pledgor.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Requirement of Law” means, with respect to any person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other legal requirements or determinations (including,
without limitation, the Communications Act of 1934, as amended, and the written
rules and regulations of the FCC) of any Governmental Authority or arbitrator,
applicable to or binding upon such person or any of its property or which such
Person or any of its property is subject.

 

  -4-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

“Secured Parties” means (a) the Lenders (and any Affiliate of a Lender or any
other Person designated by the Borrower as a provider of cash management
services to which any obligation referred to in clause (c) of the definition of
the term “Obligations” is owed), (b) the Collateral Agent, (c) the
Administrative Agent, (d) each Issuing Bank, (e) each counterparty to any Swap
Agreement entered into with a Loan Party the obligations under which constitute
Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (g) the successors and permitted
assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Party” has the meaning assigned to such term in the preamble of this
Agreement, which includes any Subsidiary under Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor (or, as required in the context of the definition of “Trademark
License,” any third party licensor): (a) all trademarks, service marks,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations thereof (if any), and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated therewith or symbolized
thereby.

ARTICLE II.

Guarantee

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees to the
Administrative Agent, jointly with the other Guarantors and severally, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations for the ratable benefit of the Secured Parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent (including in its individual capacity) or
any other Secured Party in favor of the Borrower or any other person.

 

  -5-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise (other than defense of payment or performance). The obligations of
each Guarantor under or in respect of this Agreement are independent of the
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Agreement, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower under or in respect of the
Loan Documents, or any other amendment or waiver of, any consent to departure
from, any rescission or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the taking, exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Obligations of the Borrower under the Loan Documents;

(v) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(vi) any failure of any Secured Party to disclose to any Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

  -6-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(vii) the failure of any other Person to execute or deliver this Agreement, any
supplement required under Section 7.16, or the terms of any other Loan Document
or the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Obligations;

(viii) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Obligations),

(ix) any illegality, lack of validity or enforceability of any Obligation or any
Loan Document or any agreement or instrument relating to the Obligations,

(x) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Obligation (other than the payment in full in cash of all the
Obligations),

(xi) the existence of any claim, set-off or other rights that any Guarantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,

(xii) and any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or any Guarantor or any other guarantor or
surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent, the Administrative Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations (other than contingent or
unliquidated obligations or liabilities) have been paid in

 

  -7-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

full in cash or immediately available funds. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security. Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2.01 and this
Section 2.03 are knowingly made in contemplation of such benefits.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower, or
other Loan Party or any other Guarantor arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subject to Article VI.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
Agreement, the Administrative Agent, the Collateral Agent and each other Secured
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Agreement and the obligations of each Guarantor hereunder. To effectuate
the foregoing intention, notwithstanding anything herein or in any other Loan
Document to the contrary, the Administrative Agent, the Collateral Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
obligations of each Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Agreement not constituting a fraudulent transfer or conveyance under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 6.02).

 

  -8-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

For purposes hereof, “Bankruptcy Law” means any proceeding of the type referred
to in Section 7.01(h) or (i) of the Credit Agreement or Title 11, U.S. Code, or
any similar foreign, federal or state law for the relief of debtors.

SECTION 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower and Holdings are required to be made pursuant to the
terms of Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of
the Credit Agreement shall apply to each Guarantor, mutatis mutandis.

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule II) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided, that the Pledged Stock shall not include (i) more
than 65% of the issued and outstanding voting Equity Interests of any Foreign
Subsidiary, which pledge shall be duly noted on the share register, if any, of
such Foreign Subsidiary, (ii) to the extent applicable law requires that a
Subsidiary of such Pledgor issue directors’ qualifying shares, such shares or
nominee or other similar shares, (iii) any Equity Interests with respect to
which the Collateral and Guarantee Requirement or the other paragraphs of
Section 5.11 of the Credit Agreement need not be satisfied by reason of
Section 5.11(g) of the Credit Agreement, (iv) any Equity Interests of a
Subsidiary to the extent that, as of the Restatement Effective Date, and for so
long as, such a pledge of such Equity Interests would violate a contractual
obligation binding on or relating to such Equity Interest permitted to exist
under the Credit Agreement or (v) any Equity Interests of a person that is not
directly or indirectly a Subsidiary; (b)(i) the debt securities listed opposite
the name of such Pledgor on Schedule II, (ii) any debt securities in the future
issued to such Pledgor and (iii) the promissory notes and any other instruments,
if any, evidencing such debt securities (the “Pledged Debt Securities”);
(c) subject to Section 3.05, all payments of principal or interest, dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, all subscription warrants, rights or options
issued thereon or with respect thereto and all other proceeds received in
respect of, the securities referred to in clauses (a) and (b) above; (d) subject
to Section 3.05, all rights and privileges of such Pledgor with respect to the
securities and other property referred to in clauses (a), (b) and (c) above; and
(e) all proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).

 

  -9-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, any and all Pledged Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money having, in the
case of each instance of Indebtedness, an aggregate principal amount in excess
of $1,000,000 (other than (i) intercompany current liabilities incurred in
connection with the cash management operations and intercompany sales of the
Borrower and the Subsidiaries permitted by the Credit Agreement or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to such Pledgor by any person and evidenced by a duly
executed promissory note to be pledged and delivered to the Collateral Agent,
for the ratable benefit of the Secured Parties, pursuant to the terms hereof. To
the extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided, that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, hereby
jointly and severally, represent, warrant and covenant, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such

 

  -10-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Pledged Stock and includes all Equity Interests, debt securities and promissory
notes or instruments evidencing Indebtedness required to be (i) pledged in order
to satisfy the Collateral and Guarantee Requirement, or (ii) delivered pursuant
to
Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not the Borrower, a
Subsidiary or an Affiliate of the Borrower or any such subsidiary, to the best
of each Pledgor’s knowledge) have been duly and validly authorized and issued by
the issuers thereof and (i) in the case of Pledged Stock, are fully paid and
nonassessable (other than with respect to Pledge Stock consisting of membership
interests of limited liability companies to the extent provided in Sections
18-502 and 18-607 of the Delaware Limited Liability Company Act) and (ii) in the
case of Pledged Debt Securities (solely with respect to Pledged Debt Securities
issued by a person that is not the Borrower, a Subsidiary or an Affiliate of the
Borrower or any such subsidiary, to the best of each Pledgor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) as of the Restatement Effective Date, none of the Equity Interests in
limited liability companies or partnerships that are pledged by the Pledgors
hereunder constitutes a security under Section 8-103 of the Uniform Commercial
Code or the corresponding code or statute of any other applicable jurisdiction;

(d) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to
constitute a security under Section 8-103 of the Uniform Commercial Code in the
State of New York or the corresponding code or statute of any other applicable
jurisdiction unless such Loan Party shall have first delivered 30 days written
notice to the Collateral Agent and shall have taken all actions contemplated
hereby and as otherwise reasonably required by the Collateral Agent to maintain
the security interest of the Collateral Agent therein as a valid, perfected,
first priority security interest;

(e) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

 

  -11-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(f) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(g) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(h) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(i) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder;

(j) by virtue of the execution and delivery by the Pledgors of this Agreement
and the Foreign Pledge Agreements, when any Pledged Securities (including
Pledged Stock of any domestic Subsidiary and any foreign stock covered by a
Foreign Pledge Agreement) are delivered to the Collateral Agent, for the ratable
benefit of the Secured Parties, in accordance with this Agreement, the
Collateral Agent will obtain, for the ratable benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities, subject only to Liens permitted under the Credit Agreement or
arising by operation of law, as security for the payment and performance of the
Obligations; and

(k) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein.

SECTION 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 3.04, to exchange certificates representing
Pledged Securities of such Loan Party for certificates of smaller or larger
denominations.

 

  -12-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 3.05. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given notice to the relevant Pledgors of the Collateral Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities or Article 9 Collateral, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities, received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise or (B) any non-cash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities or Article 9 Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid in surplus, shall be and become part of the
Pledged Collateral or Article 9 Collateral, as applicable, and, if received by
any Pledgor, shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).

 

  -13-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent or the Administrative Agent to the Borrower
of the Collateral Agent’s and/or Administrative Agent’s intention to exercise
its rights hereunder and under the Credit Agreement, all rights of any Pledgor
to dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Collateral Agent, which shall have the
sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided, however, that even after
the occurrence of an Event of Default, any Pledgor may continue to exercise
dividend and distribution rights solely to the extent permitted under subclause
(i) and subclause (ii) of Section 6.06(b) of the Credit Agreement and such
amounts are required by Holdings for the stated purposes thereof. All dividends,
interest, principal or other distributions received by any Pledgor contrary to
the provisions of this Section 3.05 shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent). Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Borrower of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers (other than any Event of Default under Section 7.01(h) or (i) of the
Credit Agreement); provided, that, unless otherwise directed by the Required
Lenders, the Collateral Agent shall have the right from time to time following
and during the continuance of an Event of Default (other than any Event of
Default under Section 7.01(h) or (i) of the Credit Agreement) to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate to
that effect, each Pledgor shall have the right to exercise the voting and/or
consensual rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.

 

  -14-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

ARTICLE IV.

Security Interests in Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in all right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Pledgor or in which such Pledgor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter of Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) to the extent not included in the definition of “General Intangibles”,
all choses in action and causes of action and all other intangible personal
property of any Pledgor of every kind and nature (other than Accounts) now owned
or hereafter acquired by any Pledgor, including corporate or other business
records, indemnification claims, contract rights (including rights under leases,
whether entered into as lessor or lessee, Swap Agreements and other agreements),
Intellectual Property, goodwill, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security;

(xiv) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

 

  -15-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(xv) all books and records pertaining to the Article 9 Collateral; and

(xvi) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, (b) any assets with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.11 of
the Credit Agreement need not be satisfied by reason of Section 5.11(g) of the
Credit Agreement, (c) any Equity Interests, the pledge of which is governed by
Section 3.01 hereof, (d) any Letter of Credit Rights to the extent any Pledgor
is required by applicable law to apply the proceeds of a drawing of such Letter
of Credit for a specified purpose or (e) any Pledgor’s right, title or interest
in any license, contract or agreement to which such Pledgor is a party or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the terms of such license, contract or agreement,
result in a breach of the terms of, or constitute a default under, any license,
contract or agreement to which such Pledgor is a party (other than to the extent
that any such term would be rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the New York UCC or any other applicable law
(including, without limitation, Title 11 of the United States Code) or
principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision, the Collateral shall include, and
such Pledgor shall be deemed to have granted a security interest in, all such
rights and interests as if such provision had never been in effect.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the security interest in the Article 9 Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property.” Each Pledgor agrees to provide such information to the Collateral
Agent promptly upon request.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Pledgor, without the signature
of any Pledgor, and naming any Pledgor or the Pledgors as debtors and the
Collateral Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent, the Administrative Agent or any other Secured Party to, or in
any way alter or modify, any obligation or liability of any Pledgor with respect
to or arising out of the Article 9 Collateral.

 

  -16-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement and the Schedules
hereto.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the
Restatement Effective Date. Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Article 9 Collateral
have been prepared by the Collateral Agent based upon the information provided
to the Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by notice from the Borrower to the
Administrative Agent after the Restatement Effective Date in the case of
filings, recordings or registrations required by Section 5.11 of the Credit
Agreement), and constitute all the filings, recordings and registrations (other
than filings required to be made in the United States Patent and Trademark
Office and the United States Copyright Office in order to perfect the Security
Interest in Article 9 Collateral consisting of United States Patents, United
States registered Trademarks and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments. Each Pledgor represents and warrants
that a fully executed Intellectual Property Security Agreement containing a
description of all Article 9 Collateral consisting of Intellectual Property with
respect to United States Patents (and Patents for which United States
registration applications are pending), United States registered Trademarks (and
Trademarks for which United States registration applications are pending) and
United States registered Copyrights (and Copyrights for which United States
registration applications are pending) has been delivered to the Collateral
Agent for recording with the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, in respect of all Article 9
Collateral consisting of such Intellectual Property in which a security interest
may be perfected by

 

  -17-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

recording with the United States Patent and Trademark Office and the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) subject
to Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable. The Security Interest is and shall be prior to any other Lien on any
of the Article 9 Collateral other than Permitted Liens or Liens arising by
operation of law.

(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Permitted Liens or Liens arising by operation of law. None of
the Pledgors has filed or consented to the filing of (i) any financing statement
or analogous document under the Uniform Commercial Code or any other applicable
laws covering any Article 9 Collateral, (ii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $500,000 as of the Restatement Effective Date except as indicated on the
Perfection Certificate.

(f) Except as set forth in the Perfection Certificate, as of the Restatement
Effective Date, all Accounts owned by the Pledgors have been originated by the
Pledgors and all Inventory owned by the Pledgors has been acquired by the
Pledgors in the ordinary course of business.

(g) As to itself and its Intellectual Property Collateral:

(i) The Intellectual Property Collateral set forth on Schedule III includes all
of the Patents, domain names, Trademarks, Copyrights and IP Agreements owned by
such Pledgor as of the date hereof.

 

  -18-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor’s knowledge, is valid and unenforceable, except as could not reasonably
be expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as could not
reasonably be expected to have a Material Adverse Effect.

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which could reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as could reasonably be expected to have a Material Adverse Effect, no
Pledgor or Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) Each Pledgor agrees to promptly notify the
Collateral Agent in writing of any change (i) in its corporate name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or
(iv) in its jurisdiction of organization. Each Pledgor agrees promptly to
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the immediately preceding sentence. Each Pledgor
agrees not to effect or permit any change referred to in the first sentence of
this paragraph (a) unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Article 9 Collateral, for
the ratable benefit of the Secured Parties. Each Pledgor agrees promptly to
notify the Collateral Agent if any material portion of the Article 9 Collateral
owned or held by such Pledgor is damaged or destroyed.

 

  -19-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including, without limitation, the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $1,000,000
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged and delivered to the Collateral
Agent, for the ratable benefit of the Secured Parties, duly endorsed in a manner
reasonably satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral, including, if such inaccuracy arose from the omission of any items
from any such Schedules, by supplementing any such Schedule hereto and the
Perfection Certificate.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person,
by contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and is not a Permitted
Lien, and may pay for the maintenance and preservation of the Article 9
Collateral to the extent any Pledgor fails to do so as required by the

 

  -20-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Credit Agreement or this Agreement, and each Pledgor jointly and severally
agrees to reimburse the Collateral Agent on demand for any reasonable payment
made or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(e)
shall be interpreted as excusing any Pledgor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Pledgor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent, Administrative Agent or any
other Secured Party) shall remain liable for the observance and performance of
all the conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Pledgor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent, Administrative Agent and the other Secured Parties from and
against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Pledgors shall make or permit to be made any transfer of
the Article 9 Collateral and each Pledgor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices, except as permitted by
the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Guarantors to the Collateral Agent and shall be additional
Obligations secured hereby.

 

  -21-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with, respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time own
or acquire any Instruments or Tangible Chattel Paper evidencing an amount in
excess of $1,000,000, such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify. If
any security of a domestic issuer now or hereafter acquired by any Pledgor is
uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, (i) upon the Collateral Agent’s reasonable request and (ii) upon
the occurrence and during the continuance of an Event of Default, such Pledgor
shall promptly notify the Collateral Agent of such uncertificated securities and
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such security, without further
consent of any Pledgor or such nominee, or (ii) cause the issuer to register the
Collateral Agent as the registered owner of such security. If any security or
other Investment Property, whether certificated or uncertificated, representing
an Equity Interest in a third party and having a fair market value in excess of
$500,000 now or hereafter acquired by any Pledgor is held by such Pledgor or its
nominee through a securities intermediary or commodity intermediary, such
Pledgor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to a Control Agreement in form
and substance reasonably satisfactory to the Collateral Agent, either (A) cause
such securities intermediary or commodity intermediary, as applicable, to agree,
in the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Pledgor or such nominee, or (B) in the
case of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such Investment Property, for the ratable benefit of the Secured
Parties, with such Pledgor being permitted, only with the consent of the
Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Guarantors
that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur. The provisions of this paragraph (b) requiring a
Control Agreement shall not apply to any Financial Assets credited to a
securities account for which the Collateral Agent is the securities
intermediary.

 

  -22-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $500,000, such
Pledgor shall promptly notify the Collateral Agent thereof in a writing signed
by such Pledgor, including a summary description of such claim, and grant to the
Collateral Agent in writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement:

(a) Each Pledgor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to such Pledgor’s business may become prematurely invalidated or
dedicated to the public, and agrees that it shall take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary and sufficient to establish and preserve its rights under applicable
patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each Trademark material to such
Pledgor’s business, (i) maintain such Trademark in full force free from any
adjudication of abandonment or invalidity for non-use, (ii) maintain the quality
of products and services offered under such Trademark, (iii) display such
Trademark with notice of federal or foreign registration or claim of trademark
or service mark as required under applicable law and (iv) not knowingly use or
knowingly permit its licensees’ use of such Trademark in violation of any
third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a Copyright
material to the of such Pledgor’s business that it publishes, displays and
distributes, use copyright notice as required under applicable copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to such Pledgor’s business may
imminently become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development, excluding office actions and
similar determinations or developments in the United States Patent and Trademark
Office, United States Copyright Office, any court or any similar office of any
country, regarding such Pledgor’s ownership of any such material Patent,
Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period,

 

  -23-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

and (ii) upon the reasonable request of the Collateral Agent, execute and
deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) and to maintain (i) each issued material Patent and
(ii) the registrations of each material Trademark and each material Copyright,
including, when applicable and necessary in such Pledgor’s reasonable business
judgment, timely filings of applications for renewal, affidavits of use,
affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to its
business has been or is about to be materially infringed, misappropriated or
diluted by a third party, such Pledgor shall promptly notify the Collateral
Agent and shall, if such Pledgor deems it necessary in its reasonable business
judgment, promptly sue and recover any and all damages, and take such other
actions as are reasonably appropriate under the circumstances.

(h) Upon the occurrence and during the continuance of an Event of Default, each
Pledgor shall use commercially reasonable efforts to obtain all requisite
consents or approvals from the licensor under each Copyright License, Patent
License or Trademark License to effect the assignment of all such Pledgor’s
right, title and interest thereunder to (in the Collateral Agent’s sole
discretion) the designee of the Collateral Agent or the Collateral Agent.

ARTICLE V.

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained after
commercially reasonable efforts on the part of the applicable Pledgors to obtain
such waivers) and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Pledgor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the

 

  -24-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Article 9 Collateral and, generally, to exercise any and all rights afforded to
a secured party under the applicable Uniform Commercial Code or other applicable
law. Without limiting the generality of the foregoing, each Pledgor agrees that
the Collateral Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be

 

  -25-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or Collateral Agent in connection with such collection or
sale or otherwise in connection with this Agreement, any other Loan Document or
any of the Obligations, including without limitation all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of any Pledgor, any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Administrative Agent or the Collateral Agent under
any Loan Document in its capacity as such;

SECOND, to payment of all fees, indemnities and other amounts (other than
principal and interest) payable to the Issuing Bank in capacity as such and of
any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to Section 2.05(c) of the Credit Agreement and not paid by such
Revolving Facility Lender (which shall be payable to the Administrative Agent if
the Administrative Agent advanced such payment to the Issuing Bank in
anticipation of such payment by such Revolving Facility Lender and otherwise, to
the Issuing Bank);

THIRD, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution,
which in the case of Letters of Credit, shall be paid by deposit in an account
with the Collateral Agent, in the name of the Collateral Agent and for the
benefit of the Lenders, an amount in cash in U.S. Dollars equal to the aggregate
L/C Exposure as of such date plus any accrued and unpaid interest thereon); and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

  -26-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 5.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Pledgor hereby grants to (in the
Collateral Agent’s sole discretion) a designee of the Collateral Agent or the
Collateral Agent, for the ratable benefit of the Secured Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property now owned or hereafter
acquired by such Pledgor, wherever the same may be located, and including,
without limitation, in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, the right to prosecute
and maintain all intellectual property and the right to sue for past
infringement of the intellectual property. The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided that
any license, sublicense or other transaction entered into by the Collateral
Agent in accordance herewith shall be binding upon the Pledgors notwithstanding
any subsequent cure of an Event of Default.

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part

 

  -27-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

of the Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its commercially reasonable efforts to take or to cause
the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Pledgor further agrees to indemnify, defend and
hold harmless the Collateral Agent, each other Secured Party, any underwriter
and their respective officers, directors, affiliates and controlling persons
from and against all loss, liability, expenses, costs of counsel (including
reasonable fees and expenses to the Collateral Agent of legal counsel), and
claims (including the costs of investigation) that they may incur insofar as
such loss, liability, expense or claim arises out of or is based upon any
alleged untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the issuer of such Pledged Collateral by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its commercially reasonable
efforts to qualify, file or register, or cause the issuer of such Pledged
Collateral to qualify, file or register, any of the Pledged Collateral under the
Blue Sky or other securities laws of such states as may be reasonably requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations. Each Pledgor will bear all costs
and expenses of carrying out its obligations under this Section 5.05. Each
Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 5.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 5.05 may be specifically enforced.

ARTICLE VI.

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of the Borrower, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent

 

  -28-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

of such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part an Obligation of the Borrower, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

SECTION 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by (a) any other Guarantor hereunder or (b) Holdings under the Holdings
Guarantee and Pledge Agreement, in respect of any Obligation or assets of any
other Guarantor or Holdings shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party and such other Guarantor or
Holdings, as applicable (the “Claiming Guarantor”), shall not have been fully
indemnified by the Borrower as provided in Section 6.01, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of Holdings and all
the Guarantors on the date hereof (or, in the case of any Guarantor becoming a
party hereto pursuant to Section 7.16, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, reimbursement, contribution or subrogation of the
Guarantors under applicable law or otherwise shall be fully subordinated to the
payment in full in cash or immediately available funds of the Obligations (other
than contingent or unliquidated obligations or liabilities). No failure on the
part of the Borrower or any Guarantor to make the payments required by Sections
6.01 and 6.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby unconditionally and irrevocably agrees that all
Indebtedness and other monetary obligations owed by it to any other Guarantor,
to Holdings or to any Subsidiary shall be fully subordinated to the payment in
full in cash or immediately available funds of the Obligations (other than
contingent or unliquidated obligations or liabilities).

ARTICLE VII.

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

 

  -29-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 7.02. Security Interest Absolute. The obligations of each Pledgor under
this Agreement are independent of any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action may be brought
and prosecuted against each Pledgor to enforce this Agreement, irrespective of
whether any action is brought against such Pledgor or any other Loan Party or
whether such Pledgor or any other Loan Party is joined in any such action or
actions. All rights of the Collateral Agent and the other Secured Parties
hereunder, the Security Interest, the pledge, assignment and security interest
in the Pledged Collateral and all obligations of each Pledgor hereunder shall be
irrevocable, absolute and unconditional irrespective of (a) any lack of validity
or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any taking, exchange, release or non-perfection of any Lien on other
collateral, or any taking, release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, (d) any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Obligations or any other Loan Party under or in respect of the
Loan Documents or any other assets of any Loan Party of any of its Subsidiaries,
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party of any of its Subsidiaries, (f) any failure of any
Secured Party to disclose to any Loan Party any information relating to the
business, condition (financial or otherwise), operations, performance, assets,
nature of assets, liabilities or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Pledgor waiving any duty on the part
of the Secured Party to disclose such information), (g) the failure of any other
Person to execute this Agreement or any other Security Document, guaranty or
agreement or the release or reduction of liability of any other Pledgor or other
grantor or surety with respect to the Obligations, and (h) any other
circumstance (including, without limitation, any statute of limitations) of any
existence of or reliance on any representation by any Secured Party that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or this Agreement (other than a defense of payment or
performance).

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any Secured Party or by any other Person upon
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

  -30-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent and the Collateral Agent, and thereafter shall be binding
upon such party, the Administrative Agent, the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Administrative Agent, the Collateral Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor, the Administrative Agent or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement, and the Collateral Agent
hereunder shall at all times be the same person that is the Collateral Agent
under the Credit Agreement. Written notice of resignation by either the
Administrative Agent or the Collateral Agent pursuant to the Credit Agreement
shall also constitute notice of resignation as the Administrative Agent or
Collateral Agent, respectively, under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent or Collateral Agent under the Credit
Agreement by a successor Administrative Agent or Collateral Agent, respectively,
that successor Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent, as applicable, pursuant
hereto.

SECTION 7.06. Agents’ Fees and Expenses; Indemnification. (a) The parties hereto
agree that the Administrative Agent and the Collateral Agent shall each be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, in addition to such obligations, each Pledgor jointly and severally
agrees to indemnify the Collateral Agent and the other Indemnitees (as defined
in Section 9.05 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of, (i) the execution, delivery or performance of this Agreement or any
other Loan

 

  -31-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Restatement Transactions and other
transactions contemplated hereby, (ii) the use of proceeds of the Loans or the
use of any Letter of Credit or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Collateral, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents (to the extent
permitted thereby). The provisions of this Section 7.06 shall remain operative
and in full force and effect regardless of the termination of this Agreement or
any other Loan Document, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 7.06 shall be
payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall

 

  -32-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

be accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

SECTION 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right, power or remedy hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Administrative Agent, any Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Collateral Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent, the Collateral Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.09 of the
Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

 

  -33-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Pledgor, or its properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Loan Document Obligations
(other than contingent or unliquidated obligations or liabilities) have been
paid in full in cash or immediately available funds and the Lenders have no
further commitment to lend under the Credit Agreement, the L/C Exposure has been
reduced to zero and each Issuing Bank has no further obligations to issue
Letters of Credit under the Credit Agreement.

 

  -34-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or otherwise ceases to be a Pledgor;
provided that the Required Lenders shall have consented to such transaction (to
the extent such consent is required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.09 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Collateral Agent shall execute and deliver
to any Pledgor, at such Pledgor’s, expense all documents that such Pledgor shall
reasonably request to evidence such termination or release (including, without
limitation, UCC termination statements), and will duly assign and transfer to
such Pledgor, such of the Pledged Collateral that may be in the possession of
the Administrative Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement; provided, that the Collateral Agent
shall not be required to take any action under this Section 7.15(d) unless such
Pledgor shall have delivered to the Collateral Agent together with such request,
which may be incorporated into such request, (i) a reasonably detailed
description of the Collateral, which in any event shall be sufficient to effect
the appropriate termination or release without affecting any other Collateral,
and (ii) a certificate of a Responsible Officer of the Borrower or such Pledgor
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was consummated in compliance with the
Loan Documents. Any execution and delivery of documents pursuant to this
Section 7.15 shall be without recourse to or warranty by the Collateral Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.11 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

SECTION 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any

 

  -35-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

party to this Agreement against any of and all the obligations of such party now
or hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 7.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have.

[Signature Page Follows]

 

  -36-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AFFINION GROUP, INC. By:  

 

  Name:     Title:  

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

[NAME OF SUBSIDIARY GRANTOR] By:  

 

  Name:     Title:  

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Schedule II to the

Amended and Restated

Guarantee and

Collateral Agreement

Capital Stock; Debt Securities



--------------------------------------------------------------------------------

Schedule III to the

Amended and Restated

Guarantee and

Collateral Agreement

Intellectual Property



--------------------------------------------------------------------------------

Exhibit I

to Guarantee and

Collateral Agreement

SUPPLEMENT NO.             dated as of [                    ], 20[    ] (this
“Supplement”), to the Amended and Restated Guarantee and Collateral Agreement
dated as of April 9, 2010 (the “Guarantee and Collateral Agreement”), among
AFFINION GROUP, INC., a Delaware corporation (the “Borrower”), each Subsidiary
Party thereto and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Collateral Agent (in such capacity,
the “Collateral Agent”) for the Secured Parties (as defined herein).

A. Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders
party thereto from time to time, the Administrative Agent and the Collateral
Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement referred to therein.

C. The Guarantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Party under the Guarantee and Collateral Agreement in order
to induce the Lenders to make additional Loans and each Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party
and a Pledgor under the Guarantee and Collateral Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and a Pledgor,
and the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guarantee and Collateral Agreement applicable to it as a Subsidiary Party and
Pledgor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct, in all
material respects, on and as of the date hereof. In furtherance of the
foregoing, the New Subsidiary, as security for the payment and performance in
full of the Obligations (as defined in the Guarantee and Collateral Agreement),
does hereby create and grant to the Administrative Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Party” or a “Pledgor” in the Guarantee and Collateral Agreement shall be deemed
to include the New Subsidiary. The Guarantee and Collateral Agreement is hereby
incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent, the Collateral Agent and the other Secured Parties that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,

 

  1   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent and
the Collateral Agent have each executed a counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Article 9 Collateral of the New Subsidiary, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary and (c) set forth under its signature hereto,
is the true and correct legal name of the New Subsidiary, its jurisdiction of
formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent and
Collateral Agent for their reasonable out-of-pocket expenses in connection with
this Supplement, including the reasonable fees, disbursements and other charges
of counsel for the Administrative Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary, the Administrative Agent and the
Collateral Agent have duly executed this Supplement to the Amended and Restated
Guarantee and Collateral Agreement as of the day and year first above written.

 

[Name of New Subsidiary] By:  

 

 

Name:

 

Title:

Legal Name: Jurisdiction of Formation: Location of Chief Executive Office:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Schedule I

to Supplement No.              to the

Amended and Restated Guarantee and

Collateral Agreement

LOCATION OF ARTICLE 9 COLLATERAL

 

    

Description

    

Location

    

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Schedule II to

Supplement No.             

to the Amended and Restated Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer

Certificate

  

Registered Owner

  

Number and Class of

Equity Interest

  

Percentage of

Equity Interests

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

OTHER PROPERTY

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

Exhibit II to the

Amended and

Restated Guarantee

and Collateral Agreement

FORM OF PERFECTION CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Affinion Group Holdings, Inc. (“Holdings”),
Affinion Group, Inc., a Delaware corporation (the “Borrower”), the lenders from
time to time party thereto (the “Lenders”), Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders,
Credit Suisse Securities (USA) LLC (“CSS”) as syndication agent, Deutsche Bank
Securities Inc. (“DBS”), J.P. Morgan Securities Inc. (“JPM”) and UBS Securities
LLC (“UBS”) as documentation agents, Bank of America Securities LLC (“BAS”) and
CSS as joint lead arrangers and BAS, CSS, DBS, JPM and UBS as joint bookrunners.
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Guarantee and Collateral Agreement referred to therein,
as applicable.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of incorporation or certificate of formation, as
applicable, is as follows:

 

   

Exact Legal Name of Each Grantor

                

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

Grantor

 

Other Legal Name in Past 5 Years

     

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity (other than as specified above in Section 1(b)) or corporate structure
in any way within the past five years. Changes in identity or corporate
structure would include mergers, consolidations and acquisitions, as well as any
change in the form, nature or jurisdiction of organization. If any such change
has occurred, include in Schedule 1 the information required by Sections 1 and 2
of this certificate as to each acquiree or constituent party to a merger or
consolidation.

(d) The following is a list of all names (including trade names or similar
appellations) other than as set forth in Sections 1(a) and 1(b) used by each
Grantor or any of its divisions or other business units in connection with the
conduct of its business or the ownership of its properties at any time during
the past five years.



--------------------------------------------------------------------------------

Grantor

  

Other Name Used

  

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization:

 

Grantor

  

Organizational Identification Number

      

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:

 

Grantor

 

Federal Taxpayer Identification Number

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

Grantor

 

Mailing Address

 

County

   State

(b) Set forth below opposite the name of each Grantor are all locations other
than as set forth in Sections 2(a), (e) or (f) where such Grantor maintains any
books or records relating to any Accounts Receivable (with each location at
which chattel paper, if any, is kept being indicated by an “*”):

 

Grantor

 

Mailing Address

 

County

   State               

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

 

Jurisdiction

 

2



--------------------------------------------------------------------------------

Grantor

 

Jurisdiction

(d) Set forth below opposite the name of each Grantor are all the locations
where such Grantor maintains any Equipment or other Collateral not identified in
Sections 2(a), (e) or (f):

 

Grantor

 

Mailing Address

 

County

 

State

             

(e) Set forth below opposite the name of each Grantor are all of the places of
business of such Grantor that are not identified in paragraph (a), (b), (c) or
(d) above:

 

Grantor

  

Mailing Address

  

County

  

State

                

(f) Set forth below is a list of all real property held by each Grantor, whether
owned or leased and the name of the Grantor that owns or leases said property:

 

Address

 

Owned/Leased

 

Entity

         

(g) Set forth below opposite the name of each Grantor are the names and
addresses of all persons other than such Grantor that have possession of any of
the Collateral of such Grantor:

 

Grantor

 

Mailing Address

 

County

 

State

             

3. Unusual Transactions. Except for those set forth on Schedule 2, all Accounts
have been originated by the Grantors and all Inventory has been acquired by the
Grantors in the ordinary course of business.

4. File Search Reports. Except for those set forth on Schedule 3, file search
reports have been obtained from each Uniform Commercial Code filing office
identified with respect to such Grantor in Section 2 hereof, and such reports
reflect no liens against any of the Collateral other than those permitted under
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

5. UCC Filings. Financing statements in substantially the form of Schedule 4
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the Collateral is composed of fixtures, timber to be cut or as
extracted collateral from a wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

6. Schedule of Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 6 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Subsidiary and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests. Also set forth on Schedule 6 is each equity investment of the
Borrower or any Subsidiary that represents 50% or less of the equity of the
entity in which such investment was made.

8. Debt Instruments. Attached hereto as Schedule 7 is a true and correct list of
all promissory notes and other evidence of indebtedness held by Holdings, the
Borrower and each Subsidiary that are required to be pledged under the Guarantee
and Collateral Agreement, including all intercompany notes between Holdings and
each subsidiary of Holdings and each subsidiary of Holdings and each other such
subsidiary.

9. Assignment of Claims Act. Attached hereto as Schedule 8 is a true and correct
list of all written contracts entered into with the U.S. federal government or
any agency or department thereof (“Government Contracts”), of each Grantor that
as of the date hereof constitute material contracts, setting forth the contract
number, name and address of contracting officer (or other party to whom a notice
of assignment under the Assignment of Claims Act should be sent), contract start
date and end date, agency with which the contract was entered into and a
description of the contract type.

10. Advances. Attached hereto as Schedule 9 is (a) a true and correct list of
all advances made by the Borrower to any Subsidiary of the Borrower or made by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 7), which are required,
pursuant to the Credit Agreement, to be evidenced by one or more intercompany
notes pledged to the Administrative Agent under the Guarantee and Collateral
Agreement and (b) a true and correct list of all unpaid intercompany transfers
of goods sold and delivered by or to the Borrower or any Subsidiary of the
Borrower.

11. Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

12. Intellectual Property. Attached hereto as Schedule 11A in proper form for
filing with the United States Patent and Trademark Office is a schedule setting
forth all of each Grantor’s: (i) patents and patent applications, including the
name of the registered owner, type, registration or application number and the

 

4



--------------------------------------------------------------------------------

expiration date (if already registered) of each patent and patent application
owned by any Grantor and (ii) registered trademarks and trademark applications,
including the name of the registered owner, the registration or application
number and the expiration date (if already registered) of each trademark and
trademark application owned by any Grantor. Attached hereto as Schedule 11B in
proper form for filing with the United States Copyright Office is a schedule
setting forth all of each Grantor’s registered copyrights and copyright
applications, including the name of the registered owner, title, the
registration number or application number and the expiration date (if already
registered) of each copyright or copyright application owned by any Grantor.

13. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of commercial tort claims in excess of $500,000 held by any Grantor,
including a brief description thereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
        day of April, 2010.

 

Affinion Group, Inc.,

  by  

 

    Name:       Title:  

Perfection Certificate – Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

Changes in Identity or Corporate Structure Within Past Five Years

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

Unusual Transactions

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 3

File Search Reports

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Financing Statements

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Filings and Filing Offices

 

Grantor

 

Filing

 

Location of Filing Office

         

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 6

Stock Ownership and Other Equity Interests

 

Entity Name

  

Country/Region

  

Record Owner

  

Type of

Security

  

Ownership

Percentage

           

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 7

Debt Instruments

 

Lender

  

Borrower

  

Description

  

Loan Limit

  

Balance as of
3/31/2010

           

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 8

Government Contracts

 

S-8



--------------------------------------------------------------------------------

SCHEDULE 9

Advances

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 10

Mortgage Filings

 

S-10



--------------------------------------------------------------------------------

SCHEDULE 11A

Patents and Trademarks

 

S-11



--------------------------------------------------------------------------------

SCHEDULE 11B

Copyrights

 

S-12



--------------------------------------------------------------------------------

SCHEDULE 12

Commercial Tort Claims

 

S-13



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

HOLDINGS GUARANTEE AND PLEDGE AGREEMENT

[Attached]

 

E-1



--------------------------------------------------------------------------------

HOLDINGS GUARANTEE AND PLEDGE AGREEMENT

dated and effective as of

April 9, 2010

among

AFFINION GROUP HOLDINGS, INC.,

and

BANK OF AMERICA, N.A.

as Administrative Agent and Collateral Agent

 

    

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I.       Definitions    SECTION 1.01.    Credit
Agreement    1 SECTION 1.02.    Other Defined Terms    2    ARTICLE II.      
Guarantee    SECTION 2.01.    Guarantee    3 SECTION 2.02.    Guarantee of
Payment    3 SECTION 2.03.    No Limitations, Etc.    3 SECTION 2.04.   
Reinstatement    5 SECTION 2.05.    Agreement To Pay; Subrogation    5 SECTION
2.06.    Information    6 SECTION 2.07.    Maximum Liability    6 SECTION 2.08.
   Payment Free and Clear of Taxes    6    ARTICLE III.       Pledge of
Securities    SECTION 3.01.    Pledge    6 SECTION 3.02.    Delivery of the
Pledged Collateral    7 SECTION 3.03.    Representations, Warranties and
Covenants    7 SECTION 3.04.    Registration in Nominee Name; Denominations    9
SECTION 3.05.    Voting Rights; Dividends and Interest, etc.    9    ARTICLE IV.
      Remedies    SECTION 4.01.    Remedies Upon Default    11

 

  -ii-   

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

          Page

SECTION 4.02.

   Application of Proceeds    12

SECTION 4.03.

   Securities Act, etc.    13

SECTION 4.04.

   Registration, etc.    14    ARTICLE V.       Indemnity, Subrogation and
Subordination   

SECTION 5.01.

   Indemnity and Subrogation    14

SECTION 5.02.

   Contribution and Subrogation    15

SECTION 5.03.

   Subordination    15    ARTICLE VI.       Miscellaneous   

SECTION 6.01.

   Guarantor Acknowledgement    15

SECTION 6.02.

   Notices    16

SECTION 6.03.

   Security Interest Absolute    16

SECTION 6.04.

   Limitation By Law    17

SECTION 6.05.

   Binding Effect; Several Agreement    17

SECTION 6.06.

   Successors and Assigns    17

SECTION 6.07.

   Agents’ Fees and Expenses; Indemnification    18

SECTION 6.08.

   Collateral Agent Appointed Attorney-in-Fact    18

SECTION 6.09.

   GOVERNING LAW    19

SECTION 6.10.

   Waivers; Amendment    19

SECTION 6.11.

   WAIVER OF JURY TRIAL    20

SECTION 6.12.

   Severability    20

SECTION 6.13.

   Counterparts    20

SECTION 6.14.

   Headings    20

SECTION 6.15.

   Jurisdiction; Consent to Service of Process    20

SECTION 6.16.

   Termination or Release    21

 

  -iii-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

          Page

SECTION 6.17.

   Right of Set-off    21

 

Schedules

    

Schedule I

   Capital Stock

 

  -iv-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

HOLDINGS GUARANTEE AND PLEDGE AGREEMENT dated and effective as of April 9, 2010
(this “Agreement”), among AFFINION GROUP HOLDINGS, INC., a Delaware corporation
(“Holdings” or the “Guarantor”), BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and as Collateral Agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined below).

WHEREAS, Holdings, Affinion Group, Inc., a Delaware corporation (the
“Borrower”), the lenders party thereto, Credit Suisse AG, Cayman Islands Branch
(formerly known as Credit Suisse, Cayman Islands Branch), as administrative
agent (the “Existing Agent”) for such lenders and the other parties thereto
entered into a Credit Agreement, dated as of October 17, 2005 (as amended prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, Holdings, the
Borrower, the Subsidiaries of the Borrower party thereto, and the Existing Agent
entered into that certain Guarantee and Collateral Agreement, dated as of
October 17, 2005 (as amended prior to the date hereto, the “Existing G&C
Agreement”);

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the lenders party thereto (the “Lenders”) are entering into an Amended and
Restated Credit Agreement, dated as of the date hereof, which amends and
restates the Existing Credit Agreement in its entirety and provides for the
Lenders to provide loans to the Borrower from time to time (such Credit
Agreement as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement; and

WHEREAS, Holdings is the parent of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders to make Loans, and each Issuing Bank to issue Letters of
Credit, to the Borrower in accordance with the terms of the Credit Agreement;

Accordingly, the parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement, and if such terms is not defined in the Credit Agreement,
then such terms shall have the meanings assigned to them in the Guarantee and
Collateral Agreement (as defined in the Credit Agreement). All terms defined in
the New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein. The term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.

 

    

 

Affinion – Amended and Restated Guarantee and Collateral Agreement

  



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Collateral” means the Pledged Collateral.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Agent” has the meaning assigned to such term in the preliminary
statements of this Agreement.

“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Existing G&C Agreement” has the meaning assigned to such term in the
preliminary statements of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“Guaranteed Obligations” means the “Obligations” (as defined in the Guarantee
and Collateral Agreement); provided, however, that until such time as the
Permitted Pledge and Guarantee Date shall have occurred, the “Guaranteed
Obligations” hereunder shall not include any Loan Document Obligations incurred
with respect to any Incremental Revolving Facility Loans, Incremental Revolving
Facility Commitments, Incremental Term Loans or Incremental Term Loan
Commitments.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Permitted Liens” means any Lien permitted by Section 6.02 and Section 6.08(b)
of the Credit Agreement.

“Permitted Pledge and Guarantee Date” means the first date upon which the
Holdings Credit Agreement shall be terminated and all obligations of Holdings
thereunder shall be repaid, prepaid, cancelled, terminated or discharged (except
those obligations that by their terms survive the termination thereof).

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

  -2-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Subsidiary Guarantor” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

ARTICLE II.

Guarantee

SECTION 2.01. Guarantee. The Guarantor unconditionally guarantees to the
Administrative Agent as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the Guaranteed Obligations for the
ratable benefit of the Secured Parties. The Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation. The
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

SECTION 2.02. Guarantee of Payment. The Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Guaranteed Obligations or to any balance of any deposit account
or credit on the books of the Administrative Agent (including in its individual
capacity) or any other Secured Party in favor of the Borrower or any other
person.

SECTION 2.03. No Limitations, Etc. (a) Except for termination of the Guarantor’s
obligations hereunder as expressly provided for in Section 6.16, the obligations
of the Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise (other than defense of payment or performance). The obligations of the
Guarantor under or in respect of this Agreement are independent of the
Guaranteed Obligations or the Obligations of any other Loan Party under or in
respect of the Loan Documents, and a separate action or actions may be brought
and prosecuted against the Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

 

  -3-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower under or in respect of the
Loan Documents, or any other amendment or waiver of, any consent to departure
from, any rescission or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any Subsidiary Guarantor under the Guarantee and Collateral Agreement;

(iii) the failure to perfect any security interest in, or the taking, exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;

(iv) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Obligations of the Borrower under the Loan Documents;

(v) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(vi) any failure of any Secured Party to disclose to the Guarantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(vii) the failure of any other Person to execute or deliver this Agreement or
the release or reduction of liability of any Subsidiary Guarantor or other
guarantor or surety with respect to the Obligations;

(viii) any other act or omission that may or might in any manner or to any
extent vary the risk of the Guarantor or otherwise operate as a discharge of the
Guarantor as a matter of law or equity (other than the payment in full in cash
of all the Guaranteed Obligations),

(ix) any illegality, lack of validity or enforceability of any of the
Obligations or any Loan Document or any agreement or instrument relating to the
Obligations,

(x) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any of the Obligations (other than the payment in full in cash of
all the Guaranteed Obligations),

(xi) the existence of any claim, set-off or other rights that the Guarantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,

 

  -4-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

(xii) and any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, the Borrower or the Guarantor or any other guarantor or
surety.

The Guarantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Guaranteed Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of the Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, the Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash or immediately available funds of all the
Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities). The Collateral Agent, the Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with any other Loan
Party or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of the
Guarantor hereunder except to the extent the Guaranteed Obligations (other than
contingent or unliquidated obligations or liabilities) have been paid in full in
cash or immediately available funds. To the fullest extent permitted by
applicable law, the Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantor against any other Loan Party, as the case may be, or
any security. The Guarantor acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.01 and this Section 2.03
are knowingly made in contemplation of such benefits

SECTION 2.04. Reinstatement. The Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower, any other Loan
Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against the Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of

 

  -5-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

such unpaid Guaranteed Obligation. Upon payment by the Guarantor of any sums to
the Administrative Agent as provided above, all rights of the Guarantor against
the Borrower, or other Loan Party or any Subsidiary Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

SECTION 2.06. Information. The Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that the Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise the Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Maximum Liability. The Guarantor, and by its acceptance of this
Agreement, the Administrative Agent, the Collateral Agent and each other Secured
Party, hereby confirms that it is the intention of all such Persons that this
Agreement and the obligations of the Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Agreement and the obligations of the Guarantor hereunder. To effectuate the
foregoing intention, notwithstanding anything herein or in any other Loan
Document to the contrary, the Administrative Agent, the Collateral Agent, the
other Secured Parties and the Guarantor hereby irrevocably agree that the
obligations of the Guarantor under this Agreement at any time shall be limited
to the maximum amount as will result in the Guaranteed Obligations of the
Guarantor under this Agreement not constituting a fraudulent transfer or
conveyance under applicable federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in
Section 5.02).

For purposes hereof, “Bankruptcy Law” means any proceeding of the type referred
to in Section 7.01(h) or (i) of the Credit Agreement or Title 11, U.S. Code, or
any similar foreign, federal or state law for the relief of debtors.

SECTION 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of the Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower and Holdings are required to be made pursuant to the
terms of Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of
the Credit Agreement shall apply to the Guarantor, mutatis mutandis.

ARTICLE III.

Pledge of Securities

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Guaranteed Obligations, the Guarantor hereby assigns and
pledges to

 

  -6-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of the its right, title and interest in, to
and under (a) the Equity Interests issued by the Borrower directly owned by it
(including those listed on Schedule I) and any other Equity Interests issued by
the Borrower obtained in the future by the Guarantor and any certificates
representing all such Equity Interests (the “Pledged Stock”); provided, that the
Pledged Stock shall not include (i) to the extent applicable law requires that
the Borrower issues directors’ qualifying shares, such shares or nominee or
other similar shares or (ii) any Equity Interests with respect to which the
Collateral and Guarantee Requirement or the other paragraphs of Section 5.11 of
the Credit Agreement need not be satisfied by reason of Section 5.11(g) of the
Credit Agreement, or (iii) any Equity Interests of the Borrower to the extent
that, as of the Restatement Effective Date, and for so long as, such a pledge of
such Equity Interests would violate a contractual obligation binding on or
relating to such Equity Interest permitted to exist under the Credit Agreement;
(b) subject to Section 3.05, all payments of dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, all subscription warrants, rights or options issued thereon or
with respect thereto and all other proceeds received in respect of, the
securities referred to in clause (a) above; (c) subject to Section 3.05, all
rights and privileges of the Guarantor with respect to the securities and other
property referred to in clause (a) above; and (d) all proceeds of any of the
foregoing (the items referred to in clauses (a) through (d) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) The Guarantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, any and all Pledged Securities.

(b) Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided,
that failure to attach any such schedule hereto shall not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Guarantor hereby
represents, warrants and covenants that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the Borrower represented by such
Pledged Stock and includes all Equity Interests required to be (i) pledged in
order to satisfy the Collateral and Guarantee Requirement, or (ii) delivered
pursuant to Section 3.02(b);

 

  -7-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

(b) the Guarantor will cause all future Equity Interests issued by the Borrower
and obtained in the future by the Guarantor to be (i) represented by a
certificate and (ii) delivered pursuant to Section 3.02(b);

(c) the Pledged Stock has been duly and validly authorized and issued by the
Borrower and is fully paid and nonassessable;

(d) except for the security interests granted hereunder, the Guarantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by the Guarantor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of the Guarantor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(e) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(f) the Guarantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(g) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(h) by virtue of the execution and delivery by the Guarantor of this Agreement,
when any Pledged Securities (including Pledged Stock of any domestic Subsidiary)
are delivered to the Collateral Agent, for the ratable benefit of the Secured
Parties, in accordance with this Agreement, the Collateral Agent will obtain,
for the ratable benefit of the Secured Parties, a legal, valid and perfected
lien upon and security interest in such Pledged Securities, subject only to
Liens permitted under the Credit Agreement or arising by operation of law, as
security for the payment and performance of the Guaranteed Obligations; and

 

  -8-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein.

SECTION 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the Guarantor,
endorsed or assigned in blank or in favor of the Collateral Agent or, if an
Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). The Guarantor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of the Guarantor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. The
Guarantor shall use its commercially reasonable efforts to cause the Borrower to
comply with a request by the Collateral Agent, pursuant to this Section 3.04, to
exchange certificates representing Pledged Securities of the Borrower for
certificates of smaller or larger denominations.

SECTION 3.05. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given notice to the Guarantor of the Collateral Agent’s
intention to exercise its rights hereunder:

(i) The Guarantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided, that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Collateral, the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to the Guarantor,
or cause to be executed and delivered to the Guarantor, all such proxies, powers
of attorney and other instruments as the Guarantor may reasonably request for
the purpose of enabling the Guarantor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) The Guarantor shall be entitled to receive and retain any and all
dividends and other distributions paid on or distributed in respect of the
Pledged Collateral to the extent and only to the extent that such dividends and
other distributions are permitted by, and otherwise paid or distributed in
accordance with, the terms and conditions of the Credit Agreement, the other
Loan Documents and applicable laws; provided, that (A) any noncash dividends or
other distributions, payments or other consideration in respect thereof,
including any rights to receive the same to the extent not so distributed or
paid, that would constitute Pledged Securities, whether resulting from a
subdivision,

 

  -9-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities, received in exchange for Pledged Securities or
any part thereof, or in redemption thereof, as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise or (B) any non-cash dividends and other distributions
paid or payable in respect of any Pledged Securities that would constitute
Pledged Securities in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, shall be and become part of the Pledged Collateral, and, if
received by the Guarantor, shall not be commingled by the Guarantor with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the ratable
benefit of the Secured Parties, and shall be forthwith delivered to the
Collateral Agent, for the ratable benefit of the Secured Parties, in the same
form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent or the Administrative Agent to the Borrower
of the Collateral Agent’s and/or Administrative Agent’s intention to exercise
its rights hereunder and under the Credit Agreement, all rights of the Guarantor
to dividends or other distributions that the Guarantor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.05 shall cease, and all such
rights shall thereupon become vested, for the ratable benefit of the Secured
Parties, in the Collateral Agent, which shall have the sole and exclusive right
and authority to receive and retain such dividends or other distributions. All
dividends or other distributions received by the Guarantor contrary to the
provisions of this Section 3.05 shall not be commingled by the Guarantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent). Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to the Guarantor (without interest) all dividends or other
distributions that the Guarantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Borrower of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of the Guarantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the ratable benefit of the Secured Parties, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers (other than any Event of Default under Section

 

  -10-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

7.01(h) or (i) of the Credit Agreement); provided, that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default (other
than any Event of Default under Section 7.01(h) or (i) of the Credit Agreement)
to permit the Guarantor to exercise such rights. After all Events of Default
have been cured or waived and the Borrower has delivered to the Collateral Agent
a certificate to that effect, the Guarantor shall have the right to exercise the
voting and/or consensual rights and powers that the Guarantor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.

ARTICLE IV.

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, the Guarantor agrees to deliver each item of
Pledged Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to exercise any and all rights afforded to
a secured party under the applicable Uniform Commercial Code or other applicable
law. Without limiting the generality of the foregoing, the Guarantor agrees that
the Collateral Agent shall have the right, subject to the requirements of
applicable law, to sell or otherwise dispose of all or any part of the Pledged
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Pledged
Collateral pursuant to this Section 4.01, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Pledged Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of the
Guarantor, and the Guarantor hereby waives and releases (to the extent permitted
by law) all rights of redemption, stay, valuation and appraisal that the
Guarantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.

The Collateral Agent shall give the Guarantor 10 Business Days’ written notice
(which the Guarantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Pledged Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale and, in the case of a sale at a broker’s board or on a securities exchange,
shall state the board or exchange at which such sale is to be made and the day
on which the Pledged Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Collateral Agent may fix and state in the notice (if any) of such sale. At any
such sale, the Pledged Collateral, or the portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Collateral Agent
may (in its sole and absolute discretion) determine. The Collateral Agent shall
not be obligated to make any sale of any Pledged Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Pledged Collateral shall have been given. The Collateral Agent may, without
notice or

 

  -11-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Pledged Collateral made on credit or for future delivery, the Pledged
Collateral so sold may be retained by the Collateral Agent until the sale price
is paid by the purchaser or purchasers thereof, but the Collateral Agent shall
not incur any liability in the event that any such purchaser or purchasers shall
fail to take up and pay for the Pledged Collateral so sold and, in the case of
any such failure, such Pledged Collateral may be sold again upon notice given in
accordance with provisions above. At any public (or, to the extent permitted by
law, private) sale made pursuant to this Section 4.01, any Secured Party may bid
for or purchase for cash, free (to the extent permitted by law) from any right
of redemption, stay, valuation or appraisal on the part of the Guarantor (all
such rights being also hereby waived and released to the extent permitted by
law), the Pledged Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 4.02 hereof without further
accountability to the Guarantor therefor. For purposes hereof, a written
agreement to purchase the Pledged Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and the Guarantor shall be entitled to the
return of the Pledged Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Events of Default shall have been remedied and the
Guaranteed Obligations paid in full. As an alternative to exercising the power
of sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Pledged
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Pledged
Collateral, as well as any Pledged Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or Collateral Agent in connection with such collection or
sale or otherwise in connection with this Agreement, any other Loan Document or
any of the Obligations, including without limitation all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other Loan
Document on behalf of the Guarantor, any other reasonable costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Administrative Agent or the Collateral Agent under
any Loan Document in its capacity as such;

SECOND, to payment of all fees, indemnities and other amounts (other than
principal and interest) payable to the Issuing Bank in capacity as such and of
any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to

 

  -12-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

Section 2.05(c) of the Credit Agreement and not paid by such Revolving Facility
Lender (which shall be payable to the Administrative Agent if the Administrative
Agent advanced such payment to the Issuing Bank in anticipation of such payment
by such Revolving Facility Lender and otherwise, to the Issuing Bank);

THIRD, to the payment in full of the Guaranteed Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the respective amounts of any of the Obligations owed to them on the date of any
such distribution, which in the case of Letters of Credit, shall be paid by
deposit in an account with the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Lenders, an amount in cash in U.S. Dollars
equal to the aggregate L/C Exposure as of such date plus any accrued and unpaid
interest thereon); and

FOURTH, to the Guarantor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Pledged Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the purchase money by the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Pledged Collateral so sold and such purchaser or purchasers
shall not be obligated to see to the application of any part of the purchase
money paid over to the Collateral Agent or such officer or be answerable in any
way for the misapplication thereof.

SECTION 4.03. Securities Act, etc. In view of the position of the Guarantor in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. The Guarantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. The Guarantor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. The Guarantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part

 

  -13-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

of the Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

SECTION 4.04. Registration, etc. The Guarantor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Collateral Agent desires to sell any of the Pledged Collateral at a public sale,
it will, at any time and from time to time, upon the written request of the
Collateral Agent, use its commercially reasonable efforts to take or to cause
the Borrower to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Collateral. The
Guarantor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling persons from and against all loss,
liability, expenses, costs of counsel (including reasonable fees and expenses to
the Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to the Guarantor or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein. The Guarantor further agrees, upon such written request referred to
above, to use its commercially reasonable efforts to qualify, file or register,
or cause the issuer of such Pledged Collateral to qualify, file or register, any
of the Pledged Collateral under the Blue Sky or other securities laws of such
states as may be reasonably requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations. The Guarantor will bear all costs and expenses of carrying out
its obligations under this Section 4.04. The Guarantor acknowledges that there
is no adequate remedy at law for failure by it to comply with the provisions of
this Section 4.04 only and that such failure would not be adequately compensable
in damages and, therefore, agrees that its agreements contained in this
Section 4.04 may be specifically enforced.

ARTICLE V.

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantor may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment
shall be made by the Guarantor under this Agreement in respect of any Guaranteed
Obligation of the Borrower, the Borrower shall indemnify the Guarantor for the
full amount of such payment and the Guarantor

 

  -14-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of the
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a Guaranteed Obligation of the Borrower,
the Borrower shall indemnify the Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. The Guarantor agrees (subject to
Section 5.03) that, in the event a payment shall be made by any Subsidiary
Guarantor under the Guarantee and Collateral Agreement, in respect of any
Guaranteed Obligation or assets of any Subsidiary Guarantor shall be sold
pursuant to any Security Document to satisfy any Guaranteed Obligation owed to
any Secured Party and such Subsidiary Guarantor (the “Claiming Guarantor”),
shall not have been fully indemnified by the Borrower as provided in
Section 5.01, the Guarantor shall indemnify the Claiming Guarantor in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Subsidiary
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of Holdings and all the Subsidiary Guarantors on the date hereof (or, in
the case of any Subsidiary Guarantor becoming a party to the Guarantee and
Collateral Agreement pursuant to Section 7.16 thereof, the date of the
supplement thereto executed and delivered by such Subsidiary Guarantor). The
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 5.02 shall be subrogated to the rights of such Claiming Guarantor under
Section 5.01 to the extent of such payment.

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantor under Sections 5.01 and 5.02 and
all other rights of indemnity, reimbursement, contribution or subrogation of the
Guarantor under applicable law or otherwise shall be fully subordinated to the
payment in full in cash or immediately available funds of the Obligations (other
than contingent or unliquidated obligations or liabilities). No failure on the
part of the Borrower or the Guarantor to make the payments required by Sections
5.01 and 5.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of the Guarantor with
respect to its obligations hereunder, and the Guarantor shall remain liable for
the full amount of the obligations of the Guarantor hereunder.

(b) The Guarantor hereby unconditionally and irrevocably agrees that all
Indebtedness and other monetary obligations owed by it to any Subsidiary
Guarantor shall be fully subordinated to the payment in full in cash or
immediately available funds of the Obligations (other than contingent or
unliquidated obligations or liabilities).

ARTICLE VI.

Miscellaneous

SECTION 6.01. Guarantor Acknowledgement. The Guarantor hereby acknowledges and
agrees that upon the occurrence of the Permitted Pledge and Guarantee Date, the
Guarantor shall provide written notice to the Administrative Agent and the
Collateral Agent of the occurrence of the “Permitted Pledge and Guarantee Date”.
The Guarantor further

 

  -15-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

acknowledges and agrees that from and after the Permitted Pledge and Guarantee
Date, the “Guaranteed Obligations” guaranteed by and secured with the Pledged
Collateral as set forth herein shall (without any further action on the part of
the Guarantor, any Loan Party, the Administrative Agent or the Collateral Agent)
include all Obligations, including without limitation, any Loan Document
Obligations incurred with respect to any Incremental Revolving Facility Loans or
Incremental Term Loans.

SECTION 6.02. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

SECTION 6.03. Security Interest Absolute. The obligations of the Guarantor under
this Agreement are independent of any other Obligations of any other Loan Party
under or in respect of the Loan Documents, and a separate action may be brought
and prosecuted against the Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Guarantor or any other Loan Party or
whether the Guarantor or any other Loan Party is joined in any such action or
actions. All rights of the Collateral Agent and the other Secured Parties
hereunder, the Security Interest, the pledge, assignment and security interest
in the Pledged Collateral and all obligations of the Guarantor hereunder shall
be irrevocable, absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the
Credit Agreement, any other Loan Document or any other agreement or instrument,
(c) any taking, exchange, release or non-perfection of any Lien on other
collateral, or any taking, release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, (d) any manner of application of any Collateral or any other
collateral, or proceeds thereof, to all or any of the Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Obligations or any other Loan Party under or in respect of the
Loan Documents or any other assets of any Loan Party of any of its Subsidiaries,
(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party of any of its Subsidiaries, (f) any failure of any
Secured Party to disclose to any Loan Party any information relating to the
business, condition (financial or otherwise), operations, performance, assets,
nature of assets, liabilities or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Party to disclose such information), (g) the failure of any
other Person to execute this Agreement or any other Security Document, guaranty
or agreement or the release or reduction of liability of any Subsidiary
Guarantor or other grantor or surety with respect to the Obligations, and
(h) any other circumstance (including, without limitation, any statute of
limitations) of any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, the Guarantor in respect of the Obligations or this Agreement
(other than a defense of payment or performance).

 

  -16-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or by any other Person upon
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

SECTION 6.04. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

SECTION 6.05. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent and the Collateral Agent, and thereafter shall be binding
upon such party, the Administrative Agent, the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such party, the Administrative Agent, the Collateral Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Pledged Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

SECTION 6.06. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Guarantor, the Administrative Agent or the
Collateral Agent that are contained in this Agreement shall bind and inure to
the benefit of their respective permitted successors and assigns. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement, and the Collateral Agent
hereunder shall at all times be the same person that is the Collateral Agent
under the Credit Agreement. Written notice of resignation by either the
Administrative Agent or the Collateral Agent pursuant to the Credit Agreement
shall also constitute notice of resignation as the Administrative Agent or
Collateral Agent, respectively, under this Agreement. Upon the acceptance of any
appointment as the Administrative Agent or Collateral Agent under the Credit
Agreement by a successor Administrative Agent or Collateral Agent, respectively,
that successor Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or Collateral Agent, as applicable, pursuant
hereto.

 

  -17-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

SECTION 6.07. Agents’ Fees and Expenses; Indemnification. (a) The parties hereto
agree that the Administrative Agent and the Collateral Agent shall each be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, in addition to such obligations, the Guarantor agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Restatement Transactions and other
transactions contemplated hereby, (ii) the use of proceeds of the Loans or the
use of any Letter of Credit or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, or to the Pledged Collateral,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Security Documents. The
provisions of this Section 6.07 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 6.07 shall be payable on
written demand therefor.

SECTION 6.08. Collateral Agent Appointed Attorney-in-Fact. The Guarantor hereby
appoints the Collateral Agent the attorney-in-fact of the Guarantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of the Guarantor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Pledged Collateral or any
part thereof, (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Pledged Collateral; (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Pledged Collateral;
(d) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Pledged Collateral or to

 

  -18-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

enforce any rights in respect of any Pledged Collateral; (e) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Pledged Collateral; and (f) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Pledged Collateral, and to do all other acts and things necessary
to carry out the purposes of this Agreement, as fully and completely as though
the Collateral Agent were the absolute owner of the Pledged Collateral for all
purposes; provided, that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Pledged Collateral or any part thereof or the moneys
due or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to the Guarantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

SECTION 6.09. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.10. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender in exercising any
right, power or remedy hereunder or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Administrative Agent, any Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 6.10, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Collateral Agent, any Lender
or any Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent, the Collateral Agent and the Loan Party or Loan
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.09 of the
Credit Agreement.

 

  -19-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

SECTION 6.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.11.

SECTION 6.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 6.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 6.05. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

SECTION 6.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.15. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Guarantor, or its properties, in the courts of any jurisdiction.

 

  -20-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 6.16. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, and all other security interests granted hereby
shall terminate when all the Loan Document Obligations (other than contingent or
unliquidated obligations or liabilities and, until such time as the Permitted
Pledge and Guarantee Date shall have occurred, any Loan Document Obligations
incurred with respect to any Incremental Revolving Facility Loans, Incremental
Revolving Facility Commitments, Incremental Term Loans or Incremental Term Loan
Commitments) have been paid in full in cash or immediately available funds and
the Lenders have no further commitment to lend under the Credit Agreement, the
L/C Exposure has been reduced to zero and each Issuing Bank has no further
obligations to issue Letters of Credit under the Credit Agreement.

(b) In connection with any termination or release pursuant to paragraph (a) of
this Section 6.16, the Collateral Agent shall execute and deliver to the
Guarantor, at the Guarantor’s, expense all documents that the Guarantor shall
reasonably request to evidence such termination or release (including, without
limitation, UCC termination statements), and will duly assign and transfer to
the Guarantor, such of the Pledged Collateral that may be in the possession of
the Administrative Agent and has not theretofore been sold or otherwise applied
or released pursuant to this Agreement; provided, that the Collateral Agent
shall not be required to take any action under this Section 6.16(b) unless the
Guarantor shall have delivered to the Collateral Agent together with such
request, which may be incorporated into such request, (i) a reasonably detailed
description of the Collateral, which in any event shall be sufficient to effect
the appropriate termination or release without affecting any other Collateral,
and (ii) a certificate of a Responsible Officer of the Borrower or the Guarantor
certifying that the transaction giving rise to such termination or release is
permitted by the Credit Agreement and was consummated in compliance with the
Loan Documents. Any execution and delivery of documents pursuant to this
Section 6.16 shall be without recourse to or warranty by the Collateral Agent.

SECTION 6.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any party to
this Agreement against any of and all the obligations of such party now or
hereafter existing under this Agreement owed to such Lender or such Issuing
Bank, irrespective of whether or not such Lender or such Issuing Bank shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section 6.17 are in addition to
other rights and remedies (including other rights of set-off) that such Lender
or such Issuing Bank may have.

[Signature Page Follows]

 

  -21-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AFFINION GROUP HOLDINGS, INC. By:  

 

  Name:     Title:  

 

    

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent By:  

 

  Name:     Title:   By:  

 

  Name:     Title:  

 

  -2-   

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

Schedule I to

the Holdings Guarantee and

Pledge Agreement

Capital Stock

 

    

 

Affinion – Holdings Guarantee and Pledge Agreement

  



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

INTELLECTUAL PROPERTY SECURITY AGREEMENT

[Attached]

 

F-1



--------------------------------------------------------------------------------

ASSIGNMENT OF

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This ASSIGNMENT OF INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Assignment”) dated April 9, 2010, is made by CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH (formerly known as Credit Suisse, Cayman Islands Branch), as withdrawing
administrative agent (the “Withdrawing Agent”), BANK OF AMERICA, N.A., as new
administrative agent and collateral agent for the Secured Parties (as defined in
the Guarantee and Collateral Agreement referred to below) (the “New Agent”), and
the Persons listed on the signature pages hereof (collectively, the “Grantors”).

WHEREAS, the Borrower, Affinion Group Holdings, Inc., a Delaware corporation
(“Holdings”), the lenders party thereto, Credit Suisse AG, Cayman Islands Branch
(formerly known as Credit Suisse, Cayman Islands Branch), as administrative
agent (the “Existing Agent”) for such lenders and the other parties thereto
entered into a Credit Agreement, dated as of October 17, 2005 (as amended prior
to the date hereof, the “Existing Credit Agreement”);

WHEREAS, in connection with the Existing Credit Agreement, Holdings, the
Borrower, the Subsidiaries of the Borrower party thereto, and the Existing Agent
entered into (i) that certain Guarantee and Collateral Agreement, dated as of
October 17, 2005 (as amended prior to the date hereto, the “Existing G&C
Agreement”), and (ii) that certain Intellectual Property Security Agreement,
dated as of October 17, 2005 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “IP Security Agreement”);

WHEREAS, pursuant to the IP Security Agreement, the Withdrawing Agent, as the
original administrative agent, was granted a security interest in each Grantor’s
right, title and interest in, to and under the Collateral (as defined in the IP
Security Agreement), including the Collateral set forth on Schedule A attached
hereto (the “Security Interest”);

WHEREAS, the IP Security Agreement was recorded with the United States Patent
and Trademark Office, with respect to Trademarks, at reel 003253 frame 0927 on
November 17, 2005 and with respect to Patents, at reel 017220 frame 0586 on
November 14, 2005 and with the United States Copyright Office at volume 3532
document no. 013 on November 21, 2005;

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the lenders party thereto (the “Lenders”) are entering into an Amended and
Restated Credit Agreement, dated as of the date hereof, which amends and
restates the Existing Credit Agreement in its entirety and provides for the
Lenders to provide loans to the Borrower from time to time (such Amended and
Restated Credit Agreement as it may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, as a condition precedent to the making of Loans, the issuance of
Letters of Credit by the Lenders under the Credit Agreement and the entry into
Swap

 

Affinion - Assignment of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

Agreements by Lenders or Affiliates of Lenders from time to time each Grantor
has executed and delivered that certain Amended and Restated Guarantee and
Collateral Agreement dated [•], 2010 among the Grantors, the Administrative
Agent and the Collateral Agent (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”); and

WHEREAS, consistent with the Guarantee and Collateral Agreement, the New Agent
is desirous of acquiring, and the Withdrawing Agent is desirous of assigning,
all of the Withdrawing Agent’s right, title and interest in, to and under the IP
Security Agreement, including, without limitation, the Security Interest, and
all documents relating thereto.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Withdrawing Agent, the New Agent, and the
Grantors hereby covenant and agree as follows:

Section 1. Defined Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meanings ascribed to those terms in the Guarantee
and Collateral Agreement.

 

Affinion - Assignment of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

Section 2. Assignment of IP Security Agreement. The Withdrawing Agent hereby
assigns, transfers and conveys to the New Agent for the ratable benefit of the
Secured Parties all of its right, title and interest in, to and under the IP
Security Agreement, including, without limitation, the Security Interest. The
New Agent hereby accepts the foregoing assignment.

Section 3. Guarantee and Collateral Agreement. The security interest assigned to
the New Agent as the new collateral agent for the Secured Parties pursuant to
this Assignment, has been granted in conjunction with the security interest
granted pursuant to the Guarantee and Collateral Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the New Agent with
respect to the security interest in the Collateral made and granted by IP
Security Agreement are more fully set forth in the Guarantee and Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

Section 4. Counterparts. This Assignment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Section 5. Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Rest of Page Intentionally Left Blank]

 

Affinion - Assignment of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH as Withdrawing Agent By:  

 

  Name:   Title:

 

Affinion - Assignment of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:

BANK OF AMERICA, N.A.,

as New Agent

By:  

 

  Name:   Title:

 

Affinion - Assignment of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: AFFINION GROUP, INC. By:
 

 

  Name:   Title: [NAME OF GRANTOR] By:  

 

  Name:   Title:

 

Affinion - Assignment of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Amended and Restated IP Security Agreement

AMENDED AND RESTATED INTELLECTUAL PROPERTY

SECURITY AGREEMENT SUPPLEMENT

This AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “IP Security Agreement Supplement”) dated April     , 2010, is made
by the Persons listed on the signature page hereof (the “Grantors”) in favor of
BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”) and
collateral agent (together with any successor collateral agent appointed
pursuant to the Credit Agreement (defined below), in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined in the Guarantee and
Collateral Agreement referred to below). All capitalized terms used herein but
not otherwise defined herein shall have the meaning ascribed to those terms in
the Guarantee and Collateral Agreement (as defined below).

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Collateral Agent
and the lenders party thereto (the “Lenders”) are entering into an Amended and
Restated Credit Agreement, dated as of the date hereof, which amends and
restates the Existing Credit Agreement in its entirety and provides for the
Lenders to provide loans to the Borrower from time to time (such Credit
Agreement as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, as a condition precedent to the making of Loans, the issuance of
Letters of Credit by the Lenders under the Credit Agreement and the entry into
Swap Agreements by Lenders or Affiliates of Lenders from time to time each
Grantor has executed and delivered that certain Amended and Restated Guarantee
and Collateral Agreement dated [ÿ], 2010 among the Grantors, the Administrative
Agent and the Collateral Agent (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”); and

WHEREAS, under the terms of the Guarantee and Collateral Agreement, each Grantor
has granted to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in the Additional Collateral (as defined in
Section 1 below) of such Grantor and has agreed as a condition thereof to
execute this IP Security Agreement Supplement for recording with the U.S. Patent
and Trademark Office, the United States Copyright Office and other governmental
authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Additional Collateral”):

the patents and patent applications set forth in Schedule A hereto (the
“Patents”);



--------------------------------------------------------------------------------

the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “ Trademarks”);

the copyright registrations and applications and exclusive copyright licenses
set forth in Schedule C hereto (the “Copyrights”);

all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

all any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

any and all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the foregoing or arising from any of the foregoing.

Notwithstanding anything to the contrary, in no event shall the term “copyright
license” include any license to the extent, but only to the extent, that the
granting of a security interest in the rights under the terms of such license
result in a breach of the terms of, or constitute a default under, such license
(other than to the extent that any such term would be rendered ineffective
pursuant to the Uniform Commercial Code or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the term
“copyright license” shall include all such rights and interests as if such
provision had never been in effect.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantors under this IP Security Agreement
Supplement secures the payment of all Obligations of the Grantors now or
hereafter existing under or in respect of the Loan Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

SECTION 3. Recordation. The Grantors authorize and request that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Guarantee and



--------------------------------------------------------------------------------

Collateral Agreement. The Grantors do hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Additional Collateral are more fully set
forth in the Guarantee and Collateral Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

[Rest of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors have caused this Amended and Restated IP
Security Agreement Supplement to be duly executed and delivered by its officer
thereunto duly authorized as of the date first above written.

 

AFFINION GROUP, INC.

By

 

 

Name:

Title:

Address for Notices:

 

 

 



--------------------------------------------------------------------------------

[Name of Subsidiary Grantor]

By  

 

Name: Title:



--------------------------------------------------------------------------------

Exhibit G

AUCTION PROCEDURES

Summary. The Borrower may conduct one or more Auctions in order to make Auction
Prepayments pursuant to the procedures described in this Exhibit G.

Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent, for distribution to the Lenders (an
“Auction Notice”, substantially in the form attached hereto as Annex A with such
changes therein as the Borrower and the Administrative Agent may agree). Each
Auction Notice shall contain (a) an aggregate prepayment amount (each, an
“Auction Amount”), which may be expressed at the election of the Borrower as
either (i) the total par principal amount of the Class or Classes of Term Loans
offered to be prepaid or (ii) the total cash amount offered to be paid pursuant
to the Auction, (b) the discount to par, which shall be a range (the “Discount
Range”), equal to a percentage of par of the principal amount of the applicable
Class or Classes of Term Loans expressed as a price per $1,000; provided that
the par principal amount of the Term Loans offered to be prepaid in each Auction
shall be in a minimum aggregate amount of $1,000,000 and with minimum increments
of $100,000 (it being understood that the par principal amount of Term Loans
actually prepaid may be less than the minimum amount in the event that the
aggregate par principal amount of Term Loans actually offered to be available
for prepayment by Lenders in such Auction is less than the minimum amount) and
(c) the date by which Lenders are required to indicate their election to
participate in such proposed Auction (the “Acceptance Date”) which shall be at
least five Business Days following the date of the Auction Notices.

Reply Procedures. In connection with any Auction, each Lender may provide the
Administrative Agent with a notice of participation with respect to Term Loans
(the “Return Bid”, substantially in the form attached hereto as Annex B with
such changes therein as the Borrower and the Administrative Agent may agree)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (the “Reply Price”), which must be within the applicable Discount Range
and (ii) a par principal amount of the applicable Class or Classes of Term Loans
which must be in increments of $100,000 (subject to rounding requirements
specified by the Administrative Agent) (the “Reply Amount”). The foregoing
minimum increment amount condition shall not apply if a Lender submits a Reply
Amount equal to such Lender’s entire remaining amount of its applicable Class or
Classes of Term Loans. Lenders may only submit one Return Bid per Auction in
their capacity as a Term Lender; provided that the Borrower and the
Administrative Agent may elect to permit multiple bids, in which case the
Borrower and the Administrative Agent may agree to establish procedures under
which each Return Bid may contain up to three bids, only one of which can result
in a Qualifying Bid (as defined below). Any Lender with outstanding Term Loans
whose Reply Bid is not received by the Administrative Agent by the Acceptance
Date shall be deemed to have declined to accept an Auction Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.



--------------------------------------------------------------------------------

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Administrative Agent, the Administrative Agent, in consultation with the
Borrower, will determine the applicable discounted price (the “Applicable
Discounted Price”) for the Auction, which will be the lower of (i) the lowest
Reply Price for which the Borrower can complete the Auction at the Auction
Amount and (ii) in the event that the aggregate amount of the Reply Amounts
relating to such Auction Notice are insufficient to allow the Borrower to prepay
the entire Auction Amount, the highest Reply Price that is within the Discount
Range so that the Borrower can complete the Auction at such aggregate amount of
Reply Amounts. The Borrower shall prepay the applicable Class or Classes of Term
Loans (or the respective portions thereof) from each Lender with a Reply Price
that is equal to or less than the Applicable Discounted Price (“Qualifying
Bids”) at the Applicable Discounted Price; provided that if the aggregate amount
required to prepay Qualifying Bids (or, in the case of an Auction Amount
expressed as a total par principal amount, if the aggregate par principal
amounts of the Qualifying Bids) would exceed the Auction Amount for such
Auction, the Borrower shall prepay such Qualifying Bids at the Applicable
Discounted Price ratably based on the respective principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the
Administrative Agent). In any Auction for which the Administrative Agent and the
Borrower have elected to permit multiple bids, if a Lender has submitted a
Return Bid with respect to the applicable Class or Classes of Term Loans
containing multiple bids at different Reply Prices, only the bid with the
highest Reply Price that is equal to or less than the Applicable Discounted
Price will be deemed the Qualifying Bid with respect to the applicable Class or
Classes of Term Loans of such Lender. Each participating Lender will receive
notice of a Qualifying Bid as soon as reasonably practicable.

Additional Procedures. In connection with any Auction, upon submission by a
Lender of a Qualifying Bid, such Lender will be obligated to accept the
prepayment of the entirety or its pro rata portion of its applicable Class or
Classes of Term Loans in the Reply Amount at the Applicable Discounted Price.
The Borrower will not have any obligation to prepay any Term Loans outside of
the applicable Discount Range nor will any Return Bids outside such applicable
Discount Range be considered in any calculation of the Applicable Discounted
Price or satisfaction of the Auction Amount. Each prepayment of Term Loans in an
Auction shall be consummated pursuant to procedures (including as to response
deadlines for Return Bids, settlement periods, rounding amounts, type and
Interest Period of accepted Term Loans, and calculation of Applicable Discounted
Price referred to above) established by the Administrative Agent and agreed to
by the Borrower. The Borrower may extend the Acceptance Date of an Auction by
notice given at least 24 hours before the Acceptance Date set forth in the
Auction Notice. The provisions of this Exhibit G shall not limit or restrict the
Borrower from making voluntary prepayments of any Term Loans in accordance with
Section 2.11(a) of this Agreement.



--------------------------------------------------------------------------------

Annex A

to Exhibit G

FORM OF

AUCTION NOTICE

[Insert Administrative Agent Contact Details]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 9, 2010 (as amended
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
Affinion Group, Inc. (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as administrative agent and collateral agent
for the Lenders. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Credit Agreement and the Auction Procedures.

The Borrower hereby gives notice to the Lenders that it desires to conduct the
following Auction:

 

  •  

Auction Amount: $[            ], representing [the total par principal amount of
[insert applicable Class or Classes of Term Loans]] [the total cash amount
offered to be paid in exchange [insert applicable Class or Classes of Term
Loans]] pursuant to the Auction

 

  •  

Discount Range: Not less than $[            ] nor greater than $[            ]
per $1,000 principal amount of [insert applicable Class or Classes of Term
Loans]

The Borrower hereby represents that it does not have any material non-public
information with respect to Holdings or any of its Subsidiaries that either
(a) has not been disclosed to the Lenders (other than Lenders that do not wish
to receive material non-public information with respect to Holdings or any of
its Subsidiaries) prior to the date hereof or (b) if not disclosed to the
Lenders, could reasonably be expected to have a material effect upon, or
otherwise be material to, (1) a Lender’s decision to participate in any Auction
or (2) the market price of the [insert applicable Class or Classes of Term
Loans] subject to this Auction.

The Auction shall be consummated in accordance with Auction Procedures with each
Return Bid due by [            ].



--------------------------------------------------------------------------------

Very truly yours, AFFINION GROUP, INC., By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

FORM OF

RETURN BID

[Lender Letterhead]

[Insert Administrative Agent Contact Details]

Re: Auction

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of April 9, 2010 (as amended
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
Affinion Group, Inc. (the “Borrower”), the Lenders from time to time party
thereto and Bank of America, N.A., as administrative agent and collateral agent
for the Lenders. Capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Credit Agreement and the Auction Procedures.

The undersigned Lender hereby gives notice of its participation in the pending
Auction by submitting the following Return Bid:1

 

Loans

   Reply Price
(price per $1,000)     Reply Amount
(par principal amount)  

[Insert applicable Class or Classes of Term Loans]

   $ [                     ]    $ [                     ] 

The undersigned Lender acknowledges that the submission of this Return Bid
obligates the Lender to accept the prepayment of the entirety of its pro rata
portion of its [Insert applicable Class or Classes of Term Loans] in the Reply
Amount at the Applicable Discounted Price, and that this Return Bid may not be
withdrawn.

 

          Very truly yours,    

[LENDER]

   

By:

 

 

     

Name:

     

Title:

 

1

To be revised as appropriate to accommodate more than one bid if elected by the
Administrative Agent and the Borrower in accordance with the Auction Procedures.



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

1. This Affiliated Lender Assignment and Acceptance (the “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Affiliate Lender] (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below, receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

2. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

  g.   Assignor:  

 

   

 

  h.   Assignee:1  

 

 

  i. Borrower: Affinion Group, Inc.

 

  j. Administrative Agent: Bank of America, N.A., as Administrative Agent under
the Credit Agreement

 

  k. Credit Agreement: Amended and Restated Credit Agreement dated as of
April 9, 2010 (as amended, restated, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Affinion Group Holdings, Inc.,
a Delaware corporation (“Holdings”), Affinion Group, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, Bank
of America, N.A., as administrative agent (“Bank of America” or, together with
any successor administrative agent, in such

 

1 Assignee must be an Affiliate Lender

 

H-1



--------------------------------------------------------------------------------

  capacity, the “Administrative Agent”) and as collateral agent (together with
any successor collateral agent appointed pursuant thereto, in such capacity, the
“Collateral Agent”) for the Lenders, Credit Suisse Securities Inc., as
syndication agent (in such capacity, the “Syndication Agent”), Deutsche Bank
Securities Inc. (“DBS”), J.P. Morgan Securities Inc. (“JPM”) and UBS Securities
LLC (“UBS”), as documentation agents (in such capacity, each, a “Documentation
Agent” and collectively, the “Documentation Agents”), Bank of America Securities
LLC (“BAS’) and CSS, as joint lead arrangers (in such capacity, each, a “Joint
Lead Arranger” and together, the “Joint Lead Arrangers”) and BAS, CSS, DBS, JPM
and UBS, as joint bookrunners (in such capacity, each, a “Bookrunner” and
collectively, the “Bookrunners”).

 

  l. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitments/Loans
for all Lenders    Amount of
Commitments/Loans
Assigned    Percentage Assigned
of Commitments/
Loans2

Tranche B Term Loan

         %

Other Term Loan

         %

Effective Date:             ,     , 20    . [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

H-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

 

Name:

 

Title:

ASSIGNEE [NAME OF ASSIGNEE]

By:

 

 

 

Name:

 

Title:

 

Consented3 to and accepted:

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

By.  

 

  Name:   Title: [Consented4 to:] AFFINION GROUP, INC. By:  

 

  Name:   Title:

 

3

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

4

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

H-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

4. Representations and Warranties

4.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by Holdings, the Borrowers, any of their Subsidiaries or Affiliates
or any other person of any of their respective obligations under any Loan
Document.

4.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an
Affiliate Lender, (iii) no Default or Event of Default has occurred or is
continuing or would result from the consummation of the transactions
contemplated by this Assignment and Acceptance, (iv) after giving effect to this
Assignment and Acceptance, the aggregate principal amount of all Term Loans held
by all Affiliate Lenders constitutes less than 25% of the aggregate principal
amount of all Term Loans then outstanding, (v) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder and (vi) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender and,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. For the avoidance of doubt, Lenders
shall not be permitted to assign Revolving Facility Commitments or Revolving
Facility Loans to any Affiliate Lender.

5. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

6. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall

 

A-1



--------------------------------------------------------------------------------

constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-2

Affinion – Form of Affiliated Lender Assignment and Acceptance